 

Isis Pharmaceuticals, Inc.

 

requests that the marked portions of the agreement be granted confidential
treatment under
Rule 24b-2 of the Securities Exchange Act of 1934.

 

Exhibit 10.2

 

LICENSE AND COLLABORATION AGREEMENT

 

This License and Collaboration Agreement (the “License Agreement” or the
“Agreement”) is entered into as of the 6th day of September 2007 (the “Effective
Date”) by and among Alnylam Pharmaceuticals, Inc., a Delaware corporation, with
its principal place of business at 300 Third Street, Cambridge, Massachusetts
02142 (“Alnylam”), Isis Pharmaceuticals, Inc., a Delaware corporation, with its
principal place of business at 1896 Rutherford Road, Carlsbad, California 92008
(“Isis”, and each of Alnylam and Isis, a “Licensor” and together, the
“Licensors”), and Regulus Therapeutics LLC, a Delaware limited liability
company, with its principal place of business at 1896 Rutherford Road, Carlsbad,
California 92008 (“Regulus”).

 

INTRODUCTION

 

1.     Isis and Alnylam each Controls certain intellectual property relating to
miRNAs (each as defined below).

 

2.     Isis and Alnylam are creating a new entity, Regulus, to exploit miRNA
Compounds.

 

3.     Regulus desires to obtain a license from Isis and Alnylam to such
intellectual property for the purpose of developing and commercializing certain
products, and Isis and Alnylam each desires to grant such a license to Regulus
in accordance with the terms and conditions of this Agreement.

 

4.     On the Effective Date, the Parties are entering into a Services Agreement
pursuant to which the Licensors will provide certain services to Regulus.

 

In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Isis, Alnylam and Regulus each agrees as follows:

 

1.             DEFINITIONS

 

Capitalized terms used herein and not defined elsewhere herein have the meanings
set forth in Exhibit 1.

 

2.             ASSIGNMENT; LICENSES

 


2.1           ASSIGNMENTS TO REGULUS.


 


(A)       ISIS HEREBY GRANTS, SELLS, CONVEYS, TRANSFERS, ASSIGNS, RELEASES AND
DELIVERS TO REGULUS ALL RIGHT, TITLE AND INTEREST IN AND TO THE PATENT RIGHTS
AND CONTRACTS LISTED ON SCHEDULE 2.1(A) ATTACHED HERETO, TO HAVE AND HOLD THE
SAME UNTO ITSELF, ITS SUCCESSORS AND ASSIGNS FOREVER, AND REGULUS HEREBY ACCEPTS
SUCH GRANT, SALE, CONVEYANCE, ETC.


 


(B)       ALNYLAM HEREBY GRANTS, SELLS, CONVEYS, TRANSFERS, ASSIGNS, RELEASES
AND DELIVERS TO REGULUS ALL RIGHT, TITLE AND INTEREST IN AND TO THE PATENT
RIGHTS AND CONTRACTS LISTED ON

 

--------------------------------------------------------------------------------


 


SCHEDULE 2.1(B) ATTACHED HERETO, TO HAVE AND HOLD THE SAME UNTO ITSELF, ITS
SUCCESSORS AND ASSIGNS FOREVER, AND REGULUS HEREBY ACCEPTS SUCH GRANT, SALE,
CONVEYANCE, ETC.


 


(C)       NOTWITHSTANDING THE FOREGOING, TO THE EXTENT ANY CONTRACT FOR WHICH
ASSIGNMENT IS PROVIDED FOR HEREIN IS NOT ASSIGNABLE PURSUANT TO SUCH CONTRACT
WITHOUT THE WRITTEN CONSENT OF ANOTHER PARTY OR REQUIRES NOVATION, IF ASSIGNED,
THIS AGREEMENT WILL NOT CONSTITUTE AN ASSIGNMENT OR AN ATTEMPTED ASSIGNMENT
THEREOF IF SUCH ASSIGNMENT OR ATTEMPTED ASSIGNMENT WOULD CONSTITUTE A BREACH
THEREOF. TO THE EXTENT A CONTRACT IS NOT ASSIGNED PURSUANT TO THIS PROVISION,
THE APPLICABLE LICENSOR WILL COOPERATE WITH THE OTHER PARTIES AND WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO PROVIDE REGULUS THE ECONOMIC AND OTHER
BENEFITS INTENDED TO BE ASSIGNED TO REGULUS UNDER THE RELEVANT CONTRACT.


 


2.2           LICENSES GRANTED TO REGULUS.


 


(A)           GRANTS. SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT
(INCLUDING BUT NOT LIMITED TO SECTION 2.4), EACH LICENSOR HEREBY GRANTS TO
REGULUS A WORLDWIDE, ROYALTY-BEARING, SUBLICENSEABLE (IN ACCORDANCE WITH
SECTION 2.5) LICENSE IN THE FIELD, UNDER SUCH LICENSOR’S LICENSED IP,

 

(I)            TO DEVELOP MIRNA COMPOUNDS AND MIRNA THERAPEUTICS,

 

(II)           TO MANUFACTURE MIRNA COMPOUNDS AND MIRNA THERAPEUTICS, AND

 

(III)          TO COMMERCIALIZE MIRNA THERAPEUTICS.

 


SUBJECT TO SECTION 2.4, THE RIGHTS GRANTED UNDER CLAUSES (I), (II) AND
(III) WILL BE (Y) EXCLUSIVE WITH RESPECT TO MIRNA COMPOUNDS WHICH ARE MIRNA
ANTAGONISTS AND MIRNA THERAPEUTICS CONTAINING SUCH MIRNA COMPOUNDS, AND (Z)
NON-EXCLUSIVE WITH RESPECT TO MIRNA COMPOUNDS WHICH ARE APPROVED PRECURSOR
ANTAGONISTS AND MIRNA THERAPEUTICS CONTAINING SUCH MIRNA COMPOUNDS.


 


(B)           REQUEST TO LICENSE MIRNA MIMICS AND ADDITIONAL MIRNA PRECURSOR
ANTAGONISTS. REGULUS MAY REQUEST A WORLDWIDE, ROYALTY-BEARING, SUBLICENSEABLE
(IN ACCORDANCE WITH SECTION 2.5), NON-EXCLUSIVE LICENSE IN THE FIELD, UNDER EACH
LICENSOR’S LICENSED IP, TO DEVELOP, MANUFACTURE AND COMMERCIALIZE A SPECIFIC
MIRNA MIMIC OR A SPECIFIC MIRNA PRECURSOR ANTAGONIST THAT IS NOT THEN AN
APPROVED PRECURSOR ANTAGONIST, AND MIRNA THERAPEUTICS CONTAINING SUCH MIRNA
MIMIC OR MIRNA PRECURSOR ANTAGONIST, BY PROVIDING WRITTEN NOTICE TO LICENSORS
THEREOF ON A MIRNA MIMIC-BY-MIRNA MIMIC OR MIRNA PRECURSOR ANTAGONIST-BY-MIRNA
PRECURSOR ANTAGONIST BASIS. SUCH LICENSE IS SUBJECT TO (I) REVIEW AND
AFFIRMATIVE APPROVAL BY THE LICENSORS, WHICH APPROVAL MAY BE WITHHELD BY A
LICENSOR IN SUCH PARTY’S SOLE DISCRETION, AND (II) COMPLIANCE WITH RELEVANT
THIRD PARTY RIGHTS ([***]). FOR THE AVOIDANCE OF DOUBT, REGULUS WILL HAVE NO
RIGHTS TO SUCH MIRNA MIMIC OR MIRNA PRECURSOR ANTAGONIST HEREUNDER UNLESS AND
UNTIL THE AFFIRMATIVE APPROVAL OF THE RELEVANT LICENSOR(S) AND ANY REQUIRED
CONSENTS OR APPROVALS FROM THIRD PARTIES HAVE BEEN OBTAINED AND REGULUS AGREES
TO COMPLY WITH ALL THIRD PARTY RIGHTS, EVEN TO THE EXTENT INCONSISTENT WITH THE
TERMS OF THIS AGREEMENT, FOLLOWING WHICH SUCH MIRNA MIMIC OR MIRNA PRECURSOR
ANTAGONIST WILL BE DEEMED TO BE AN APPROVED MIMIC OR APPROVED PRECURSOR
ANTAGONIST, RESPECTIVELY.

 

2

--------------------------------------------------------------------------------


 


(C)           RETAINED RIGHTS. THE EXCLUSIVE LICENSE GRANTED TO REGULUS BY
ALNYLAM PURSUANT TO SECTION 2.2(A) IS SUBJECT TO ALNYLAM’S RETAINED RIGHT TO USE
AND EXPLOIT ITS LICENSED IP SOLELY TO SUPPORT ITS OWN INTERNAL RESEARCH IN THE
ALNYLAM FIELD. THE EXCLUSIVE LICENSE GRANTED TO REGULUS BY ISIS PURSUANT TO
SECTION 2.2(A) IS SUBJECT TO ISIS’ RETAINED RIGHT TO USE AND EXPLOIT ITS
LICENSED IP SOLELY TO SUPPORT ITS OWN INTERNAL RESEARCH IN THE ISIS FIELD. ALL
RIGHTS IN AND TO EACH LICENSOR’S LICENSED IP NOT EXPRESSLY LICENSED PURSUANT TO
SECTIONS 2.2(A) AND (B), AND ANY OTHER PATENT RIGHTS OR KNOW-HOW OF SUCH
LICENSOR, ARE HEREBY RETAINED BY SUCH LICENSOR.


 


2.3           LICENSES GRANTED TO LICENSORS UNDER REGULUS IP. SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND TO THIRD PARTY RIGHTS:


 


(A)           REGULUS HEREBY GRANTS TO ALNYLAM A WORLDWIDE, EXCLUSIVE,
ROYALTY-FREE, PERPETUAL AND IRREVOCABLE LICENSE, WITH THE RIGHT TO GRANT
SUBLICENSES, UNDER THE REGULUS IP SOLELY TO THE EXTENT NECESSARY OR USEFUL TO
RESEARCH, DISCOVER, DEVELOP, MAKE, HAVE MADE, USE, SELL, OFFER TO SELL AND/OR
OTHERWISE COMMERCIALIZE DOUBLE-STRANDED OLIGONUCLEOTIDES (OTHER THAN APPROVED
MIMICS) AND ANY PRODUCT CONTAINING DOUBLE-STRANDED OLIGONUCLEOTIDES (OTHER THAN
APPROVED MIMICS) (THE “ALNYLAM FIELD”).


 


(B)           REGULUS HEREBY GRANTS TO ISIS A WORLDWIDE, EXCLUSIVE,
ROYALTY-FREE, PERPETUAL AND IRREVOCABLE LICENSE, WITH THE RIGHT TO GRANT
SUBLICENSES, UNDER THE REGULUS IP SOLELY TO THE EXTENT NECESSARY OR USEFUL TO
RESEARCH, DISCOVER, DEVELOP, MAKE, HAVE MADE, USE, SELL, OFFER TO SELL AND/OR
OTHERWISE COMMERCIALIZE SINGLE-STRANDED OLIGONUCLEOTIDES (OTHER THAN MIRNA
ANTAGONISTS, APPROVED PRECURSOR ANTAGONISTS, OR APPROVED MIMICS) AND ANY PRODUCT
CONTAINING SINGLE-STRANDED OLIGONUCLEOTIDES (OTHER THAN MIRNA ANTAGONISTS,
APPROVED PRECURSOR ANTAGONISTS OR APPROVED MIMICS) (THE “ISIS FIELD”).


 


2.4           THIRD PARTY RIGHTS; ADDITIONAL RIGHTS.


 


(A)           EXISTING OUT-LICENSE AGREEMENTS. THE LICENSES GRANTED UNDER
SECTION 2.2 AND 2.3 ARE SUBJECT TO AND LIMITED BY THE LICENSES GRANTED, AND
OTHER OBLIGATIONS OWED, BY EACH LICENSOR TO A THIRD PARTY PRIOR TO THE EFFECTIVE
DATE UNDER A LICENSED PATENT RIGHT CONTROLLED BY SUCH LICENSOR, PURSUANT TO
AGREEMENTS DESCRIBED ON (I) PART 1 OF SCHEDULE 2.4(A) IN THE CASE OF LICENSED
PATENT RIGHTS CONTROLLED BY ISIS, AND (II) PART 2 OF SCHEDULE 2.4(A) IN THE CASE
OF LICENSED PATENT RIGHTS CONTROLLED BY ALNYLAM, AND (III) IN AN ADDENDUM
TRANSMITTAL INSTRUMENT DELIVERED BY EACH LICENSOR WITHIN 30 DAYS AFTER THE
EFFECTIVE DATE. THE SCHEDULES AND INSTRUMENTS PROVIDED UNDER THIS
SECTION 2.4(A) WILL BE COLLECTIVELY REFERRED TO AS THE “OUT-LICENSE SUMMARY”,
AND THE AGREEMENTS DESCRIBED THEREIN WILL BE COLLECTIVELY REFERRED TO AS THE
“OUT-LICENSE AGREEMENTS”).


 


(B)           EXISTING IN-LICENSES FROM THIRD PARTIES.


 

(I)            CERTAIN OF THE LICENSED PATENT RIGHTS AS OF THE EFFECTIVE DATE
THAT ARE LICENSED TO REGULUS UNDER SECTION 2.2 ARE IN-LICENSED OR WERE ACQUIRED
BY THE APPLICABLE LICENSOR UNDER AGREEMENTS WITH THIRD PARTY LICENSORS OR
SELLERS THAT MAY CONTAIN RESTRICTIONS ON THE SCOPE OF THE LICENSES OR TRIGGER
PAYMENT OR OTHER MATERIAL OBLIGATIONS OR RESTRICTIONS (SUCH LICENSE OR PURCHASE
AGREEMENTS IN EFFECT AS OF THE EFFECTIVE DATE BEING THE “IN-LICENSE
AGREEMENTS”). THE LICENSES AND OTHER RIGHTS (INCLUDING SUBLICENSE AND DISCLOSURE
RIGHTS) GRANTED TO A PARTY PURSUANT TO THIS AGREEMENT ARE SUBJECT TO, AND ARE
LIMITED TO THE EXTENT OF THE TERMS OF

 

3

--------------------------------------------------------------------------------


 

ANY (I) IN-LICENSE AGREEMENTS BETWEEN ISIS AND ANY THIRD PARTY LICENSOR, AS
SPECIFICALLY DESCRIBED ON PART 1 OF SCHEDULE 2.4(B) AND (II) ANY IN-LICENSE
AGREEMENT BETWEEN ALNYLAM AND ANY THIRD PARTY, AS SPECIFICALLY DESCRIBED ON
PART 2 OF SCHEDULE 2.4(B). THE SCHEDULES PROVIDED UNDER THIS SECTION 2.4(B) WILL
BE COLLECTIVELY REFERRED TO AS “IN-LICENSE SUMMARY.”  EACH PART OF THE
IN-LICENSE SUMMARY SUMMARIZES ALL MATERIAL RESTRICTIONS ON THE SCOPE OF THE
LICENSES, AND ALL MATERIAL PAYMENT OBLIGATIONS OWED, UNDER THE IN-LICENSE
AGREEMENTS (OTHER THAN THE PREVIOUS AGREEMENTS) WHICH THE APPLICABLE LICENSOR
REASONABLY BELIEVES APPLY TO THE LICENSES GRANTED TO REGULUS HEREUNDER AS OF THE
EFFECTIVE DATE. EXCEPT AS PROVIDED IN SECTION 5.6(D), REGULUS WILL ASSUME ALL
FINANCIAL AND OTHER OBLIGATIONS TO THE RELEVANT THIRD PARTY, AND BE SUBJECT TO
ALL RESTRICTIONS, SET FORTH ON THE IN-LICENSE SUMMARY AND ARISING FROM THE GRANT
TO REGULUS OF THE LICENSES PURSUANT TO SECTION 2.2(A) AS OF THE EFFECTIVE DATE.

 

(II)           IN ADDITION TO THE FINANCIAL OBLIGATIONS AND SCOPE LIMITATIONS
SET FORTH ON THE IN-LICENSE SUMMARY AND THE OUT-LICENSE SUMMARY, AND TO THE
EXTENT ACCESS TO SUCH TERMS HAVE BEEN MADE AVAILABLE TO SUCH LICENSED PARTY IN
UNREDACTED FORM (PROVIDED, HOWEVER, THAT SUCH LICENSED PARTY HAS NOT FAILED TO
REQUEST SUCH ACCESS IN ACCORDANCE WITH SECTION 2.4(E)), A PARTY RECEIVING A
LICENSE OR SUBLICENSE UNDER LICENSED IP HEREUNDER WILL COMPLY, AND WILL CAUSE
ITS AFFILIATES AND SUBLICENSEES TO COMPLY, WITH ALL OTHER TERMS OF THE
IN-LICENSE AGREEMENTS AND OUT-LICENSE AGREEMENTS, INCLUDING WITHOUT LIMITATION
DILIGENCE REQUIREMENTS, APPLICABLE TO THE LICENSES GRANTED TO SUCH PARTY
HEREUNDER.

 


(C)           OPTIONAL IN-LICENSES. NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, THE LICENSES TO ISIS’ LICENSED IP HEREUNDER INITIALLY SHALL NOT INCLUDE
LICENSES TO PATENT RIGHTS OR KNOW-HOW LICENSED BY ISIS UNDER THE AGREEMENTS
LISTED AND DESCRIBED ON PART 1 OF SCHEDULE 2.4(C) AND THE LICENSES TO ALNYLAM’S
LICENSED IP HEREUNDER INITIALLY SHALL NOT INCLUDE LICENSES TO PATENT RIGHTS OR
KNOW-HOW LICENSED BY ALNYLAM UNDER THE AGREEMENTS LISTED AND DESCRIBED ON PART 2
OF SCHEDULE 2.4(C) (SUCH AGREEMENTS ON SCHEDULE 2.4(C) REFERRED TO AS THE
“OPTIONAL IN-LICENSES”). REGULUS IS HEREBY GRANTED THE OPTION OF EXPANDING ITS
LICENSES UNDER SECTION 2.2 TO INCLUDE PATENT RIGHTS AND KNOW-HOW LICENSED TO THE
RELEVANT LICENSOR PURSUANT TO [***] OPTIONAL IN-LICENSES, WITH RESPECT TO [***]
MIRNA COMPOUNDS AND RELATED MIRNA THERAPEUTICS, BY NOTIFYING THE PARTIES IN
WRITING OF THE RELEVANT OPTIONAL IN-LICENSE, AND EACH MIRNA COMPOUND WITH
RESPECT THERETO, FOR WHICH SUCH OPTION IS EXERCISED. UPON SUCH EXERCISE AND
REGULUS’ WRITTEN AGREEMENT TO ASSUME ALL FINANCIAL AND OTHER OBLIGATIONS AND
RESTRICTIONS IMPOSED BY THE DESIRED OPTIONAL IN-LICENSE (INCLUDING, TO THE
EXTENT ACCESS TO SUCH TERMS HAVE BEEN MADE AVAILABLE TO REGULUS IN UNREDACTED
FORM (PROVIDED, HOWEVER, THAT REGULUS HAS NOT FAILED TO REQUEST SUCH ACCESS IN
ACCORDANCE WITH SECTION 2.4(E)), ALL OTHER TERMS OF SUCH OPTIONAL IN-LICENSE
APPLICABLE TO THE LICENSES GRANTED TO REGULUS HEREUNDER), THE PATENT RIGHTS AND
KNOW-HOW LICENSED TO THE RELEVANT LICENSOR PURSUANT TO THE SPECIFIED OPTIONAL
IN-LICENSE SHALL BE DEEMED INCLUDED IN SUCH LICENSOR’S LICENSED IP SOLELY WITH
RESPECT TO THE RELEVANT MIRNA COMPOUNDS AND RELATED MIRNA THERAPEUTICS.


 


(D)           ADDITIONAL RIGHTS AFTER EFFECTIVE DATE. IF AFTER THE EFFECTIVE
DATE, A PARTY (THE “CONTROLLING PARTY”) INVENTS OR ACQUIRES RIGHTS OR TITLE TO
AN INVENTION CLAIMED BY A PATENT RIGHT THAT WOULD BE INCLUDED IN THE LICENSED
PATENT RIGHTS OR REGULUS PATENT RIGHTS (THE “ADDITIONAL RIGHTS”), THEN, ON THE
ANNIVERSARY OF THE EFFECTIVE DATE FOLLOWING SUCH INVENTION OR ACQUISITION OF
SUCH ADDITIONAL RIGHT, OR AS OTHERWISE REASONABLY REQUESTED BY A PARTY, THE
CONTROLLING PARTY MUST NOTIFY EACH OTHER PARTY (EACH, A “NON-CONTROLLING PARTY”)
OF SUCH ACQUISITION OR INVENTION. IF A NON-CONTROLLING PARTY WISHES TO INCLUDE
SUCH ADDITIONAL RIGHTS

 

4

--------------------------------------------------------------------------------


 


UNDER THE LICENSES GRANTED PURSUANT TO SECTIONS 2.2, 2.3 OR 5.6 (AS THE CASE MAY
BE), SUCH NON-CONTROLLING PARTY WILL NOTIFY THE CONTROLLING PARTY OF ITS DESIRE
TO DO SO, THE CONTROLLING PARTY WILL PROVIDE THE NON-CONTROLLING PARTY A SUMMARY
OF ALL MATERIAL RESTRICTIONS ON THE SCOPE OF THE LICENSES GRANTED, AND ALL
MATERIAL PAYMENT OBLIGATIONS OWED, UNDER ANY THIRD PARTY AGREEMENT APPLICABLE TO
SUCH ADDITIONAL RIGHTS AND THE NON-CONTROLLING PARTY MAY, UPON WRITTEN NOTICE TO
THE CONTROLLING PARTY, OBTAIN A LICENSE UNDER SUCH ADDITIONAL RIGHTS AND WILL
ASSUME ALL FINANCIAL AND OTHER OBLIGATIONS TO, AND BE SUBJECT TO ALL
RESTRICTIONS IMPOSED BY, THE CONTROLLING PARTY’S LICENSORS OR COLLABORATORS, IF
ANY, ARISING FROM THE GRANT TO SUCH NON-CONTROLLING PARTY OF SUCH LICENSE
(INCLUDING, TO THE EXTENT ACCESS TO SUCH TERMS HAVE BEEN MADE AVAILABLE TO SUCH
NON-CONTROLLING PARTY IN UNREDACTED FORM (PROVIDED, HOWEVER, THAT SUCH
NON-CONTROLLING PARTY HAS NOT FAILED TO REQUEST SUCH ACCESS IN ACCORDANCE WITH
SECTION 2.4(E)), ALL OTHER TERMS OF SUCH THIRD PARTY AGREEMENTS APPLICABLE TO
THE LICENSES GRANTED TO SUCH NON-CONTROLLING PARTY HEREUNDER). NOTWITHSTANDING
THE FOREGOING, ANY ADDITIONAL RIGHTS THAT DO NOT CARRY FINANCIAL OR OTHER
OBLIGATIONS OR RESTRICTIONS WILL BE AUTOMATICALLY INCLUDED UNDER THE LICENSES
GRANTED PURSUANT TO SECTION 2.2, 2.3 OR 5.6. IF THE CONTROLLING PARTY PAYS ANY
UPFRONT PAYMENTS OR SIMILAR ACQUISITION COSTS TO ACCESS ADDITIONAL RIGHTS, THE
CONTROLLING PARTY AND RELEVANT NON-CONTROLLING PARTY(IES) WILL NEGOTIATE IN GOOD
FAITH REGARDING SHARING SUCH ACQUISITION COSTS AND PAYMENTS. WHEN ACQUIRING OR
CREATING SUCH ADDITIONAL RIGHTS PURSUANT TO ANY AGREEMENT ENTERED INTO AFTER THE
EFFECTIVE DATE, EACH PARTY WILL ENDEAVOR IN GOOD FAITH TO SECURE THE RIGHT TO
SUBLICENSE SUCH ADDITIONAL RIGHTS TO THE OTHER PARTIES.


 


(E)           APPLICABLE AGREEMENTS. EACH PARTY AGREES TO PROVIDE, UPON THE
REQUEST OF A PARTY, ACCESS TO EACH THIRD PARTY AGREEMENT THAT IS THE SUBJECT OF
ANY PROVISION OF THIS SECTION 2.4; PROVIDED, HOWEVER, THAT THE PARTIES AGREE AND
ACKNOWLEDGE THAT (I) THE THIRD PARTY AGREEMENTS SO PROVIDED MAY, TO THE EXTENT
NECESSARY TO PROTECT CONFIDENTIAL INFORMATION OF THE RELEVANT THIRD PARTY OR
FINANCIAL INFORMATION OF THE RELEVANT PARTY, BE REDACTED, AND (II) IF SO
REDACTED, THE PARTY ASSUMING ANY OBLIGATIONS OR ACCEPTING ANY LIMITATIONS UNDER
A THIRD PARTY AGREEMENT PURSUANT TO THIS SECTION 2.4, WILL ONLY BE LIABLE TO THE
EXTENT ACCESS TO SUCH TERMS HAVE BEEN MADE AVAILABLE TO SUCH LICENSED PARTY IN
UNREDACTED FORM.


 


2.5         SUBLICENSES.


 


(A)       SUBJECT TO THIRD PARTY RIGHTS, REGULUS WILL HAVE THE RIGHT TO GRANT TO
ITS AFFILIATES AND THIRD PARTIES SUBLICENSES UNDER THE LICENSES GRANTED IN
SECTIONS 2.2(A) AND (B).


 


(B)       SUBJECT TO THIRD PARTY RIGHTS, THE OPT-IN PARTY WILL HAVE THE RIGHT TO
GRANT TO ITS AFFILIATES AND THIRD PARTIES SUBLICENSES UNDER THE RIGHTS GRANTED
TO SUCH LICENSOR IN SECTION 5.6(A).


 


(C)       EACH SUCH SUBLICENSE WILL BE SUBJECT AND SUBORDINATE TO, AND
CONSISTENT WITH, THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND WILL PROVIDE
THAT ANY SUCH AFFILIATE AND SUBLICENSEE WILL NOT FURTHER SUBLICENSE EXCEPT ON
TERMS CONSISTENT WITH THIS SECTION 2.5. REGULUS OR THE OPT-IN PARTY, AS
APPLICABLE, WILL PROVIDE THE OTHER PARTIES WITH A COPY OF ANY SUBLICENSE GRANTED
PURSUANT TO THIS SECTION 2.5 WITHIN 30 DAYS AFTER THE EXECUTION THEREOF. SUCH
COPY MAY BE REDACTED TO EXCLUDE CONFIDENTIAL SCIENTIFIC INFORMATION AND OTHER
INFORMATION REQUIRED BY A SUBLICENSEE TO BE KEPT CONFIDENTIAL; PROVIDED THAT ALL
RELEVANT FINANCIAL TERMS AND INFORMATION WILL BE RETAINED. REGULUS OR THE OPT-IN
PARTY, AS APPLICABLE, WILL REMAIN RESPONSIBLE FOR THE PERFORMANCE OF ITS
AFFILIATES AND SUBLICENSEES, AND WILL ENSURE THAT ALL SUCH

 

5

--------------------------------------------------------------------------------


 


AFFILIATES AND SUBLICENSEES COMPLY WITH THE RELEVANT PROVISIONS OF THIS
AGREEMENT. IN THE EVENT OF A MATERIAL DEFAULT BY ANY OF ITS AFFILIATES OR
SUBLICENSEES UNDER A SUBLICENSE AGREEMENT, REGULUS OR THE OPT-IN PARTY, AS
APPLICABLE, WILL INFORM THE OTHER PARTIES AND WILL TAKE SUCH ACTION, AFTER
CONSULTATION WITH SUCH OTHER PARTIES, WHICH, IN REGULUS’ OR THE OPT-IN PARTY’S
(AS APPLICABLE) REASONABLE BUSINESS JUDGMENT, WILL ADDRESS SUCH DEFAULT.


 

3.             TECHNOLOGY TRANSFER

 


3.1           TECHNOLOGY TRANSFER TO REGULUS. AT EACH MEETING OF THE
COLLABORATION WORKING GROUP THE REPRESENTATIVES WILL DISCUSS NEW KNOW-HOW AND
PATENT RIGHTS OF ISIS AND ALNYLAM THAT ARE INCLUDED IN SUCH LICENSOR’S LICENSED
PATENTS AND LICENSED KNOW-HOW HEREUNDER AT THE LEVEL OF DETAIL NECESSARY TO
ENABLE REGULUS TO EFFECTIVELY PRACTICE SUCH PATENT RIGHTS AND KNOW-HOW.


 


3.2           TECHNOLOGY TRANSFER FROM REGULUS; IDENTIFICATION AND IMPROVEMENTS.
AT EACH COLLABORATION WORKING GROUP MEETING REGULUS WILL PRESENT A DESCRIPTION
OF ALL REGULUS IP DEVELOPED BY IT OR ON ITS BEHALF, OR OVER WHICH REGULUS
OTHERWISE ACQUIRED CONTROL, SINCE THE LAST MEETING. THE DESCRIPTION WILL BE AT A
LEVEL OF DETAIL NECESSARY TO ENABLE ISIS, ALNYLAM OR BOTH, AS APPROPRIATE, TO
EFFECTIVELY PRACTICE SUCH REGULUS IP IN ACCORDANCE WITH THEIR RESPECTIVE
LICENSES UNDER SECTION 2.3.


 

4.             DILIGENCE

 


4.1         GENERAL DILIGENCE. EXCEPT TO THE EXTENT A LICENSOR RECEIVES A
LICENSE FROM REGULUS PURSUANT TO THIS AGREEMENT TO DEVELOP, MANUFACTURE AND
COMMERCIALIZE MIRNA THERAPEUTICS, REGULUS WILL USE COMMERCIALLY REASONABLE
EFFORTS TO DEVELOP, AND COMMERCIALIZE MIRNA COMPOUNDS AND MIRNA THERAPEUTICS IN
THE FIELD.


 


4.2           COMPLIANCE WITH LAWS. EACH PARTY WILL, AND WILL ENSURE THAT ITS
AFFILIATES AND SUBLICENSEES WILL, COMPLY WITH ALL RELEVANT LAWS IN EXERCISING
THEIR RIGHTS AND FULFILLING THEIR OBLIGATIONS UNDER THIS AGREEMENT.


 


4.3           REPORTING. BY JANUARY 31ST OF EACH YEAR, REGULUS WILL PREPARE AND
FURNISH EACH LICENSOR WITH A WRITTEN REPORT SUMMARIZING REGULUS’ ACTIVITIES
CONDUCTED DURING THE PRIOR CALENDAR YEAR TO DEVELOP, MANUFACTURE AND
COMMERCIALIZE MIRNA THERAPEUTICS IN THE FIELD AND IDENTIFYING THE RESULTS
OBTAINED OR BENCHMARKS ACHIEVED SINCE THE LAST REPORT TO THE LICENSORS.


 


4.4           DESIGNATION OF RESEARCH PROGRAMS AND DEVELOPMENT PROJECTS.
REGULUS’ OFFICERS WILL BE RESPONSIBLE FOR REVIEWING THE RESULTS OF RESEARCH AND
DEVELOPMENT ACTIVITIES UNDER THE OPERATING PLAN AND DESIGNATING (SUBJECT TO THE
APPROVAL OF THE MANAGING BOARD) FROM TIME TO TIME RESEARCH PROGRAMS AND
DEVELOPMENT PROJECTS. A “RESEARCH PROGRAM” WILL BEGIN UPON THE COMMENCEMENT OF
DISCOVERY OR CHARACTERIZATION ACTIVITIES FOCUSED ON ONE OR MORE SPECIFIC
MIRNA(S) AFTER PRELIMINARY VALIDATION OF THE BIOLOGICAL FUNCTION OF SUCH
MIRNA(S) HAS BEEN IDENTIFIED (I.E., COMPOUND DISCOVERY, NOT TARGET VALIDATION)
AND WILL INCLUDE ALL ACTIVITIES WITH RESPECT TO THE DEVELOPMENT, MANUFACTURING
AND COMMERCIALIZATION OF MIRNA COMPOUNDS AND MIRNA THERAPEUTICS DIRECTED TO SUCH
MIRNA(S). A RESEARCH PROGRAM WILL BECOME A “DEVELOPMENT PROJECT” (AND THEREAFTER
WILL NO LONGER BE A RESEARCH PROGRAM) WHEN REGULUS’ OFFICERS RECOMMEND, AND THE
MANAGING BOARD AGREES, THAT A SUFFICIENT PORTFOLIO OF DATA EXISTS TO

 

6

--------------------------------------------------------------------------------


 


SUPPORT THE INITIATION OF A [***] ON A MIRNA COMPOUND DRUG CANDIDATE TARGETING
SUCH MIRNA(S). REGULUS WILL MAINTAIN A WRITTEN LIST OF THE THEN-CURRENT RESEARCH
PROGRAMS AND DEVELOPMENT PROJECTS (EACH, A “PROGRAM/PROJECT LIST”).


 

5.             RIGHT TO OPT-IN

 


5.1           NOTICE OF DEVELOPMENT PROJECT STATUS. CONCURRENTLY WITH THE
CONVERSION OF A RESEARCH PROGRAM INTO A DEVELOPMENT PROJECT, REGULUS WILL NOTIFY
EACH LICENSOR OF SUCH CONVERSION AND WHETHER OR NOT REGULUS WILL CONTINUE TO
PURSUE THE DEVELOPMENT AND COMMERCIALIZATION OF SUCH NEWLY DESIGNATED
DEVELOPMENT PROJECT.


 


5.2           CONTINUED DEVELOPMENT BY REGULUS OF DEVELOPMENT PROJECTS. IF
REGULUS NOTIFIES LICENSORS PURSUANT TO SECTION 5.1 THAT REGULUS WILL CONTINUE TO
PURSUE THE DEVELOPMENT AND COMMERCIALIZATION OF SUCH DEVELOPMENT PROJECT, THEN,
WITHOUT LIMITING THE GENERALITY OF SECTION 4.1, REGULUS WILL USE COMMERCIALLY
REASONABLE EFFORTS TO DEVELOP AND COMMERCIALIZE THE RELEVANT DEVELOPMENT
COMPOUNDS AND DEVELOPMENT THERAPEUTICS IN THE FIELD. REGULUS WILL ALSO (A) PAY
TO EACH LICENSOR A ROYALTY OF [***]% OF NET SALES OF SUCH DEVELOPMENT
THERAPEUTICS WHICH ARE ROYALTY-BEARING PRODUCTS, DURING THE RELEVANT ROYALTY
TERM (PROVIDED, HOWEVER, THAT, FOR THE REMAINDER OF THE RELEVANT ROYALTY TERM
FOLLOWING THE END OF THE RELEVANT EXCLUSIVITY PERIOD, THE ROYALTY RATE WILL BE
[***]%) AND (B) BE RESPONSIBLE FOR ALL MILESTONES, ROYALTIES AND OTHER PAYMENTS
PAYABLE TO THIRD PARTIES IN RESPECT OF THE DEVELOPMENT, MANUFACTURE AND
COMMERCIALIZATION OF SUCH DEVELOPMENT THERAPEUTICS IN THE FIELD, BY REGULUS, ITS
AFFILIATES AND SUBLICENSEES, INCLUDING ANY AMOUNTS PAYABLE BY EITHER LICENSOR TO
THIRD PARTIES UNDER THE THIRD PARTY RIGHTS. THE PARTIES WILL USE REASONABLE
EFFORTS TO [***]. REGULUS AGREES THAT THE ROYALTY DESCRIBED IN CLAUSE (A) OF
THIS SECTION 5.2 IS PAYABLE TO EACH LICENSOR, REGARDLESS OF WHETHER A PARTICULAR
ROYALTY-BEARING PRODUCT IS COVERED BY SUCH LICENSOR’S LICENSED IP. EACH PARTY
AGREES AND ACKNOWLEDGES THAT SUCH ROYALTY STRUCTURE (I) IS FREELY ENTERED INTO
BY SUCH PARTY, (II) IS A FAIR REFLECTION OF THE VALUE RECEIVED BY REGULUS FROM
THE LICENSES GRANTED BY THE LICENSORS, AND (III) IS A REASONABLE ALLOCATION OF
THE VALUE RECEIVED BY REGULUS FROM EACH LICENSOR, DUE TO THE DIFFICULTY OF
DETERMINING THE EXTENT TO WHICH LICENSOR’S LICENSED IP COVERS OR HAS ENABLED
EACH ROYALTY-BEARING PRODUCT.


 


5.3           OPT-IN ELECTION. IF REGULUS NOTIFIES LICENSORS PURSUANT TO
SECTION 5.1 THAT IT WILL NOT CONTINUE TO PURSUE THE DEVELOPMENT AND
COMMERCIALIZATION OF SUCH DEVELOPMENT PROJECT, EACH LICENSOR WILL HAVE THE
RIGHT, EXERCISABLE BY PROVIDING WRITTEN NOTICE TO REGULUS AND THE OTHER LICENSOR
WITHIN [***] DAYS FOLLOWING RECEIPT OF SUCH NOTICE (“INITIAL OPT-IN ELECTION
PERIOD”), TO ELECT TO CONTINUE TO PURSUE THE DEVELOPMENT AND COMMERCIALIZATION
OF SUCH DEVELOPMENT PROJECT (“OPT-IN ELECTION”).


 


(A)           OPT-IN BY ONE LICENSOR. IF ONLY ONE, BUT NOT BOTH, OF THE
LICENSORS (THE “OPT-IN PARTY”) MAKES AN OPT-IN ELECTION WITH RESPECT TO SUCH
DEVELOPMENT PROJECT WITHIN THE INITIAL OPT-IN ELECTION PERIOD, THE HIGH TERMS
SET FORTH IN SECTION 5.4 AND THE TERMS OF SECTION 5.6 WILL APPLY FOLLOWING THE
END OF SUCH INITIAL OPT-IN ELECTION PERIOD AND THE LICENSOR WHO DID NOT ELECT TO
OPT-IN WILL WAIVE ITS RIGHT TO OPT-IN WITH RESPECT TO SUCH DEVELOPMENT PROJECT.


 


(B)           NO OPT-IN; SECOND OPT-IN ELECTION. IF, WITHIN THE INITIAL OPT-IN
ELECTION PERIOD, NEITHER LICENSOR MAKES AN OPT-IN ELECTION (OR BOTH LICENSORS
FAIL TO SUBMIT ANY RESPONSE), THEN REGULUS WILL USE DILIGENT EFFORTS TO
NEGOTIATE AND FINALIZE, WITHIN [***] MONTHS

 

7

--------------------------------------------------------------------------------


 


FOLLOWING THE END OF THE INITIAL OPT-IN ELECTION PERIOD, A TERM SHEET WITH A
THIRD PARTY PURSUANT TO WHICH SUCH THIRD PARTY WILL DEVELOP AND COMMERCIALIZE,
EITHER BY ITSELF OR WITH OR ON BEHALF OF REGULUS, SUCH DEVELOPMENT PROJECT IN
THE FIELD.


 

(I)            IF, DESPITE DILIGENT EFFORTS, REGULUS IS UNABLE TO FINALIZE SUCH
TERM SHEET WITH A THIRD PARTY WITH RESPECT TO THE DEVELOPMENT PROJECT WITHIN
SUCH [***] MONTH PERIOD, OR REGULUS IS ABLE TO FINALIZE SUCH TERM SHEET WITH A
THIRD PARTY WITH RESPECT TO THE DEVELOPMENT PROJECT WITHIN SUCH [***] MONTH
PERIOD, BUT REGULUS IS UNABLE TO EXECUTE A DEFINITIVE AGREEMENT SUBSTANTIALLY IN
CONFORMANCE WITH SUCH TERM SHEET WITHIN [***] MONTHS AFTER FINALIZING SUCH TERM
SHEET, REGULUS WILL NOTIFY LICENSORS THEREOF AND EACH LICENSOR WILL AGAIN HAVE
THE RIGHT, EXERCISABLE BY PROVIDING WRITTEN NOTICE TO REGULUS AND THE OTHER
LICENSOR, WITHIN [***] DAYS FOLLOWING REGULUS’ NOTICE (“SECOND OPT-IN ELECTION
PERIOD”), TO ELECT TO CONTINUE TO PURSUE THE DEVELOPMENT AND COMMERCIALIZATION
OF SUCH DEVELOPMENT PROJECT ON THE LOW TERMS SET FORTH IN SECTION 5.5.

 

(II)           IF ONLY ONE, BUT NOT BOTH, OF THE LICENSORS, MAKES AN OPT-IN
ELECTION WITHIN THE SECOND OPT-IN ELECTION PERIOD (THE “OPT-IN PARTY”), THE LOW
TERMS SET FORTH IN SECTION 5.5 AND THE TERMS OF SECTION 5.6 WILL APPLY FOLLOWING
THE END OF SUCH SECOND OPT-IN ELECTION PERIOD AND THE LICENSOR WHO DID NOT MAKE
AN OPT-IN ELECTION, WITHIN SUCH SECOND OPT-IN ELECTION PERIOD, WILL HAVE WAIVED
ITS RIGHT TO OPT-IN WITH RESPECT TO SUCH DEVELOPMENT PROJECT.

 

(III)          IF, WITHIN THE SECOND OPT-IN ELECTION PERIOD, NEITHER LICENSOR
MAKES AN OPT-IN ELECTION (OR BOTH LICENSORS FAIL TO SUBMIT ANY RESPONSE), THEN
REGULUS WILL RETAIN ALL RIGHTS TO SUCH DEVELOPMENT PROJECT.

 


(C)           OPT-IN BY BOTH LICENSORS. IF, WITHIN THE INITIAL OPT-IN ELECTION
PERIOD OR SECOND OPT-IN ELECTION PERIOD, BOTH LICENSORS SUBMIT AN OPT-IN
ELECTION WITH RESPECT TO SUCH DEVELOPMENT PROJECT, THEN THE PARTIES WILL, TO THE
EXTENT MUTUALLY AGREED, WORK TOGETHER TO AMEND THE OPERATING PLAN TO SUPPORT
REGULUS IN DEVELOPING AND COMMERCIALIZING THE DEVELOPMENT PROJECT, INCLUDING, AS
APPLICABLE, CREATING A FUNDING AND EARLY DEVELOPMENT PLAN, AND THE DESIGNATION
OF ROLES AND RESPONSIBILITIES OF EACH PARTY IN THE EXECUTION OF SUCH OPERATING
PLAN.


 


5.4           OPT-IN ON HIGH TERMS. IN THE EVENT THAT AN OPT-IN ELECTION IS MADE
BY ONLY ONE OF THE LICENSORS DURING THE INITIAL OPT-IN ELECTION PERIOD PURSUANT
TO SECTION 5.3(A), THE FOLLOWING TERMS WILL APPLY (“HIGH TERMS”):


 


(A)           UPFRONT PAYMENT. THE OPT-IN PARTY WILL PAY TO REGULUS, WITHIN 15
DAYS FOLLOWING THE END OF THE INITIAL OPT-IN ELECTION PERIOD, A ONE-TIME PAYMENT
OF [***] DOLLARS ($[***]).

 

8

--------------------------------------------------------------------------------


 


(B)           ROYALTIES. DURING THE RELEVANT ROYALTY TERM, THE OPT-IN PARTY WILL
PAY TO REGULUS THE FOLLOWING ROYALTIES ON NET SALES (AGGREGATED FROM ALL
RELEVANT COUNTRIES) OF EACH ROYALTY-BEARING PRODUCT IN A CALENDAR YEAR:

 

On the portion of Net Sales
during the calendar year:

 

 

Royalty Rate
on Net Sales During Exclusivity Period

 

 

Royalty Rate
on Net Sales After
Exclusivity Period

 

Less than or equal to $[***]:

 

[***]%

[***]%

Greater than $[***]:

 

[***]%

[***]%

 

The Opt-In Party’s obligation to pay royalties under this Section 5.4(b) is
imposed only once with respect to the same unit of Royalty-Bearing Product.

 


(C)           MILESTONE PAYMENTS. SUBJECT TO SECTION 5.6(F), THE OPT-IN PARTY
WILL PAY TO REGULUS THE FOLLOWING PAYMENTS UPON THE ACHIEVEMENT OF THE EVENTS
SET FORTH BELOW BY A ROYALTY-BEARING PRODUCT FOR THE RELEVANT DEVELOPMENT
PROJECT:

 

Milestone Event:

Payment
[***]:

 

(i) Filing of IND for first Royalty-Bearing Product

 

$[***]

(ii) Upon Completion of the first Phase IIa Clinical Trial

 

$[***]

(iii) Initiation (i.e., dosing of first patient) of the first Phase III Clinical
Trial

 

$[***]

(iv) Filing of NDA in U.S. for first Royalty-Bearing Product

 

$[***]

(v) Filing of NDA in the European Union for first Royalty-Bearing Product

 

$[***]

(vi) Regulatory Approval in U.S. for the first Royalty-Bearing Product



$[***]

(vii) Regulatory Approval in any Major Country in the European Union for the
first Royalty-Bearing Product

 

$[***]

 

The Opt-In Party will notify the other Parties within 15 days following
achievement or occurrence of a milestone event. Each milestone payment under
this Section 5.4(c) will be payable only once with respect to the first
Royalty-Bearing Product under the relevant Development Project to achieve the
milestone event. If an event in clause (ii), (iii), (iv) or (v) occurs before an
event in a preceding clause (i), (ii) or (iii), the milestone payment described
in such clause (i), (ii) or (iii) will be paid when the milestone payment
described in such clause (ii), (iii), (iv) or (v) is paid.

 

9

--------------------------------------------------------------------------------


 

Milestone payments will continue to be due for milestone events occurring after
any grant by the Opt-In Party or its Affiliates to a Third Party of a sublicense
of the Regulus IP or Licensed IP licensed to the Opt-In Party under
Section 5.6(a) with respect to the relevant Development Project.

 


(D)       SUBLICENSE INCOME. SUBJECT TO SECTION 5.6(F), THE OPT-IN PARTY WILL
PAY TO REGULUS A PORTION OF THE SUBLICENSE INCOME RECEIVED BY THE OPT-IN PARTY
OR ITS AFFILIATES, IN ACCORDANCE WITH THE FOLLOWING TABLE:

 

 

Sublicense agreement initially entered into
during this timeframe:

 

 

Percentage of
Sublicense Income

Prior to Completion of first Phase IIa Clinical Trial

 

[***]%

After Completion of first Phase IIa Clinical Trial, but prior to completion of
first Phase III Clinical

Trial

 

[***]%

After Completion of first Phase III Clinical Trial

 

[***]%

 


5.5           OPT-IN ON LOW TERMS. IN THE EVENT THAT AN OPT-IN ELECTION IS MADE
BY ONLY ONE, BUT NOT BOTH, OF THE LICENSORS DURING THE SECOND OPT-IN ELECTION
PERIOD PURSUANT TO SECTION 5.3(B)(II), THE FOLLOWING TERMS WILL APPLY (“LOW
TERMS”):

 


(A)           UPFRONT PAYMENT. THE OPT-IN PARTY WILL PAY TO REGULUS, WITHIN 15
DAYS FOLLOWING THE END OF THE SECOND OPT-IN ELECTION PERIOD, A ONE-TIME PAYMENT
OF [***] DOLLARS ($[***]).


 


(B)           ROYALTIES. DURING THE RELEVANT ROYALTY TERM, THE OPT-IN PARTY WILL
PAY TO REGULUS THE FOLLOWING ROYALTIES ON NET SALES (AGGREGATED FROM ALL
RELEVANT COUNTRIES) OF EACH ROYALTY-BEARING PRODUCT IN A CALENDAR YEAR:

 

On the portion of Net Sales
during the calendar year:

 

 

Royalty Rate
on Net Sales During
Exclusivity Period

 

 

Royalty Rate
on Net Sales After
Exclusivity Period

 

Less than or equal to $[***]:

 

[***]%

[***]%

Greater than $[***]:

 

[***]%

[***]%

 

The Opt-In Party’s obligation to pay royalties under this Section 5.5(b) is
imposed only once with respect to the same unit of Royalty-Bearing Product.

 


(C)           MILESTONE PAYMENTS. SUBJECT TO SECTION 5.6(F), THE OPT-IN PARTY
WILL PAY TO REGULUS THE FOLLOWING PAYMENTS UPON THE ACHIEVEMENT OF THE EVENTS
SET FORTH BELOW BY A ROYALTY-BEARING PRODUCT FOR THE RELEVANT DEVELOPMENT
PROJECT:

 

10

--------------------------------------------------------------------------------


 

 

Milestone Event:

 

Payment for
Royalty-Bearing
Product
[***]:

 

(i)  Filing of IND for first Royalty-Bearing Product

 

$[***]

(ii)  Upon Completion of the first Phase IIa Clinical Trial

 

$[***]

(iii) Initiation (i.e., dosing of first patient) of the first Phase III Clinical
Trial

 

$[***]

(iv) Filing of NDA in U.S. for first Royalty-Bearing Product

 

$[***]

(v) Regulatory Approval in U.S. for the first Royalty-Bearing Product

 

$[***]

 

The Opt-In Party will notify the other Parties within 15 days following
achievement or occurrence of a milestone event. Each milestone payment under
this Section 5.4(c) will be payable only once with respect to the first
Royalty-Bearing Product under the relevant Development Project to achieve the
milestone event. If an event in clause (ii), (iii), (iv) or (v) occurs before an
event in a preceding clause (i), (ii) or (iii), the milestone payment described
in such clause (i), (ii) or (iii) will be paid when the milestone payment
described in such clause (ii), (iii), (iv) or (v) is paid.

 

Milestone payments will continue to be due for milestone events occurring after
any grant by the Opt-In Party or its Affiliates to a Third Party of a sublicense
of the Regulus IP or Licensed IP licensed to the Opt-In Party under
Section 5.6(a) with respect to the relevant Development Project.

 


(D)           SUBLICENSE INCOME. SUBJECT TO SECTION 5.6(F), THE OPT-IN PARTY
WILL PAY TO REGULUS A PORTION OF THE SUBLICENSE INCOME RECEIVED BY THE OPT-IN
PARTY OR ITS AFFILIATES, IN ACCORDANCE WITH THE FOLLOWING TABLE:

 

 

Sublicense agreement initially entered into
during this timeframe:

 

 

Percentage of
Sublicense Income

Prior to Completion of first Phase IIa Clinical Trial

 

[***]%

After Completion of first Phase IIa Clinical Trial, but prior to completion of
first Phase III Clinical Trial

 

[***]%

After Completion of first Phase III Clinical Trial

 

[***]%

 

11

--------------------------------------------------------------------------------


 


5.6           OTHER TERMS APPLICABLE TO OPT-IN PARTY.


 


(A)           LICENSE GRANT.


 

(I)            REGULUS WILL, AND HEREBY DOES, GRANT TO THE OPT-IN PARTY, SUBJECT
TO AND LIMITED BY THE THIRD PARTY RIGHTS, A WORLDWIDE, ROYALTY-BEARING,
SUBLICENSEABLE (IN ACCORDANCE WITH SECTION 2.5), (X) LICENSE UNDER ALL REGULUS
IP, AND (Y) SUBLICENSE UNDER ALL LICENSED IP (WITHIN THE SCOPE OF THE LICENSE
GRANTED TO REGULUS UNDER SUCH LICENSED IP PURSUANT TO SECTIONS 2.2(A) AND
2.2(B)), SOLELY FOR PURPOSES OF DEVELOPING, MANUFACTURING AND COMMERCIALIZING
THE RELEVANT DEVELOPMENT PROJECT’S DEVELOPMENT COMPOUNDS AND DEVELOPMENT
THERAPEUTICS IN THE FIELD ON THE TERMS SET FORTH IN THIS SECTION 5.6. REGULUS
SHALL COMPLY WITH THE PROVISIONS OF SECTION 2.4 WITH RESPECT TO THE DISCLOSURE
OF INFORMATION WITH RESPECT TO THE RELEVANT THIRD PARTY RIGHTS.

 

(II)           SUBJECT TO THIRD PARTY RIGHTS, THE RIGHTS GRANTED UNDER
SECTION 5.6(A)(I) TO THE OPT-IN PARTY WILL BE EXCLUSIVE, TO THE FULLEST EXTENT
POSSIBLE, UNDER REGULUS IP AND UNDER LICENSED IP. FOR THE SAKE OF CLARITY, THIS
MEANS THAT REGULUS IP WILL BE EXCLUSIVELY LICENSED BY REGULUS TO THE OPT-IN
PARTY WITH RESPECT TO THE RELEVANT DEVELOPMENT PROJECT, AND REGULUS’ RIGHTS
UNDER THE LICENSED IP WILL BE EXCLUSIVELY SUBLICENSED BY REGULUS TO THE OPT-IN
PARTY WITH RESPECT TO THE RELEVANT DEVELOPMENT PROJECT, BUT ANY NON-EXCLUSIVE
LICENSES GRANT BY THE RELEVANT LICENSOR TO REGULUS WITH RESPECT TO LICENSED IP
SHALL NOT BE DEEMED TO HAVE BEEN EXPANDED TO EXCLUSIVE LICENSES TO REGULUS.

 


(B)           DILIGENCE. THE OPT-IN PARTY WILL USE COMMERCIALLY REASONABLE
EFFORTS TO DEVELOP, MANUFACTURE AND COMMERCIALIZE THE RELEVANT DEVELOPMENT
COMPOUNDS AND DEVELOPMENT THERAPEUTICS, AT SUCH OPT-IN PARTY’S OWN EXPENSE, IN
THE FIELD, EITHER BY ITSELF OR WITH OR THROUGH ITS AFFILIATES OR SUBLICENSEES.


 


(C)           NON-COMPETE. THE NON-OPT-IN PARTY WITH RESPECT TO A DEVELOPMENT
PROJECT WILL NOT, ITSELF OR THROUGH ITS AFFILIATES OR WITH THIRD PARTIES,
DEVELOP, MANUFACTURE OR COMMERCIALIZE DEVELOPMENT COMPOUNDS OR DEVELOPMENT
THERAPEUTICS WITH RESPECT TO SUCH DEVELOPMENT PROJECT DURING THE PERIOD
(I) [***] OF A ROYALTY-BEARING PRODUCT WITH RESPECT TO SUCH DEVELOPMENT PROJECT
ANYWHERE IN THE WORLD AS LONG AS SUCH OPT-IN PARTY REASONABLY BELIEVES THAT A
DEVELOPMENT THERAPEUTIC WOULD BE A ROYALTY-BEARING PRODUCT UPON FIRST COMMERCIAL
SALE, AND (II) [***] OF A ROYALTY-BEARING PRODUCT WITH RESPECT TO SUCH
DEVELOPMENT PROJECT ANYWHERE IN THE WORLD, UNTIL THE EXPIRATION OF [***] FOR
SUCH DEVELOPMENT PROJECT; PROVIDED, HOWEVER THAT EACH PARTY WILL BE ENTITLED TO
GRANT PERMITTED LICENSES.


 


(D)           THIRD PARTY AND INTER-LICENSOR PAYMENTS. IN ADDITION TO THE
ROYALTIES AND MILESTONES PAYABLE UNDER SECTION 5.4 OR 5.5 ABOVE, THE OPT-IN
PARTY WILL BE RESPONSIBLE FOR ALL MILESTONES, ROYALTIES AND OTHER PAYMENTS
PAYABLE TO THIRD PARTY LICENSORS AND ASSUMED UNDER SECTION 2.4. THE PARTIES WILL
USE REASONABLE EFFORTS TO [***]. IN ADDITION, THE OPT-IN PARTY WILL

 

12

--------------------------------------------------------------------------------


 


BE RESPONSIBLE FOR ANY OTHER PAYMENTS TO THE THIRD PARTIES IN RESPECT OF THE
DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF SUCH DEVELOPMENT COMPOUNDS AND
DEVELOPMENT THERAPEUTICS IN THE FIELD. IN ADDITION, THE LICENSORS AGREE THAT ANY
AMOUNTS OTHERWISE OWED BY ONE LICENSOR TO ANOTHER PURSUANT TO A PREVIOUS
AGREEMENT IS HEREBY WAIVED WITH RESPECT TO SUCH DEVELOPMENT PROJECT.


 


(E)           NO LONGER A DEVELOPMENT PROJECT. IF ONE, BUT NOT BOTH, LICENSORS
MAKE AN OPT-IN ELECTION WITH RESPECT TO A DEVELOPMENT PROJECT, SUCH DEVELOPMENT
PROJECT WILL BE PERMANENTLY REMOVED FROM THE PROGRAM/PROJECT LIST.


 


(F)            CREDIT FOR PREPAID AMOUNTS. THE PARTIES AGREE THAT, WITH RESPECT
TO ANY DEVELOPMENT PROJECT, THE RELEVANT OPT-IN PARTY SHOULD PAY THE GREATER OF
THE CUMULATIVE GUARANTEED PAYMENTS AND THE CUMULATIVE SUBLICENSE INCOME PAYMENTS
AS OF THE END OF EACH CALENDAR QUARTER, AND, BECAUSE THE TIMING OF THE
GUARANTEED PAYMENTS AND THE SUBLICENSE INCOME PAYMENTS WITH RESPECT TO ANY GIVEN
DEVELOPMENT PROJECT MAY NOT ALIGN, THE PARTIES AGREE THAT THE RELEVANT OPT-IN
PARTY WILL NOT, WITH RESPECT TO ANY CALENDAR QUARTER, BE REQUIRED TO PAY MORE
THAN THE AMOUNT NECESSARY TO BRING THE CUMULATIVE PAYMENTS MADE BY SUCH OPT-IN
PARTY WITH RESPECT TO SUCH DEVELOPMENT PROJECT UP TO THE GREATER OF THE
CUMULATIVE GUARANTEED PAYMENTS AND THE CUMULATIVE SUBLICENSE INCOME PAYMENTS
WITH RESPECT TO SUCH CALENDAR QUARTER. THEREFORE, WITH RESPECT TO ANY CALENDAR
QUARTER, THE RELEVANT OPT-IN PARTY SHALL PAY THE DIFFERENCE (IF POSITIVE)
BETWEEN (I) THE CUMULATIVE AMOUNT OWED AS OF THE END OF SUCH CALENDAR QUARTER,
MINUS (II) THE CUMULATIVE AMOUNT OWED (IF ANY) AS OF THE END OF THE IMMEDIATELY
PRIOR CALENDAR QUARTER. SEVERAL EXAMPLES ARE PROVIDED IN SCHEDULE 5.6(F).


 

(A)          “CUMULATIVE AMOUNT OWED” MEANS, WITH RESPECT TO A DEVELOPMENT
PROJECT AND A CALENDAR QUARTER, THE GREATER OF (1) THE CUMULATIVE GUARANTEED
PAYMENTS AS OF THE END OF SUCH CALENDAR QUARTER, AND (2) THE CUMULATIVE
SUBLICENSE INCOME PAYMENTS AS OF THE END OF SUCH CALENDAR QUARTER.

 

(B)           “GUARANTEED PAYMENTS” MEANS, WITH RESPECT TO A DEVELOPMENT PROJECT
AND A CALENDAR QUARTER, (1) IF HIGH TERMS APPLY, THE PAYMENTS PAID OR PAYABLE
PURSUANT TO SECTIONS 5.4(A) AND 5.4(C) WITH RESPECT TO SUCH CALENDAR QUARTER,
AND (2) IF LOW TERMS APPLY, THE PAYMENTS PAID OR PAYABLE PURSUANT TO
SECTION 5.5(A) AND 5.5(C) WITH RESPECT TO SUCH CALENDAR QUARTER.

 

6.             [Intentionally Deleted]

 

7.             [Intentionally Deleted]

 

8.             PAYMENT TERMS; REPORTS; RECORD-KEEPING AND AUDIT RIGHTS

 


8.1           REPORTS AND PAYMENTS. THE PARTY PAYING ANY ROYALTIES, MILESTONES
OR SUBLICENSE INCOME PAYMENTS HEREUNDER (THE “PAYING PARTY”) TO ANOTHER PARTY
(EACH, A “PAYEE PARTY”) WILL DELIVER TO SUCH PAYEE PARTY(IES), WITHIN 15 DAYS
AFTER THE END OF EACH CALENDAR QUARTER, A REPORT WITH A REASONABLY DETAILED
WRITTEN ACCOUNTING OF NET SALES OF ROYALTY-BEARING PRODUCTS THAT ARE SUBJECT TO
ROYALTY PAYMENTS DUE TO THE PAYEE PARTY(IES) FOR SUCH CALENDAR QUARTER,
MILESTONES PAYABLE AND SUBLICENSE INCOME RECEIVED OR ACCRUED DURING SUCH PERIOD.
SUCH QUARTERLY REPORTS

 

13

--------------------------------------------------------------------------------


 


WILL INDICATE GROSS SALES ON A COUNTRY-BY-COUNTRY AND ROYALTY-BEARING
PRODUCT-BY-ROYALTY-BEARING PRODUCT BASIS, THE DEDUCTIONS FROM GROSS SALES USED
IN CALCULATING NET SALES AND THE RESULTING CALCULATION OF THE ROYALTIES DUE TO
THE PAYEE PARTY(IES). ROYALTIES OR OTHER PAYMENTS ACCRUED FOR THE PERIOD COVERED
BY EACH SUCH QUARTERLY REPORT WILL BE DUE AND PAYABLE 45 DAYS AFTER THE END OF
EACH RELEVANT CALENDAR QUARTER. ALL AMOUNTS IN THIS AGREEMENT ARE EXPRESSED IN
U.S. DOLLARS AND ALL PAYMENTS DUE TO THE PAYEE PARTY(IES) HEREUNDER WILL BE PAID
IN U.S. DOLLARS. IF ANY CONVERSION OF FOREIGN CURRENCY TO U.S. DOLLARS IS
REQUIRED IN CONNECTION WITH ANY SUCH PAYMENTS, SUCH CONVERSION WILL BE MADE BY
USING THE CONVERSION RATE EXISTING IN THE UNITED STATES (AS REPORTED IN THE WALL
STREET JOURNAL) ON THE LAST BUSINESS DAY OF THE REPORTING PERIOD TO WHICH SUCH
PAYMENTS RELATE, OR SUCH OTHER PUBLICATION AS THE PARTIES AGREE.


 


8.2           TAX WITHHOLDING. THE PAYING PARTY WILL USE ALL REASONABLE AND
LEGAL EFFORTS TO REDUCE TAX WITHHOLDING WITH RESPECT TO PAYMENTS TO BE MADE TO
THE PAYEE PARTY(IES). NOTWITHSTANDING SUCH EFFORTS, IF THE PAYING PARTY
CONCLUDES THAT TAX WITHHOLDINGS ARE REQUIRED WITH RESPECT TO PAYMENTS TO THE
PAYEE PARTY(IES), THE PAYING PARTY WILL WITHHOLD THE REQUIRED AMOUNT AND PAY IT
TO THE APPROPRIATE GOVERNMENTAL AUTHORITY. IN ANY SUCH CASE, THE PAYING PARTY
WILL PROMPTLY PROVIDE THE PAYEE PARTY(IES) WITH ORIGINAL RECEIPTS OR OTHER
EVIDENCE REASONABLY SUFFICIENT TO ALLOW THE PAYEE PARTY(IES) TO DOCUMENT SUCH
TAX WITHHOLDINGS FOR PURPOSES OF CLAIMING FOREIGN TAX CREDITS AND SIMILAR
BENEFITS.


 


8.3           LATE PAYMENTS. ANY PAYMENTS THAT ARE NOT MADE ON OR BEFORE THE DUE
DATE WILL BEAR INTEREST AT THE LESSER OF (A) 1.5% PER MONTH OR (B) THE MAXIMUM
PERMISSIBLE RATE UNDER APPLICABLE LAW, FOR THE PERIOD FROM THE DATE ON WHICH
SUCH PAYMENT WAS DUE THROUGH THE DATE ON WHICH PAYMENT IS ACTUALLY MADE.


 


8.4           FINANCIAL RECORDS. UNLESS OTHERWISE REQUIRED BY THE LLC AGREEMENT,
THE PAYING PARTY WILL MAINTAIN, AND WILL REQUIRE ITS AFFILIATES AND SUBLICENSEES
TO MAINTAIN, FOR 3 YEARS AFTER THE RELEVANT REPORTING PERIOD ALL FINANCIAL
RECORDS RELATING TO THE TRANSACTIONS AND ACTIVITIES CONTEMPLATED BY THIS
AGREEMENT IN SUFFICIENT DETAIL TO VERIFY COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT.


 


8.5           AUDIT RIGHT. ONCE DURING EACH CALENDAR YEAR, EACH PAYEE PARTY MAY
RETAIN AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO THE
PAYING PARTY TO AUDIT THE FINANCIAL RECORDS DESCRIBED IN SECTION 8.4, UPON
REASONABLE NOTICE TO THE PAYING PARTY, DURING REGULAR BUSINESS HOURS AND UNDER
AN OBLIGATION OF CONFIDENTIALITY TO THE PAYING PARTY. SUCH PAYEE PARTY WILL BEAR
ALL OF THE COSTS OF SUCH AUDIT, EXCEPT AS PROVIDED BELOW. THE RESULTS OF SUCH
AUDIT WILL BE MADE AVAILABLE TO ALL PARTIES; PROVIDED, THAT, SUCH RESULTS WILL
BE DEEMED THE CONFIDENTIAL INFORMATION OF THE PAYING PARTY HEREUNDER. IF THE
AUDIT DEMONSTRATES THAT THE PAYMENTS OWED UNDER THIS AGREEMENT HAVE BEEN
UNDERSTATED, THE PAYING PARTY WILL PAY THE BALANCE TO THE PAYEE PARTY, TOGETHER
WITH INTEREST IN ACCORDANCE WITH SECTION 8.3. FURTHER, IF THE AMOUNT OF THE
UNDERSTATEMENT IS GREATER THAN 5% OF THE AMOUNT OWED TO SUCH PAYEE PARTY WITH
RESPECT TO THE AUDITED PERIOD, THEN THE PAYING PARTY WILL REIMBURSE THE PAYEE
PARTY FOR THE REASONABLE COST OF THE AUDIT. IF THE AUDIT DEMONSTRATES THAT THE
PAYMENTS OWED UNDER THIS AGREEMENT HAVE BEEN OVERSTATED, THE PAYEE PARTY WILL
REFUND TO THE PAYING PARTY THE AMOUNT OF SUCH OVERPAYMENT. ALL PAYMENTS OWED BY
THE PAYING PARTY OR PAYEE PARTY UNDER THIS SECTION 8.5 WILL BE MADE WITHIN 30
DAYS AFTER THE RESULTS OF THE AUDIT ARE DELIVERED TO THE PARTIES UNLESS THE
PAYING PARTY IS DISPUTING IN GOOD FAITH THE RESULTS OF THE AUDIT IN WHICH CASE
THE PAYMENT WILL BE MADE WITHIN 30 DAYS AFTER RESOLUTION OF SUCH DISPUTE.

 

14

--------------------------------------------------------------------------------


 

9.             INTELLECTUAL PROPERTY

 


9.1           OWNERSHIP.


 


(A)           AS AMONG THE PARTIES, (I) ALL OF ALNYLAM’S LICENSED IP WILL BE
OWNED SOLELY BY ALNYLAM, (II) ALL OF ISIS’ LICENSED IP WILL BE OWNED SOLELY BY
ISIS, AND (III) SUBJECT TO THE BUY-OUT PROCESS, ALL WORK PRODUCT, AND THE
INTELLECTUAL PROPERTY THEREIN, WILL BE OWNED BY REGULUS, AND EACH LICENSOR
HEREBY ASSIGNS, AND WILL CAUSE ITS AFFILIATES TO ASSIGN, TO REGULUS ALL WORK
PRODUCT AND THE INTELLECTUAL PROPERTY THEREIN.


 


(B)           IF REGULUS ENTERS INTO AN AGREEMENT (OTHER THAN THE SERVICES
AGREEMENT) WITH ONE OF ITS AFFILIATES, A LICENSOR, AN AFFILIATE OF A LICENSOR OR
A THIRD PARTY PURSUANT TO WHICH REGULUS IP COULD BE DEVELOPED, REGULUS WILL USE
COMMERCIALLY REASONABLE EFFORTS TO REQUIRE SUCH PERSON TO ASSIGN TO REGULUS ALL
RIGHT, TITLE AND INTEREST TO REGULUS IP DEVELOPED BY SUCH PERSON, OR OTHERWISE
ENSURE THAT REGULUS CONTROLS ALL SUCH REGULUS IP.


 


9.2           PROSECUTION AND MAINTENANCE OF PATENT RIGHTS.


 


(A)           REGULUS IP. AS AMONG THE PARTIES, REGULUS WILL HAVE THE SOLE RIGHT
TO FILE, PROSECUTE AND MAINTAIN PATENT RIGHTS COVERING ANY REGULUS IP, AT
REGULUS’ OWN EXPENSE.


 


(B)       LICENSOR IP.


 

(I)            AS AMONG THE PARTIES, EACH LICENSOR WILL HAVE THE INITIAL RIGHT
TO FILE, PROSECUTE AND MAINTAIN SUCH LICENSOR’S LICENSED PATENT RIGHTS. SUCH
ACTIVITIES WILL BE AT SUCH LICENSOR’S EXPENSE.

 

(II)           SUBJECT TO ANY THIRD PARTY RIGHTS, IN THE EVENT THAT A LICENSOR
DECLINES TO FILE, PROSECUTE OR MAINTAIN SUCH LICENSOR’S LICENSED PATENT RIGHTS,
ELECTS TO ALLOW ANY SUCH PATENT RIGHTS TO LAPSE, OR ELECTS TO ABANDON ANY SUCH
PATENT RIGHTS BEFORE ALL APPEALS WITHIN THE RESPECTIVE PATENT OFFICE HAVE BEEN
EXHAUSTED, THEN:

 

(A)          SUCH LICENSOR WILL PROVIDE REGULUS WITH REASONABLE NOTICE OF ITS
DECISION TO DECLINE TO FILE, PROSECUTE OR MAINTAIN ANY SUCH PATENT RIGHTS OR ITS
ELECTION TO ALLOW ANY SUCH PATENT RIGHTS TO LAPSE, OR ITS ELECTION TO ABANDON
ANY SUCH PATENT RIGHTS, SO AS TO PERMIT REGULUS TO DECIDE WHETHER TO FILE,
PROSECUTE OR MAINTAIN THE SAME, AND TO TAKE ANY NECESSARY ACTION.

 

(B)           REGULUS MAY ASSUME CONTROL OF THE FILING, PROSECUTION AND/OR
MAINTENANCE OF SUCH PATENT RIGHTS IN THE NAME OF SUCH LICENSOR, AT REGULUS’
EXPENSE.

 

(C)           SUCH LICENSOR WILL, AT REGULUS’ EXPENSE AND REASONABLE REQUEST,
ASSIST AND COOPERATE IN THE FILING, PROSECUTION AND MAINTENANCE OF SUCH PATENT
RIGHTS.

 

15

--------------------------------------------------------------------------------


 

(D)          REGULUS WILL PROVIDE SUCH LICENSOR, SUFFICIENTLY IN ADVANCE FOR
SUCH LICENSOR TO COMMENT, WITH COPIES OF ALL PATENT APPLICATIONS AND OTHER
MATERIAL SUBMISSIONS AND CORRESPONDENCE WITH ANY PATENT COUNSEL OR PATENT
AUTHORITIES PERTAINING TO SUCH PATENT RIGHTS.

 

(E)           REGULUS WILL GIVE DUE CONSIDERATION TO THE COMMENTS OF SUCH
LICENSOR, BUT WILL HAVE THE FINAL SAY IN DETERMINING WHETHER OR NOT TO
INCORPORATE SUCH COMMENTS.

 

(F)           REGULUS AND SUCH LICENSOR WILL PROMPTLY PROVIDE THE OTHER WITH
COPIES OF ALL MATERIAL CORRESPONDENCE RECEIVED FROM ANY PATENT COUNSEL OR PATENT
AUTHORITIES PERTAINING TO SUCH PATENT RIGHTS.

 


9.3           ENFORCEMENT.


 


(A)           COMPETITIVE INFRINGEMENT. SUBJECT TO ANY THIRD PARTY RIGHTS, THE
TERMS OF THIS SECTION 9.3(A) WILL APPLY WITH RESPECT TO ANY ACTUAL OR SUSPECTED
INFRINGEMENT OF A LICENSOR’S LICENSED PATENT RIGHTS OR REGULUS PATENT RIGHTS BY
A THIRD PARTY MAKING, USING OR SELLING A THERAPEUTIC PRODUCT THAT CONTAINS OR
CONSISTS OF (Y) A MIRNA COMPOUND AS AN ACTIVE INGREDIENT [***] OR (Z) IF CLAUSE
(Y) DOES NOT APPLY, AN OLIGONUCLEOTIDE(S)  THAT FALLS WITHIN THE FIELD OF A
PARTY’S EXCLUSIVE LICENSE UNDER SECTION 2.3 OF THIS AGREEMENT. IN THE CASE OF
(Z) ABOVE, THE PARTY WITH THE EXCLUSIVE LICENSE IN THE FIELD WHERE THE
INFRINGING PRODUCT MOST REASONABLY FALLS WILL BE CONSIDERED THE RELEVANT
COMMERCIALIZING PARTY FOR PURPOSES OF THIS SECTION 9.3(A).


 

(I)            EACH PARTY WILL PROMPTLY REPORT IN WRITING TO THE OTHER PARTIES
ANY SUCH INFRINGEMENT OF WHICH IT BECOMES AWARE, INCLUDING, WITHOUT LIMITATION,
RECEIPT OF ANY CERTIFICATION RECEIVED UNDER THE UNITED STATES DRUG PRICE
COMPETITION AND PATENT TERM RESTORATION ACT OF 1984 (PUB. LAW 98-471), AS
AMENDED (THE “HATCH-WAXMAN ACT”), CLAIMING THAT ANY OF THE LICENSED PATENT
RIGHTS OR REGULUS PATENT RIGHTS IS INVALID, UNENFORCEABLE OR THAT NO
INFRINGEMENT WILL ARISE FROM THE MANUFACTURE, USE OR SALE OF SUCH PRODUCT (A
“PARAGRAPH IV CERTIFICATION”).

 

(II)           THE RELEVANT COMMERCIALIZING PARTY WILL HAVE THE INITIAL RIGHT,
AT SUCH COMMERCIALIZING PARTY’S EXPENSE, TO INITIATE A LEGAL ACTION AGAINST SUCH
THIRD PARTY WITH RESPECT TO SUCH INFRINGEMENT OF THE REGULUS PATENT RIGHTS AND,
IF SUCH COMMERCIALIZING PARTY IS A LICENSOR, SUCH COMMERCIALIZING PARTY’S
LICENSED PATENT RIGHTS. AT THE COMMERCIALIZING PARTY’S REASONABLE REQUEST AND
EXPENSE, THE RELEVANT LICENSOR(S) (IF REGULUS IS THE COMMERCIALIZING PARTY) OR
THE OTHER LICENSOR (IF A LICENSOR IS THE COMMERCIALIZING PARTY) WILL USE
COMMERCIALLY REASONABLE EFFORTS TO INITIATE A LEGAL ACTION AGAINST SUCH THIRD
PARTY WITH RESPECT TO AN INFRINGEMENT DESCRIBED IN CLAUSE (Y) OF THIS
SECTION 9.3(A) OF SUCH OTHER LICENSOR(S)’ LICENSED PATENT RIGHTS. EACH OTHER
PARTY WILL JOIN IN ANY SUCH

 

16

--------------------------------------------------------------------------------


 

ACTION(S) AS A PARTY AT THE COMMERCIALIZING PARTY’S REQUEST AND AT THE
COMMERCIALIZING PARTY’S EXPENSE IN THE EVENT THAT AN ADVERSE PARTY ASSERTS, THE
COURT RULES OR OTHER LAWS THEN APPLICABLE PROVIDE, OR THE COMMERCIALIZING PARTY
DETERMINES IN GOOD FAITH, THAT A COURT WOULD LACK JURISDICTION BASED ON SUCH
OTHER PARTY’S ABSENCE AS A PARTY IN SUCH SUIT. EACH OTHER PARTY MAY ALSO AT ANY
TIME JOIN IN THE COMMERCIALIZING PARTY’S ACTION AND MAY BE REPRESENTED BY
COUNSEL OF ITS CHOICE, AT SUCH PARTY’S EXPENSE; BUT IN ANY EVENT CONTROL OF SUCH
ACTION WILL REMAIN WITH THE COMMERCIALIZING PARTY. AT THE COMMERCIALIZING
PARTY’S OR ENFORCING LICENSOR’S REASONABLE REQUEST AND EXPENSE, THE OTHER
PARTIES WILL PROVIDE REASONABLE ASSISTANCE TO THE COMMERCIALIZING PARTY OR
ENFORCING LICENSOR, AS THE CASE MAY BE, IN CONNECTION WITH ANY SUCH ACTION.
WITHOUT THE PRIOR WRITTEN CONSENT OF THE RELEVANT OTHER PARTY(IES), THE
COMMERCIALIZING PARTY OR ENFORCING LICENSOR, AS THE CASE MAY BE, WILL NOT ENTER
INTO ANY SETTLEMENT ADMITTING THE INVALIDITY OF, IMPACTING THE SCOPE OR
INTERPRETATION OF OR OTHERWISE IMPAIRING SUCH OTHER PARTY(IES)’ RIGHTS, AS THE
CASE MAY BE, IN ANY SUCH PATENT RIGHTS.

 

(III)          ANY RECOVERIES RESULTING FROM AN ACTION BROUGHT UNDER
SECTION 9.3(A)(II) IN CONNECTION WITH AN INFRINGEMENT DESCRIBED IN CLAUSE (Y) OF
SECTION 9.3(A) (WHETHER UNDERTAKEN BY THE COMMERCIALIZING PARTY OR THE ENFORCING
LICENSOR) WILL BE APPLIED AS FOLLOWS:

 

(A)          FIRST, TO REIMBURSE EACH PARTY FOR ALL LITIGATION COSTS IN
CONNECTION WITH SUCH PROCEEDING PAID BY SUCH PARTY (ON A PRO RATA BASIS, BASED
ON EACH PARTY’S RESPECTIVE LITIGATION COSTS, TO THE EXTENT THE RECOVERY WAS LESS
THAN ALL SUCH LITIGATION COSTS); AND

 

(B)           THE REMAINDER OF THE RECOVERY WILL BE RETAINED BY THE
COMMERCIALIZING PARTY AND [***].

 

ANY RECOVERIES RESULTING FROM AN ACTION BROUGHT UNDER SECTION 9.3(A)(II) IN
CONNECTION WITH AN INFRINGEMENT DESCRIBED IN CLAUSE (Z) OF SECTION 9.3(A) WILL
BE RETAINED BY THE COMMERCIALIZING PARTY.

 

(IV)          IF THE COMMERCIALIZING PARTY DOES NOT, WITHIN 6 MONTHS OF WRITTEN
NOTICE FROM ANOTHER PARTY OR OTHERWISE BECOMING AWARE OF SUCH INFRINGEMENT (OR
WITHIN 30 DAYS OF THE COMMERCIALIZING PARTY’S RECEIPT OF A PARAGRAPH IV
CERTIFICATION), COMMENCE AND REASONABLY PURSUE A LEGAL ACTION TO PREVENT SUCH
INFRINGEMENT WITH RESPECT TO THE REGULUS PATENT RIGHTS, REGULUS WILL BE
ENTITLED, AT ITS EXPENSE, TO COMMENCE THE ACTION IN ITS NAME. EACH LICENSOR WILL
JOIN IN SUCH ACTION AS A PARTY AT REGULUS’ REQUEST AND EXPENSE IN THE EVENT THAT
AN ADVERSE PARTY ASSERTS, THE COURT RULES OR OTHER LAWS THEN

 

17

--------------------------------------------------------------------------------


 

APPLICABLE PROVIDE, OR REGULUS DETERMINES IN GOOD FAITH, THAT A COURT WOULD LACK
JURISDICTION BASED ON SUCH LICENSOR’S ABSENCE AS A PARTY IN SUCH SUIT, BUT
CONTROL OF SUCH ACTION WILL REMAIN WITH REGULUS. ANY RECOVERIES RESULTING FROM
SUCH AN ACTION WILL BE RETAINED BY REGULUS.

 


(B)       NON-COMPETITIVE INFRINGEMENT.


 

(I)            AS AMONG THE PARTIES, EXCEPT AS PROVIDED IN SECTIONS 9.3(A),
REGULUS WILL HAVE THE SOLE RIGHT TO PROTECT REGULUS PATENT RIGHTS FROM ANY
ACTUAL OR SUSPECTED INFRINGEMENT OR MISAPPROPRIATION, AT REGULUS’ OWN EXPENSE.
ANY RECOVERIES RESULTING FROM SUCH AN ACTION WILL BE RETAINED BY REGULUS [***].

 

(II)           AS AMONG THE PARTIES, EXCEPT AS PROVIDED IN SECTION 9.3(A), EACH
LICENSOR WILL HAVE THE SOLE RIGHT TO PROTECT SUCH LICENSOR’S LICENSED PATENT
RIGHTS FROM ANY ACTUAL OR SUSPECTED INFRINGEMENT OR MISAPPROPRIATION. SUCH
ACTIVITIES WILL BE AT SUCH LICENSOR’S EXPENSE. ANY RECOVERIES RESULTING FROM
SUCH AN ACTION WILL BE RETAINED BY SUCH LICENSOR.

 


9.4           INVALIDITY CLAIMS. SUBJECT TO ANY THIRD PARTY RIGHTS, IF A THIRD
PARTY AT ANY TIME ASSERTS A CLAIM THAT A LICENSOR’S LICENSED IP OR THE REGULUS
IP IS INVALID OR OTHERWISE UNENFORCEABLE (AN “INVALIDITY CLAIM”), WHETHER AS A
DEFENSE IN AN INFRINGEMENT ACTION BROUGHT BY A PARTY PURSUANT TO SECTION 9.3 OR
IN AN ACTION BROUGHT AGAINST A PARTY UNDER SECTION 9.5, THE GENERAL CONCEPTS OF
SECTION 9.3 WILL APPLY TO SUCH INVALIDITY CLAIM (I.E., EACH PARTY HAS THE RIGHT
TO DEFEND ITS OWN INTELLECTUAL PROPERTY, EXCEPT THAT THE COMMERCIALIZING PARTY
WILL HAVE THE INITIAL RIGHT, TO THE EXTENT PROVIDED IN SECTION 9.3(A), TO DEFEND
SUCH INVALIDITY CLAIM, AND REGULUS WILL HAVE A STEP-IN RIGHT, TO THE EXTENT
PROVIDED IN SECTION 9.3(A), TO DEFEND SUCH INVALIDITY CLAIM).


 


9.5           CLAIMED INFRINGEMENT.


 


(A)           REGULUS WILL PROMPTLY NOTIFY THE LICENSORS OF THE RECEIPT OF ANY
CLAIM THAT THE DEVELOPMENT OR MANUFACTURE OF MIRNA COMPOUNDS OR MIRNA
THERAPEUTICS OR COMMERCIALIZATION OF MIRNA THERAPEUTICS INFRINGES THE PATENT
RIGHTS OR MISAPPROPRIATES KNOW-HOW OF ANY THIRD PARTY OR THE COMMENCEMENT OF ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT THERETO, ENCLOSING A COPY OF THE CLAIM
AND ALL PAPERS SERVED.


 


(B)           IF A PARTY BECOMES AWARE THAT THE DEVELOPMENT OR MANUFACTURE OF
MIRNA COMPOUNDS OR MIRNA THERAPEUTICS OR THE COMMERCIALIZATION OF MIRNA
THERAPEUTICS IN THE FIELD, BY A COMMERCIALIZING PARTY, ITS AFFILIATES OR
SUBLICENSEES, INFRINGES OR MISAPPROPRIATES, OR IS LIKELY TO OR IS ALLEGED TO
INFRINGE OR MISAPPROPRIATE, THE PATENT RIGHTS OR KNOW-HOW OF ANY THIRD PARTY,
SUCH PARTY WILL PROMPTLY NOTIFY INTELLECTUAL PROPERTY COUNSEL TO THE OTHER
PARTIES, AND SUCH COMMERCIALIZING PARTY WILL HAVE THE SOLE RIGHT AND
RESPONSIBILITY TO TAKE ANY ACTION IT DEEMS APPROPRIATE WITH RESPECT THERETO;
PROVIDED, HOWEVER, THAT, TO THE EXTENT THAT ANY ACTION WOULD INVOLVE THE
ENFORCEMENT OF ANOTHER PARTY’S LICENSED IP OR THE REGULUS IP (IF THE
COMMERCIALIZING PARTY IS A LICENSOR), OR THE DEFENSE OF AN INVALIDITY CLAIM WITH
RESPECT TO SUCH

 

18

--------------------------------------------------------------------------------


 


OTHER PARTY’S LICENSED IP OR THE REGULUS IP, THE GENERAL CONCEPTS OF SECTION 9.3
WILL APPLY TO THE ENFORCEMENT OF SUCH OTHER PARTY’S LICENSED IP OR THE REGULUS
IP OR THE DEFENSE OF SUCH INVALIDITY CLAIM (I.E., EACH PARTY HAS THE RIGHT TO
ENFORCE ITS OWN INTELLECTUAL PROPERTY, EXCEPT THAT THE RELEVANT COMMERCIALIZING
PARTY WILL HAVE THE INITIAL RIGHT, TO THE EXTENT PROVIDED IN SECTION 9.3(A), TO
ENFORCE SUCH LICENSED IP OR REGULUS IP OR DEFEND SUCH INVALIDITY CLAIM, AND
REGULUS WILL HAVE A STEP-IN RIGHT, TO THE EXTENT PROVIDED IN SECTION 9.3(A), TO
ENFORCE SUCH PATENT RIGHT OR DEFEND SUCH INVALIDITY CLAIM).


 


9.6         ADDITIONAL RIGHT. NOTWITHSTANDING ANY PROVISION OF SECTION 9, ISIS
WILL ACTIVELY PARTICIPATE IN THE PLANNING AND CONDUCT OF ANY ENFORCEMENT OF
REGULUS IP OR ISIS IP AND WILL TAKE THE LEAD OF SUCH ENFORCEMENT TO THE EXTENT
THAT THE SCOPE OR VALIDITY OF ANY LICENSED PATENT RIGHT CONTROLLED BY ISIS
[***].


 

10.           CONFIDENTIAL INFORMATION

 


10.1         PERMITTED DISCLOSURES. EACH PARTY MAY MAKE PERMITTED DISCLOSURES OF
ANOTHER PARTY’S CONFIDENTIAL INFORMATION.


 


10.2         SCIENTIFIC PUBLICATIONS. NO PARTY WILL PUBLISH, PRESENT OR
OTHERWISE DISCLOSE TO THE PUBLIC THE RESULTS OF ANY RESEARCH PROGRAM OR
DEVELOPMENT PROJECT (“RESEARCH RESULTS”), EXCEPT AS SPECIFICALLY APPROVED BY THE
COLLABORATION WORKING GROUP OR AS PROVIDED IN THIS SECTION 10.2 BELOW OR IN
SECTION 10.3. THE COLLABORATION WORKING GROUP WILL AGREE UPON THE FORM AND
TIMING OF ANY PUBLICATION OR PRESENTATION OR OTHER DISCLOSURE (SUCH AS AN
ABSTRACT, MANUSCRIPT OR PRESENTATION) TO THE PUBLIC OF THE RESEARCH RESULTS
SUBJECT TO THE COLLABORATION WORKING GROUP’S APPROVAL. FOR CLARIFICATION, THIS
SECTION 10.2 AND SECTION 10.3 WILL NOT APPLY WITH RESPECT TO THE USE AND
DISCLOSURE OF ANOTHER PARTY’S CONFIDENTIAL INFORMATION AS SPECIFICALLY PROVIDED
FOR IN THE LLC AGREEMENT OR SECTION 10.1 OF THIS AGREEMENT OR FOR DISCLOSURE OF
ANY PARTY’S OWN INFORMATION TO COMPLY WITH LAW.


 


10.3         DISCLOSURES REGARDING ROYALTY-BEARING PRODUCTS. IN ADDITION, EACH
COMMERCIALIZING PARTY MAY, WITHOUT THE COLLABORATION WORKING GROUP’S APPROVAL,
MAKE DISCLOSURES PERTAINING SOLELY TO ITS ROYALTY-BEARING PRODUCTS; PROVIDED,
HOWEVER, THAT, (I) REGULUS WILL IMMEDIATELY NOTIFY (AND PROVIDE AS MUCH ADVANCE
NOTICE AS POSSIBLE TO) THE OTHER PARTIES OF ANY EVENT MATERIALLY RELATED TO ITS
ROYALTY-BEARING PRODUCTS (INCLUDING ANY REGULATORY APPROVAL) SO THAT THE PARTIES
MAY ANALYZE THE NEED TO OR DESIRABILITY OF PUBLICLY DISCLOSING OR REPORTING SUCH
EVENT AND (II) ANY PRESS RELEASE OR OTHER SIMILAR PUBLIC COMMUNICATION BY ANY
PARTY RELATED TO EFFICACY OR SAFETY DATA AND/OR RESULTS OF A ROYALTY-BEARING
PRODUCT WILL BE SUBMITTED TO THE OTHER PARTIES FOR REVIEW AT LEAST [***]
BUSINESS DAYS (TO THE EXTENT PERMITTED BY LAW) IN ADVANCE OF SUCH PROPOSED
PUBLIC DISCLOSURE, THE OTHER PARTIES SHALL HAVE THE RIGHT TO EXPEDITIOUSLY
REVIEW AND RECOMMEND CHANGES TO SUCH COMMUNICATION AND THE PARTY WHOSE
COMMUNICATION HAS BEEN REVIEWED SHALL IN GOOD FAITH CONSIDER ANY CHANGES THAT
ARE TIMELY RECOMMENDED BY THE REVIEWING PARTIES. NOTWITHSTANDING THE FOREGOING,
IN EACH CASE SUCH RIGHT OF REVIEW AND RECOMMENDATION SHALL ONLY APPLY FOR THE
FIRST TIME THAT SPECIFIC INFORMATION IS TO BE DISCLOSED, AND SHALL NOT APPLY TO
THE SUBSEQUENT DISCLOSURE OF INFORMATION THAT (A) IS SUBSTANTIALLY SIMILAR TO A
PREVIOUSLY REVIEWED DISCLOSURE AND (B) IN THE CONTEXT OF THE SUBSEQUENT
DISCLOSURE, DOES NOT CARRY A SUBSTANTIALLY DIFFERENT QUALITATIVE MESSAGE THAN
THAT CARRIED BY THE PREVIOUSLY REVIEWED DISCLOSURE.

 

19

--------------------------------------------------------------------------------


 

11.           INDEMNIFICATION

 


11.1         INDEMNIFICATION BY REGULUS. REGULUS AGREES TO DEFEND EACH LICENSOR,
THE AFFILIATES OF EACH LICENSOR, AND THEIR RESPECTIVE AGENTS, DIRECTORS,
OFFICERS AND EMPLOYEES (THE “LICENSOR INDEMNITEES”), AT REGULUS’ COST AND
EXPENSE, AND WILL INDEMNIFY AND HOLD HARMLESS THE LICENSOR INDEMNITEES FROM AND
AGAINST ANY AND ALL LOSSES, COSTS, DAMAGES, FEES OR EXPENSES (“LOSSES”) RELATING
TO OR IN CONNECTION WITH A THIRD PARTY CLAIM ARISING OUT OF (A) ANY ACTUAL OR
ALLEGED DEATH, PERSONAL BODILY INJURY OR DAMAGE TO REAL OR TANGIBLE PERSONAL
PROPERTY CLAIMED TO RESULT, DIRECTLY OR INDIRECTLY, FROM THE MANUFACTURE,
STORAGE, POSSESSION, USE OR CONSUMPTION OF, TREATMENT WITH OR SALE, ANY MIRNA
COMPOUND OR MIRNA THERAPEUTIC (OTHER THAN AS SET FORTH IN SECTION 11.2(A) OR IN
THE LLC AGREEMENT), REGARDLESS OF THE FORM IN WHICH ANY SUCH CLAIM IS MADE OR
WHETHER ACTUAL NEGLIGENCE IS FOUND, (B) ANY ACTUAL OR ALLEGED INFRINGEMENT OR
UNAUTHORIZED USE OR MISAPPROPRIATION OF ANY PATENT RIGHT OR OTHER INTELLECTUAL
PROPERTY RIGHT OF A THIRD PARTY WITH RESPECT TO THE ACTIVITIES OF REGULUS, ITS
AFFILIATES OR SUBLICENSEES UNDER THIS AGREEMENT OR THE SERVICES AGREEMENT,
(C) BREACH BY REGULUS OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS MADE UNDER
THIS AGREEMENT OR THE SERVICES AGREEMENT, OR (D) ANY NEGLIGENT ACT OR OMISSION
OR WILLFUL MISCONDUCT OF REGULUS, ITS AFFILIATES OR SUBLICENSEES OR ANY OF THEIR
EMPLOYEES, CONTRACTORS OR AGENTS, IN PERFORMING ITS OBLIGATIONS OR EXERCISING
ITS RIGHTS UNDER THIS AGREEMENT OR THE SERVICES AGREEMENT; PROVIDED, HOWEVER,
THAT, WITH RESPECT TO EACH LICENSOR AND ITS RELATED LICENSOR INDEMNITEES, THE
FOREGOING INDEMNITY WILL NOT APPLY TO THE EXTENT THAT ANY SUCH LOSSES (I) ARE
ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH LICENSOR OR
ITS RELATED LICENSOR INDEMNITEES, OR (II) ARE OTHERWISE SUBJECT TO AN OBLIGATION
BY SUCH LICENSOR TO INDEMNIFY THE SUPERSET INDEMNITEES UNDER
SECTION 11.2(A)-(D).


 


11.2         INDEMNIFICATION BY LICENSOR(S). EACH LICENSOR AGREES TO DEFEND
REGULUS AND ITS AFFILIATES, AND THEIR RESPECTIVE AGENTS, DIRECTORS, OFFICERS AND
EMPLOYEES (THE “REGULUS INDEMNITEES”) AND THE OTHER LICENSOR, AND ITS RELATED
LICENSOR INDEMNITEES (THE REGULUS INDEMNITEES, SUCH OTHER LICENSOR AND ITS
RELATED LICENSOR INDEMNITEES, COLLECTIVELY, THE “SUPERSET INDEMNITEES”), AT SUCH
LICENSOR’S COST AND EXPENSE, AND WILL INDEMNIFY AND HOLD HARMLESS THE SUPERSET
INDEMNITEES FROM AND AGAINST ANY AND ALL LOSSES, RELATING TO OR IN CONNECTION
WITH A THIRD PARTY CLAIM ARISING OUT OF (A) ANY ACTUAL OR ALLEGED DEATH,
PERSONAL BODILY INJURY OR DAMAGE TO REAL OR TANGIBLE PERSONAL PROPERTY CLAIMED
TO RESULT, DIRECTLY OR INDIRECTLY, FROM THE MANUFACTURE, STORAGE, POSSESSION,
USE OR CONSUMPTION OF, TREATMENT WITH OR SALE, ANY MIRNA COMPOUND OR MIRNA
THERAPEUTIC DEVELOPED, MANUFACTURED AND/OR COMMERCIALIZED BY SUCH LICENSOR, ITS
AFFILIATES OR SUBLICENSEES PURSUANT TO SECTION 5, REGARDLESS OF THE FORM IN
WHICH ANY SUCH CLAIM IS MADE OR WHETHER ACTUAL NEGLIGENCE IS FOUND, (B) ANY
ACTUAL OR ALLEGED INFRINGEMENT OR UNAUTHORIZED USE OR MISAPPROPRIATION OF ANY
PATENT RIGHT OR OTHER INTELLECTUAL PROPERTY RIGHT OF A THIRD PARTY WITH RESPECT
TO THE ACTIVITIES OF SUCH LICENSOR, ITS AFFILIATES OR SUBLICENSEES UNDER THIS
AGREEMENT OR THE SERVICES AGREEMENT, (C) ANY BREACH BY SUCH LICENSOR OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS UNDER THIS AGREEMENT OR THE SERVICES
AGREEMENT GIVEN TO THE OTHER PARTY SEEKING INDEMNIFICATION HEREUNDER, OR (D) ANY
NEGLIGENT ACT OR OMISSION OR WILLFUL MISCONDUCT OF SUCH LICENSOR OR ITS
AFFILIATES, OR ANY OF THEIR EMPLOYEES, CONTRACTORS OR AGENTS, IN PERFORMING ITS
OBLIGATIONS OR EXERCISING ITS RIGHTS UNDER THIS AGREEMENT OR THE SERVICES
AGREEMENT; PROVIDED, HOWEVER, THAT WITH RESPECT TO REGULUS OR THE INDEMNIFIED
LICENSOR, AND THE RELEVANT SUPERSET INDEMNITEES, THE FOREGOING INDEMNITY WILL
NOT APPLY TO THE EXTENT THAT ANY SUCH LOSSES (I) ARE ATTRIBUTABLE TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PARTY OR ITS SUPERSET INDEMNITEES, OR
(II) ARE OTHERWISE SUBJECT TO AN OBLIGATION BY SUCH PARTY TO INDEMNIFY THE
LICENSOR INDEMNITEES UNDER SECTION 11.1(A)-(D).

 

20

--------------------------------------------------------------------------------


 


11.3         NOTIFICATION OF CLAIMS; CONDITIONS TO INDEMNIFICATION OBLIGATIONS.
A PARTY ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 11 WILL (A) PROMPTLY
NOTIFY THE INDEMNIFYING PARTY AS SOON AS IT BECOMES AWARE OF A CLAIM OR ACTION
FOR WHICH INDEMNIFICATION MAY BE SOUGHT PURSUANT HERETO, (B) COOPERATE WITH THE
INDEMNIFYING PARTY IN THE DEFENSE OF SUCH CLAIM OR SUIT, AND (C) PERMIT THE
INDEMNIFYING PARTY TO CONTROL THE DEFENSE OF SUCH CLAIM OR SUIT, INCLUDING
WITHOUT LIMITATION THE RIGHT TO SELECT DEFENSE COUNSEL; PROVIDED THAT IF THE
PARTY ENTITLED TO INDEMNIFICATION FAILS TO PROMPTLY NOTIFY THE INDEMNIFYING
PARTY PURSUANT TO THE FOREGOING CLAUSE (A), THE INDEMNIFYING PARTY WILL ONLY BE
RELIEVED OF ITS INDEMNIFICATION OBLIGATION TO THE EXTENT PREJUDICED BY SUCH
FAILURE. IN NO EVENT, HOWEVER, MAY THE INDEMNIFYING PARTY COMPROMISE OR SETTLE
ANY CLAIM OR SUIT IN A MANNER WHICH ADMITS FAULT OR NEGLIGENCE ON THE PART OF
THE INDEMNIFIED PARTY, OR WHICH IMPOSES OBLIGATIONS ON THE INDEMNIFIED PARTY,
OTHER THAN FINANCIAL OBLIGATIONS THAT ARE COVERED BY THE INDEMNIFYING PARTY’S
INDEMNIFICATION OBLIGATION, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PARTY. THE INDEMNIFYING PARTY WILL HAVE NO LIABILITY UNDER THIS SECTION 11 WITH
RESPECT TO CLAIMS OR SUITS SETTLED OR COMPROMISED WITHOUT ITS PRIOR WRITTEN
CONSENT AND THE INDEMNIFIED PARTY MAY NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE INDEMNIFYING PARTY, COMPROMISE OR SETTLE ANY CLAIM OR SUIT IN A MANNER WHICH
ADMITS FAULT OR NEGLIGENCE ON THE PART OF THE INDEMNIFYING PARTY, OR WHICH
IMPOSES OBLIGATIONS ON THE INDEMNIFIED PARTY.


 


11.4         ALLOCATION. IN THE EVENT A CLAIM IS BASED PARTIALLY ON AN
INDEMNIFIED CLAIM UNDER THIS AGREEMENT OR THE LLC AGREEMENT AND PARTIALLY ON A
NON-INDEMNIFIED CLAIM OR BASED PARTIALLY ON A CLAIM INDEMNIFIED BY ONE PARTY
UNDER THIS AGREEMENT OR THE LLC AGREEMENT AND PARTIALLY ON A CLAIM INDEMNIFIED
BY ANOTHER PARTY(IES) UNDER THIS AGREEMENT OR THE LLC AGREEMENT, ANY PAYMENTS IN
CONNECTION WITH SUCH CLAIMS ARE TO BE APPORTIONED BETWEEN THE PARTIES IN
ACCORDANCE WITH THE DEGREE OF CAUSE ATTRIBUTABLE TO EACH PARTY.


 

12.           INSURANCE

 


12.1         WITHOUT LIMITING A PARTY’S UNDERTAKING TO DEFEND, INDEMNIFY, AND
HOLD THE OTHER PARTIES HARMLESS AS SET FORTH IN SECTION 11, TO THE EXTENT
AVAILABLE ON COMMERCIALLY REASONABLE TERMS EACH PARTY WILL OBTAIN AND MAINTAIN A
COMMERCIAL GENERAL LIABILITY POLICY, INCLUDING COVERAGE FOR COMMERCIAL GENERAL
LIABILITY CLAIMS AND COVERAGE FOR PRODUCTS LIABILITY CLAIMS, TAKING INTO ACCOUNT
THE STAGE OF DEVELOPMENT OF THE MIRNA COMPOUND OR MIRNA THERAPEUTIC TO WHICH
SUCH PARTY HAS RIGHTS UNDER THIS AGREEMENT, IN AMOUNTS REASONABLY SUFFICIENT TO
PROTECT AGAINST LIABILITY UNDER SECTION 11. THE FOREGOING COVERAGE WILL CONTINUE
DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF 3 YEARS THEREAFTER. THE
PARTIES HAVE THE RIGHT TO ASCERTAIN FROM TIME TO TIME THAT SUCH COVERAGE EXISTS,
SUCH RIGHT TO BE EXERCISED IN A REASONABLE MANNER.


 

13.           WARRANTIES

 


13.1         MUTUAL WARRANTIES. EACH PARTY WARRANTS THAT AS OF THE EFFECTIVE
DATE:  (A) IT IS A CORPORATION (WITH RESPECT TO EACH LICENSOR) OR A LIMITED
LIABILITY COMPANY (WITH RESPECT TO REGULUS) DULY ORGANIZED AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, AND IT
HAS FULL POWER AND AUTHORITY AND THE LEGAL RIGHT TO OWN AND OPERATE ITS PROPERTY
AND ASSETS AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED AND AS IT
IS CONTEMPLATED TO BE CONDUCTED UNDER THIS AGREEMENT AND THE SERVICES AGREEMENT;
(B) IT HAS THE FULL RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND
THE SERVICES AGREEMENT AND TO GRANT THE RIGHTS AND LICENSES GRANTED BY IT UNDER
THIS AGREEMENT AND THE SERVICES AGREEMENT; (C) 

 

21

--------------------------------------------------------------------------------


 


THERE ARE NO EXISTING OR, TO ITS KNOWLEDGE, THREATENED ACTIONS, SUITS OR CLAIMS
PENDING WITH RESPECT TO THE SUBJECT MATTER HEREOF OR ITS RIGHT TO ENTER INTO AND
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE SERVICES AGREEMENT; (D) IT
HAS TAKEN ALL NECESSARY ACTION ON ITS PART TO AUTHORIZE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE SERVICES AGREEMENT AND THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE SERVICES AGREEMENT; (E) THIS AGREEMENT
AND THE SERVICES AGREEMENT HAVE BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF
IT, AND EACH CONSTITUTES A LEGAL, VALID, BINDING OBLIGATION, ENFORCEABLE AGAINST
IT IN ACCORDANCE WITH THE TERMS HEREOF, SUBJECT TO THE GENERAL PRINCIPLES OF
EQUITY AND TO BANKRUPTCY, INSOLVENCY, MORATORIUM AND OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY; (F) ALL NECESSARY
CONSENTS, APPROVALS AND AUTHORIZATIONS OF ALL REGULATORY AND GOVERNMENTAL
AUTHORITIES AND OTHER PERSONS REQUIRED TO BE OBTAINED BY IT IN CONNECTION WITH
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE SERVICES AGREEMENT AND THE
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE SERVICES AGREEMENT
HAVE BEEN OBTAINED; AND (G) THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
SERVICES AGREEMENT AND THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THE SERVICES AGREEMENT DO NOT CONFLICT WITH, OR CONSTITUTE A DEFAULT UNDER,
ANY OF ITS EXISTING CONTRACTUAL OBLIGATIONS.


 


13.2         ADDITIONAL LICENSOR WARRANTIES.


 


(A)           EACH LICENSOR WARRANTS TO REGULUS THAT, AS OF THE EFFECTIVE DATE,
EXCEPT AS SET FORTH ON SCHEDULE 2.4(A) OR IN ACCORDANCE WITH SECTION 2.4: 
(I) SUCH LICENSOR HAS THE RIGHT TO GRANT TO REGULUS THE RIGHTS GRANTED TO
REGULUS UNDER SUCH LICENSOR’S LICENSED IP HEREUNDER; AND (II) NO WRITTEN CLAIM
HAS BEEN MADE AGAINST SUCH LICENSOR ALLEGING THAT SUCH LICENSOR’S LICENSED
PATENT RIGHTS ARE INVALID OR UNENFORCEABLE.


 


(B)           EACH LICENSOR FURTHER WARRANTS TO EACH OTHER PARTY THAT SUCH
LICENSOR HAS PREPARED, OR WILL PREPARE, AS APPLICABLE, ITS RESPECTIVE IN-LICENSE
SUMMARY, OUT-LICENSE SUMMARY AND DESCRIPTIONS OF OPTIONAL IN-LICENSES, IN GOOD
FAITH AND HAVING USED REASONABLE AND DILIGENT EFFORTS TO DISCLOSE, IN SUMMARY
FORM, ALL MATERIAL ISSUES RELATING TO THE SCOPE OF THE LICENSE GRANTED TO
REGULUS AND ALL MATERIAL PASS-THROUGH PAYMENT OBLIGATIONS. THE PARTIES AGREE AND
ACKNOWLEDGE THAT A LICENSOR SHALL BE DEEMED TO BE IN BREACH OF THE WARRANTY IN
THIS SECTION 13.2(B) IF SUCH LICENSOR KNOWINGLY OMITTED FROM, OR KNOWINGLY
MISREPRESENTED IN, ITS IN-LICENSE SUMMARY, OUT-LICENSE SUMMARY OR OPTIONAL
IN-LICENSE DESCRIPTION ANY MATERIAL ISSUES RELATING TO THE SCOPE OF THE LICENSE
GRANTED TO REGULUS OR ANY MATERIAL PASS-THROUGH PAYMENT OBLIGATIONS. FOR THE
SAKE OF CLARITY, THE PARTIES AGREE AND ACKNOWLEDGE, BY WAY OF EXAMPLE AND NOT
LIMITATION, THAT A LICENSOR SHALL NOT BE DEEMED TO BE IN BREACH OF THE WARRANTY
IN THIS SECTION 13.2(B) IF ITS IN-LICENSE SUMMARY, OUT-LICENSE SUMMARY OR
OPTIONAL IN-LICENSE DESCRIPTION IS INCORRECT OR MISLEADING IN LIGHT OF FACTS,
ISSUES OR TECHNOLOGY CHANGES WHICH OCCUR OR BECOME KNOWN AFTER THE DATE SUCH
IN-LICENSE SUMMARY, OUT-LICENSE SUMMARY OR OPTIONAL IN-LICENSE DESCRIPTION IS
PROVIDED TO THE OTHER LICENSOR.


 


(C)           EACH LICENSOR FURTHER WARRANTS TO EACH OTHER PARTY THAT SUCH
LICENSOR HAS SET FORTH ON SCHEDULE 2.2(A), IN GOOD FAITH AND HAVING USED
REASONABLE AND DILIGENT EFFORTS TO IDENTIFY, ALL PATENT RIGHTS CONTROLLED BY
SUCH LICENSOR ON THE EFFECTIVE DATE THAT (1) ARE REASONABLY NECESSARY OR USEFUL
TO THE RESEARCH, DEVELOPMENT AND COMMERCIALIZATION OF MIRNA COMPOUNDS OR MIRNA
THERAPEUTICS AS CONTEMPLATED BY THE CURRENT OPERATING PLAN AND (2) CLAIM
(A) MIRNA COMPOUNDS OR MIRNA THERAPEUTICS IN GENERAL, (B) SPECIFIC MIRNA
COMPOUNDS OR MIRNA THERAPEUTICS, (C) CHEMISTRY OR DELIVERY OF MIRNA COMPOUNDS OR

 

22

--------------------------------------------------------------------------------


 


MIRNA THERAPEUTICS, (D) MECHANISM(S) OF ACTION BY WHICH A MIRNA ANTAGONIST
DIRECTLY PREVENTS THE PRODUCTION OF THE SPECIFIC MIRNA, OR (E) METHODS OF
TREATING AN INDICATION BY MODULATING ONE OR MORE MIRNAS; EXCEPT, IN EACH CASE
FOR MANUFACTURING TECHNOLOGY (INCLUDING BUT NOT LIMITED TO ANALYTICAL METHODS).
IN THE EVENT A LICENSOR IS IN BREACH OF THIS WARRANTY, THE PARTIES WILL WORK IN
GOOD FAITH TO AMEND SCHEDULE 2.2(A) SUCH THAT THE PATENT RIGHT THAT IS THE
SUBJECT OF THE BREACH IS INCLUDING AS A LICENSED PATENT RIGHT UNDER THIS
AGREEMENT.


 


13.3         DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
SECTION 13, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES
OF MERCHANTABILITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT,
OR VALIDITY OF PATENT CLAIMS, WHETHER ISSUED OR PENDING.


 

14.           LIMITATION OF LIABILITY

 


14.1         UNLESS RESULTING FROM A PARTY’S WILLFUL MISCONDUCT OR FROM A
PARTY’S WILLFUL BREACH OF SECTION 10, NO PARTY HERETO WILL BE LIABLE TO ANY
OTHER PARTY OR ITS AFFILIATES FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY,
PUNITIVE, MULTIPLE OR OTHER INDIRECT DAMAGES ARISING OUT OF THIS AGREEMENT OR
THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR LOSS OF PROFITS, LOSS OF DATA, LOSS
OF REVENUE, OR LOSS OF USE DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF
THIS AGREEMENT WHETHER BASED UPON WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT
LIABILITY OR OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN
THIS SECTION 14 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER THIS AGREEMENT.


 

15.           TERMINATION

 


15.1         TERM. THIS AGREEMENT WILL BECOME EFFECTIVE AS OF THE EFFECTIVE
DATE, AND WILL REMAIN IN EFFECT UNTIL THE EARLIER OF (A) THE TERMINATION OF THIS
AGREEMENT IN ACCORDANCE WITH SECTION 15.2, (B) THE CESSATION OF ALL DEVELOPMENT
OF POTENTIAL ROYALTY-BEARING PRODUCTS PRIOR TO THE FIRST COMMERCIAL SALE OF A
ROYALTY-BEARING PRODUCT ANYWHERE IN THE WORLD, OR (C) FOLLOWING THE FIRST
COMMERCIAL SALE OF A ROYALTY-BEARING PRODUCT ANYWHERE IN THE WORLD, THE
EXPIRATION OF THE ROYALTY TERMS FOR ROYALTY-BEARING PRODUCTS ON A
COUNTRY-BY-COUNTRY AND A ROYALTY-BEARING PRODUCT-BY-ROYALTY-BEARING PRODUCT
BASIS.


 


15.2         TERMINATION FOR BREACH.


 


(A)           IF REGULUS BREACHES ANY MATERIAL PROVISION OF THIS AGREEMENT
(INCLUDING ANY REPRESENTATION OR WARRANTY), AND FAILS TO REMEDY SUCH BREACH
WITHIN SIXTY (60) DAYS AFTER WRITTEN NOTICE FROM THE LICENSORS, ACTING JOINTLY,
THEN THE LICENSORS, ACTING JOINTLY, SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO INITIATE THE BUY-OUT. IN SUCH EVENT, THE LICENSORS WILL DETERMINE
WHICH LICENSOR WILL BE CONSIDERED THE “INITIATING MEMBER” (AS DEFINED IN THE LLC
AGREEMENT) FOR PURPOSES OF THE BUY-OUT.

 

23

--------------------------------------------------------------------------------


 


(B)           IF AN OPT-IN PARTY BREACHES ANY MATERIAL PROVISION OF THIS
AGREEMENT WITH RESPECT TO THE RELEVANT DEVELOPMENT PROJECT, AND FAILS TO REMEDY
SUCH BREACH WITHIN 60 DAYS AFTER WRITTEN NOTICE FROM REGULUS, THEN REGULUS WILL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO TERMINATE SUCH OPT-IN PARTY’S RIGHTS
AND LICENSES WITH RESPECT TO SUCH DEVELOPMENT PROJECT AND THE BREACHING OPT-IN
PARTY WILL PROMPTLY RETURN TO THE AGGRIEVED PARTY(IES) ALL RELATED TANGIBLE
KNOW-HOW AND CONFIDENTIAL INFORMATION OF SUCH AGGRIEVED PARTY(IES).


 


(C)           EXCEPT AS PROVIDED IN SECTION 15.2(B), IF A LICENSOR BREACHES ANY
MATERIAL PROVISION OF THIS AGREEMENT (INCLUDING ANY REPRESENTATION OR WARRANTY),
AND FAILS TO REMEDY SUCH BREACH WITHIN SIXTY (60) DAYS AFTER WRITTEN NOTICE FROM
ANY OTHER PARTY, THEN (I) IF SUCH OTHER PARTY IS A LICENSOR, SUCH LICENSOR MAY
INITIATE THE BUY-OUT, (II) IF SUCH OTHER PARTY IS REGULUS, REGULUS MAY NOT
TERMINATE THIS AGREEMENT, AND (III) WHETHER SUCH OTHER PARTY IS REGULUS OR A
LICENSOR, SUCH OTHER PARTY HAS THE RIGHT TO SEEK OTHER LEGAL OR EQUITABLE
REMEDIES WITH RESPECT TO SUCH BREACH.


 


(D)           NOTWITHSTANDING SECTION 15.2(B) OR 15.2(C)(I), IF A NON-BREACHING
PARTY GIVES THE ALLEGEDLY-BREACHING PARTY A NOTICE PURSUANT TO THIS SECTION 15.2
OF A MATERIAL BREACH BY SUCH ALLEGED-BREACHING PARTY, AND, AS OF THE END OF THE
CURE PERIOD SPECIFIED ABOVE, TWO OR MORE PARTIES ARE ENGAGED IN AN ARBITRATION
PURSUANT TO SECTION 16.7 IN WHICH SUCH ALLEGEDLY-BREACHING PARTY IS IN GOOD
FAITH DISPUTING THE OCCURRENCE OF THE ALLEGED MATERIAL BREACH OR THE SUFFICIENCY
OF THE CURE WITH RESPECT THERETO, THEN THE NON-BREACHING PARTIES MAY NOT
(I) INITIATE THE BUY-OUT IN THE CASE OF SECTION 15.2(C)(I) OR (II) TERMINATE THE
APPLICABLE LICENSE IN THE CASE OF SECTION 15.2(B), AS A RESULT OF SUCH BREACH
UNLESS AND UNTIL THE ARBITRATOR ISSUES AN AWARD THAT SUCH BREACH OCCURRED (IF
THAT ISSUE WAS IN DISPUTE) AND/OR THAT THE CURE WAS INSUFFICIENT (IF THAT ISSUE
WAS IN DISPUTE), FOLLOWING WHICH THE BREACHING PARTY SHALL HAVE 60 DAYS TO CURE
SUCH BREACH (OR UNLESS AND UNTIL SUCH ALLEGEDLY-BREACHING PARTY IS NO LONGER
DISPUTING SUCH ISSUES IN GOOD FAITH, IF EARLIER).


 


15.3         EFFECTS OF TERMINATION.


 


(A)           ANY OF REGULUS’ DIRECT SUBLICENSEES MAY, BY PROVIDING WRITTEN
NOTICE TO THE LICENSORS WITHIN THE 60 DAY PERIOD IMMEDIATELY FOLLOWING
TERMINATION OF THIS AGREEMENT WITH RESPECT TO REGULUS, IN WHOLE OR IN PART,
OBTAIN FROM EACH LICENSOR A DIRECT LICENSE FROM SUCH LICENSOR, ON THE SAME TERMS
AS THE SUBLICENSE GRANTED BY REGULUS TO SUCH SUBLICENSEE WITH RESPECT TO SUCH
LICENSOR’S LICENSED IP, EXCEPT TO THE EXTENT THAT ANY SUCH TERMS ARE
INCONSISTENT WITH THE RIGHTS GRANTED BY SUCH LICENSOR TO REGULUS UNDER THIS
AGREEMENT, IN WHICH CASE ANY TERMS IN THIS AGREEMENT WHICH ARE MORE PROTECTIVE
OF SUCH LICENSOR’S RIGHTS WILL INSTEAD APPLY. IF A SUBLICENSEE PROVIDES SUCH
NOTICE, THE LICENSORS WILL NEGOTIATE IN GOOD FAITH WITH SUCH SUBLICENSEE A
WRITTEN AGREEMENT TO REFLECT SUCH TERMS; PROVIDED, THAT, (I) SUCH SUBLICENSEE
IS, AT THE TIME OF TERMINATION OF THIS AGREEMENT, IN COMPLIANCE WITH ITS
SUBLICENSE AGREEMENT WITH REGULUS, AND (II) SUCH SUBLICENSEE CURES ANY PAYMENT
DEFAULT OF REGULUS HEREUNDER, WITH RESPECT TO ANY ROYALTIES OR SUBLICENSE INCOME
PAYMENTS DUE TO THE LICENSORS WITH RESPECT TO THE SUBLICENSE GRANTED BY REGULUS
TO SUCH SUBLICENSEE HEREUNDER.


 


15.4         SURVIVAL. UPON TERMINATION OF THIS AGREEMENT, THE FOLLOWING
SECTIONS OF THIS AGREEMENT WILL SURVIVE: SECTIONS 2.1, 2.3, 8, 9.1(A), 9.3, 10,
11, 12, 14, 15.2, 15.3, 15.4 AND 16, AND, TO THE EXTENT RELATED TO SECTION 9.3,
SECTIONS 9.4, 9.5 AND 9.6. IN ADDITION, IF THIS AGREEMENT IS TERMINATED PURSUANT
TO A BUY-OUT, THEN, WITH RESPECT TO EACH DEVELOPMENT PROJECT FOR WHICH

 

24

--------------------------------------------------------------------------------


 


AN OPT-IN PARTY HAS OBTAINED A LICENSE UNDER SECTION 5.6 BEFORE THE INITIATION
OF THE BUY-OUT, THE FOLLOWING SECTIONS OF THIS AGREEMENT WILL SURVIVE WITH
RESPECT TO SUCH DEVELOPMENT PROJECT:  SECTIONS 5.4 OR 5.5 (AS APPLICABLE), AND
SECTION 5.6, UNLESS AND UNTIL TERMINATED PURSUANT TO SECTION 15.2(B), SUBJECT TO
SECTION 15.2(D) (WITH REGULUS’ ROLE IN SUCH TERMINATION SECTIONS BEING PLAYED BY
THE OTHER MEMBER FOLLOWING THE DISSOLUTION OF REGULUS). UPON ANY EXPIRATION OF
THIS AGREEMENT WITH RESPECT TO A ROYALTY-BEARING PRODUCT UNDER SECTION 15.1(C),
THE LICENSE GRANTED UNDER ANY KNOW-HOW THAT IS PART OF THE LICENSED IP AND/OR
REGULUS IP TO A PARTY WITH RESPECT TO SUCH ROYALTY-BEARING PRODUCT WILL BECOME A
FULLY PAID-UP AND PERPETUAL LICENSE TO MANUFACTURE, IMPORT, USE, SELL OR
OTHERWISE COMMERCIALIZE SUCH ROYALTY-BEARING PRODUCT.


 

16.           MISCELLANEOUS

 


16.1         ASSIGNMENT. NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS OR
OBLIGATIONS HEREUNDER MAY BE ASSIGNED BY A PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTIES, EXCEPT (A) REGULUS SHALL ASSIGN BOTH THIS
AGREEMENT AND THE SERVICES AGREEMENT TO A PERSON THAT ACQUIRES, BY MERGER, SALE
OF ASSETS OR OTHERWISE, ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OF REGULUS TO
WHICH THE SUBJECT MATTER OF THIS AGREEMENT RELATES, (B) EACH LICENSOR SHALL
ASSIGN BOTH THIS AGREEMENT AND THE SERVICES AGREEMENT ALONG WITH THE TRANSFER
(AS DEFINED IN THE LLC AGREEMENT) OF SUCH LICENSOR’S MEMBERSHIP INTEREST (AS
DEFINED IN THE LLC AGREEMENT), AND (C) EACH PARTY MAY ASSIGN OR TRANSFER ITS
RIGHTS TO RECEIVE ROYALTIES, MILESTONES AND SUBLICENSE INCOME PAYMENTS UNDER
THIS AGREEMENT (BUT NO LIABILITIES) TO A THIRD PARTY IN CONNECTION WITH [***].
NOTWITHSTANDING THE FOREGOING, EACH PARTY WILL HAVE THE RIGHT TO ASSIGN THIS
AGREEMENT, IN WHOLE OR IN PART, TO AN AFFILIATE OF SUCH PARTY WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTIES; PROVIDED THAT SUCH ASSIGNEE ASSUMES IN
WRITING ALL OBLIGATIONS OF THE ASSIGNING PARTY HEREUNDER. ANY ASSIGNMENT NOT IN
ACCORDANCE WITH THE FOREGOING WILL BE VOID. THIS AGREEMENT WILL BE BINDING UPON,
AND WILL INURE TO THE BENEFIT OF, ALL PERMITTED SUCCESSORS AND ASSIGNS. EACH
PARTY AGREES THAT, NOTWITHSTANDING ANY PROVISIONS OF THIS AGREEMENT TO THE
CONTRARY, (Y) IN THE EVENT THAT THIS AGREEMENT IS ASSIGNED BY A PARTY IN
CONNECTION WITH THE SALE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE BUSINESS
OF SUCH PARTY TO WHICH THE SUBJECT MATTER OF THIS AGREEMENT RELATES, SUCH
ASSIGNMENT WILL NOT PROVIDE THE NON-ASSIGNING PARTIES WITH RIGHTS OR ACCESS TO
THE KNOW-HOW OR PATENT RIGHTS OF THE ACQUIRER OF SUCH ASSIGNING PARTY, AND (Z)
IN THE EVENT OF A CHANGE OF CONTROL OF A PARTY, THE OTHER PARTIES SHALL NOT
ACQUIRE RIGHTS OR ACCESS TO THE KNOW-HOW OR PATENT RIGHTS OF THE ACQUIRER OF
SUCH ACQUIRED PARTY.


 


16.2         FORCE MAJEURE. NO PARTY WILL BE HELD LIABLE OR RESPONSIBLE TO ANY
OTHER PARTY NOR BE DEEMED TO HAVE DEFAULTED UNDER OR BREACHED THIS AGREEMENT FOR
FAILURE OR REASONABLE DELAY IN FULFILLING OR PERFORMING ANY TERM OF THIS
AGREEMENT (EXCEPT ANY OBLIGATION TO PAY UPFRONT PAYMENTS, MILESTONES, ROYALTIES
OR SUBLICENSE INCOME PAYMENTS) WHEN SUCH FAILURE OR DELAY IS CAUSED BY OR
RESULTS FROM CAUSES BEYOND THE REASONABLE CONTROL OF THE AFFECTED PARTY, WHICH
MAY INCLUDE, WITHOUT LIMITATION, EMBARGOES, ACTS OF WAR (WHETHER WAR BE DECLARED
OR NOT), INSURRECTIONS, RIOTS, CIVIL COMMOTIONS, ACTS OF TERRORISM, STRIKES,
LOCKOUTS OR OTHER LABOR DISTURBANCES, OR ACTS OF GOD. THE AFFECTED PARTY WILL
NOTIFY THE OTHER PARTIES OF SUCH FORCE MAJEURE CIRCUMSTANCES AS SOON AS
REASONABLY PRACTICAL AND WILL MAKE EVERY REASONABLE EFFORT TO MITIGATE THE
EFFECTS OF SUCH FORCE MAJEURE CIRCUMSTANCES.


 


16.3         SECTION 365(N) OF THE BANKRUPTCY CODE. ALL RIGHTS AND LICENSES
GRANTED UNDER OR PURSUANT TO ANY SECTION OF THIS AGREEMENT ARE AND WILL
OTHERWISE BE DEEMED TO BE FOR PURPOSES OF SECTION 365(N) OF THE UNITED STATES
BANKRUPTCY CODE (TITLE 11, U.S. CODE), AS AMENDED (THE

 

25

--------------------------------------------------------------------------------


 


“BANKRUPTCY CODE”), LICENSES OF RIGHTS TO “INTELLECTUAL PROPERTY” AS DEFINED IN
SECTION 101(35A) OF THE BANKRUPTCY CODE. THE PARTIES WILL RETAIN AND MAY FULLY
EXERCISE ALL OF THEIR RESPECTIVE RIGHTS AND ELECTIONS UNDER THE BANKRUPTCY CODE.
THE PARTIES AGREE THAT EACH PARTY, AS LICENSEE OF SUCH RIGHTS UNDER THIS
AGREEMENT, WILL RETAIN AND MAY FULLY EXERCISE ALL OF ITS RIGHTS AND ELECTIONS
UNDER THE BANKRUPTCY CODE OR ANY OTHER PROVISIONS OF APPLICABLE LAW OUTSIDE THE
UNITED STATES THAT PROVIDE SIMILAR PROTECTION FOR ‘INTELLECTUAL PROPERTY.’  THE
PARTIES FURTHER AGREE THAT, IN THE EVENT OF THE COMMENCEMENT OF A BANKRUPTCY
PROCEEDING BY OR AGAINST A PARTY UNDER THE U.S. BANKRUPTCY CODE OR ANALOGOUS
PROVISIONS OF APPLICABLE LAW OUTSIDE THE UNITED STATES, THE PARTY THAT IS NOT
SUBJECT TO SUCH PROCEEDING WILL BE ENTITLED TO A COMPLETE DUPLICATE OF (OR
COMPLETE ACCESS TO, AS APPROPRIATE) SUCH INTELLECTUAL PROPERTY AND ALL
EMBODIMENTS OF SUCH INTELLECTUAL PROPERTY, WHICH, IF NOT ALREADY IN THE NON
SUBJECT PARTY’S POSSESSION, WILL BE PROMPTLY DELIVERED TO IT UPON THE NON
SUBJECT PARTY’S WRITTEN REQUEST THEREOF. ANY AGREEMENTS SUPPLEMENTAL HERETO WILL
BE DEEMED TO BE “AGREEMENTS SUPPLEMENTARY TO” THIS AGREEMENT FOR PURPOSES OF
SECTION 365(N) OF THE BANKRUPTCY CODE.


 


16.4         NOTICES. ANY NOTICE REQUIRED OR PROVIDED FOR BY THE TERMS OF THIS
AGREEMENT OR THE SERVICES AGREEMENT SHALL BE DELIVERED IN ACCORDANCE WITH
SECTION 13.9 OF THE LLC AGREEMENT.


 


16.5         RELATIONSHIP OF THE PARTIES. IT IS EXPRESSLY AGREED THAT THE
PARTIES WILL BE INDEPENDENT CONTRACTORS HEREUNDER AND THAT THE RELATIONSHIP
AMONG THE PARTIES UNDER THIS AGREEMENT WILL NOT CONSTITUTE A PARTNERSHIP, JOINT
VENTURE OR AGENCY. NO PARTY WILL HAVE THE AUTHORITY UNDER THIS AGREEMENT TO MAKE
ANY STATEMENTS, REPRESENTATIONS OR COMMITMENTS OF ANY KIND, OR TO TAKE ANY
ACTION, WHICH WILL BE BINDING ON ANY OTHER PARTY, WITHOUT THE PRIOR CONSENT OF
SUCH OTHER PARTY. THIS AGREEMENT WILL BE UNDERSTOOD TO BE A JOINT RESEARCH
AGREEMENT TO DISCOVER MIRNA COMPOUNDS AND ASSOCIATED USES AND TO DEVELOP
ROYALTY-BEARING PRODUCTS IN ACCORDANCE WITH 35 U.S.C. § 103(C)(3).


 


16.6         GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED AND INTERPRETED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE, EXCLUDING ITS
CONFLICTS OF LAW RULES; PROVIDED THAT MATTERS OF INTELLECTUAL PROPERTY LAW
CONCERNING THE EXISTENCE, VALIDITY, OWNERSHIP, INFRINGEMENT OR ENFORCEMENT OF
INTELLECTUAL PROPERTY WILL BE DETERMINED IN ACCORDANCE WITH THE NATIONAL
INTELLECTUAL PROPERTY LAWS RELEVANT TO THE INTELLECTUAL PROPERTY IN QUESTION.


 


16.7         DISPUTE RESOLUTION. EXCEPT (A) FOR MATTERS OF INTELLECTUAL PROPERTY
LAW CONCERNING THE EXISTENCE, VALIDITY, OWNERSHIP, INFRINGEMENT OR ENFORCEMENT
OF INTELLECTUAL PROPERTY, WHICH MATTERS WILL NOT BE SUBJECT TO THE TERMS OF THIS
SECTION 16.7, AND (B) AS OTHER DISPUTE RESOLUTION PROCEDURES ARE EXPRESSLY
PROVIDED HEREIN, IN THE EVENT OF ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE PARTIES WILL TRY TO SETTLE SUCH DISPUTE,
CONTROVERSY OR CLAIM AMICABLY BETWEEN THEMSELVES, INCLUDING REFERRING SUCH
DISPUTE, CONTROVERSY OR CLAIM TO THE EXECUTIVE OFFICERS OF THE PARTIES. IF THE
PARTIES ARE UNABLE TO SO SETTLE SUCH DISPUTE, CONTROVERSY OR CLAIM WITHIN A
PERIOD OF 60 DAYS FROM THE DATE OF SUCH REFERRAL, THEN UPON NOTICE BY ANY PARTY
TO THE OTHER PARTIES, ANY SUCH DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR
RELATING TO ANY PROVISION OF THIS AGREEMENT, OR THE INTERPRETATION,
ENFORCEABILITY, PERFORMANCE, BREACH, TERMINATION OR VALIDITY HEREOF, WILL BE
FINALLY RESOLVED UNDER THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION BY A SINGLE ARBITRATOR APPOINTED IN ACCORDANCE WITH SUCH
RULES. THE PARTIES WILL BE ENTITLED TO THE SAME DISCOVERY AS PERMITTED UNDER THE
U.S. FEDERAL RULES OF CIVIL PROCEDURE; PROVIDED THAT THE ARBITRATOR WILL BE
ENTITLED IN ITS DISCRETION TO GRANT A

 

26

--------------------------------------------------------------------------------


 


REQUEST FROM A PARTY FOR EXPANDED OR MORE LIMITED DISCOVERY. THE PLACE OF
ARBITRATION WILL BE NEW YORK, NEW YORK. THE LANGUAGE OF THE ARBITRATION WILL BE
ENGLISH. AT ANY TIME, A PARTY MAY SEEK OR OBTAIN PRELIMINARY, INTERIM OR
CONSERVATORY MEASURES FROM THE ARBITRATORS OR FROM A COURT.


 


16.8         SEVERABILITY. IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT SHOULD BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS CONTAINED HEREIN WILL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY,
UNLESS THE ABSENCE OF THE INVALIDATED PROVISION(S) ADVERSELY AFFECT THE
SUBSTANTIVE RIGHTS OF THE PARTIES. THE PARTIES WILL IN SUCH AN INSTANCE USE
THEIR BEST EFFORTS TO REPLACE THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISION(S)
WITH VALID, LEGAL AND ENFORCEABLE PROVISION(S) WHICH, INSOFAR AS PRACTICAL,
MAINTAINS THE BALANCE OF THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT.


 


16.9         ENTIRE AGREEMENT. THIS AGREEMENT (INCLUDING ALL SCHEDULES AND
EXHIBITS HERETO), THE LLC AGREEMENT AND THE SERVICES AGREEMENT CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREIN AND
SUPERSEDES ALL PREVIOUS AGREEMENTS (OTHER THAN THOSE LISTED IN SCHEDULE A (THE
“PREVIOUS AGREEMENTS”)), WHETHER WRITTEN OR ORAL, WITH RESPECT TO SUCH SUBJECT
MATTER. UNLESS OTHERWISE EXPRESSLY INDICATED, REFERENCES HEREIN TO SECTIONS,
SUBSECTIONS, PARAGRAPHS AND THE LIKE ARE TO SUCH ITEMS WITHIN THIS AGREEMENT.
THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT IS BEING EXECUTED AND DELIVERED
SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY BY THE PARTIES AND/OR THEIR
AFFILIATES OF THE LLC AGREEMENT AND THE SERVICES AGREEMENT. FOR PURPOSES OF
CLARITY, NOTHING IN THIS AGREEMENT (OTHER THAN SECTION 5.6(D)) WILL BE DEEMED TO
MODIFY OR AMEND ANY PROVISION OF ANY OF THE PREVIOUS AGREEMENTS.


 


16.10       AMENDMENT AND WAIVER. THIS AGREEMENT MAY NOT BE AMENDED, NOR ANY
RIGHTS HEREUNDER WAIVED, EXCEPT IN A WRITING SIGNED BY THE PROPERLY AUTHORIZED
REPRESENTATIVES OF EACH PARTY.


 


16.11       NO IMPLIED WAIVERS. THE WAIVER BY A PARTY OF A BREACH OR DEFAULT OF
ANY PROVISION OF THIS AGREEMENT BY ANY OTHER PARTY WILL NOT BE CONSTRUED AS A
WAIVER OF ANY SUCCEEDING BREACH OF THE SAME OR ANY OTHER PROVISION, NOR WILL ANY
DELAY OR OMISSION ON THE PART OF A PARTY TO EXERCISE OR AVAIL ITSELF OF ANY
RIGHT, POWER OR PRIVILEGE THAT IT HAS OR MAY HAVE HEREUNDER OPERATE AS A WAIVER
OF ANY RIGHT, POWER OR PRIVILEGE BY SUCH PARTY.


 


16.12       EXPORT COMPLIANCE. THE PARTIES ACKNOWLEDGE THAT THE EXPORTATION FROM
THE UNITED STATES OF MATERIALS, PRODUCTS AND RELATED TECHNICAL DATA (AND THE
RE-EXPORT FROM ELSEWHERE OF UNITED STATES ORIGIN ITEMS) MAY BE SUBJECT TO
COMPLIANCE WITH UNITED STATES EXPORT LAWS, INCLUDING, WITHOUT LIMITATION, THE
UNITED STATES BUREAU OF EXPORT ADMINISTRATION’S EXPORT ADMINISTRATION
REGULATIONS, THE FEDERAL FOOD, DRUG AND COSMETIC ACT AND REGULATIONS OF THE FDA
ISSUED THEREUNDER, AND THE UNITED STATES DEPARTMENT OF STATE’S INTERNATIONAL
TRAFFIC AND ARMS REGULATIONS WHICH RESTRICT EXPORT, RE-EXPORT, AND RELEASE OF
MATERIALS, PRODUCTS AND THEIR RELATED TECHNICAL DATA, AND THE DIRECT PRODUCTS OF
SUCH TECHNICAL DATA. THE PARTIES AGREE TO COMPLY WITH ALL EXPORTS LAWS AND TO
COMMIT NO ACT THAT, DIRECTLY OR INDIRECTLY, WOULD VIOLATE ANY UNITED STATES LAW,
OR ANY OTHER INTERNATIONAL TREATY OR AGREEMENT, RELATING TO THE EXPORT,
RE-EXPORT, OR RELEASE OF ANY MATERIALS, PRODUCTS OR THEIR RELATED TECHNICAL DATA
TO WHICH THE UNITED STATES ADHERES OR WITH WHICH THE UNITED STATES COMPLIES.

 

27

--------------------------------------------------------------------------------


 


16.13       COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, AND ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[Remainder of Page Intentionally Left Blank]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby execute this License Agreement as of the
date first written above.

 

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

 

By:

  /s/ Barry Greene

 

 

 

Name: Barry Greene

 

 

Title:   Chief Operating Officer

 

 

 

 

 

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

  /s/ B. Lynne Parshall

 

 

 

Name: B. Lynne Parshall

 

 

Title: EVP & CFO

 

 

 

 

 

 

 

REGULUS THERAPEUTICS LLC

 

 

 

 

 

 

By:

  /s/ Philip T. Chase

 

 

 

Name: Philip T. Chase

 

 

Title:   Authorized Person

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

Defined Terms

1.1           “Additional Rights” will have the meaning set forth in Section
2.4(d).

 

1.2           “Affiliate” of an entity means any other entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such first entity. For purposes of this definition
only, “control” (and, with correlative meanings, the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct the management or policies of an entity, whether through the
ownership of voting securities or by contract relating to voting rights or
corporate governance. For purposes of this Agreement (a) Regulus will not be
deemed to be an Affiliate of any Licensor and (b) a Licensor and its Affiliates
will not be considered an Affiliate of Regulus.

 

1.3           “Agreement” will have the meaning set forth in the Preamble.

 

1.4           “Alnylam” will have the meaning set forth in the Preamble.

 

1.5           “Alnylam Field” will have the meaning set forth in Section 2.3(a).

 

1.6           “Approved Mimic” will have the meaning set forth in Section 1.61.

 

1.7           “Approved Precursor Antagonist” will have the meaning set forth in
Section 1.61.

 

1.8           “Bankruptcy Code” will have the meaning set forth in Section 16.3.

 

1.9           “Business Day” means a day on which the banks in New York, New
York are open for business.

 

1.10         “Buy-Out” will have the meaning set forth in the LLC Agreement.

 

1.11         “Change of Control” means, with respect to a Licensor, the earlier
of (x) the public announcement of or (y) the closing of:  (a) a merger,
reorganization or consolidation involving such Licensor in which its
shareholders immediately prior to such transaction would hold less than 50% of
the securities or other ownership or voting interests representing the equity of
the surviving entity immediately after such merger, reorganization or
consolidation, or (b) a sale to a Third Party of all or substantially all of
such Licensor’s assets or business relating to this Agreement.

 

1.12         “Collaboration Working Group” means a group having equal
representation from Isis, Alnylam and Regulus which will meet on a regular basis
to share information about Know-How and Patent Rights relevant to the joint
venture and to conduct the business necessary under this Agreement. Each Party
will designate two Collaboration Working Group members within 30 days of the
Effective Date. At its first meeting, which will be within 60 days of Effective
Date, the Collaboration Working Group will create and adopt a Charter that will
include meeting frequency and other relevant items.

 

1.13         “Combination Product” will have the meaning set forth in Section
1.67.

 

--------------------------------------------------------------------------------


 

1.14         “Commercialization” or “Commercialize” means any and all activities
directed to marketing, promoting, detailing, distributing, importing, having
imported, exporting, having exported, selling or offering to sell a miRNA
Therapeutic following receipt of Regulatory Approval for such miRNA Therapeutic.

 

1.15         “Commercializing Party” means the Party Manufacturing, Developing
or Commercializing a miRNA Therapeutic under this Agreement pursuant to licenses
granted under Sections 2.2 or 5.6.

 

1.16         “Commercially Reasonable Efforts” means, reasonable, diligent, good
faith efforts to accomplish an objective as such Party would normally use to
accomplish a similar objective, under similar circumstances exercising
reasonable business judgment. With respect to the Development, Manufacturing or
Commercialization of a miRNA Therapeutic, such efforts will be substantially
equivalent to the efforts used by such Party with respect to other products at
similar stages in their development or product life and of similar market
potential, taking into account the profile of the miRNA Therapeutic, the
competitive landscape and other relevant factors commonly considered in similar
circumstances. For all Parties the level of effort will be at least that of a
typical medium sized biopharmaceutical company.

 

1.17         “Completion” means, with respect to any clinical trial, the locking
of the database pertaining to such clinical trial.

 

1.18         “Confidential Information” will have the meaning set forth in the
LLC Agreement.

 

1.19         “Control” or “Controlled” means the possession of the right
(whether by ownership, license or otherwise) to assign, or grant a license,
sublicense or other right as provided for herein without violating the terms of
any agreement or other arrangement with any Third Party; provided, however, that
neither Licensor will be deemed to Control Regulus IP and no Party other than
the relevant Licensor shall be deemed to Control such Licensor’s Licensed IP.

 

1.20         “Controlling Party” will have the meaning set forth in Section
2.4(d).

 

1.21         “Cover”, “Covered” or “Covering” means, (a) with respect to a
patent, that, in the absence of a license granted to a Person under a Valid
Claim included in such patent, the practice by such Person of an invention
claimed in such patent would infringe such Valid Claim, or (b) with respect to a
patent application, that, in the absence of a license granted to a Person under
a Valid Claim included in such patent application, the practice by such Person
of an invention claimed in such patent application would infringe such Valid
Claim if it were to issue as a patent.

 

1.22         “Develop” or “Development” means, with respect to a miRNA Compound
or miRNA Therapeutic, any discovery, characterization, preclinical or clinical
activity with respect to such miRNA Compound or miRNA Therapeutic, including
human clinical trials conducted after Regulatory Approval of such miRNA
Therapeutic to seek Regulatory Approval for additional Indications for such
miRNA Therapeutic.

 

2

--------------------------------------------------------------------------------


 

1.23         “Development Compound” means, with respect to a Development
Project, any miRNA Compound directed to the miRNA(s) which is the focus of such
Development Project.

 

1.24         “Development Project” will have the meaning set forth in Section
4.4.

 

1.25         “Development Therapeutic” means, with respect to a Development
Project, any miRNA Therapeutic containing an miRNA Compound(s) directed to the
miRNA(s) which is the focus of such Development Project.

 

1.26         “Disclosing Party” will have the meaning set forth in the LLC
Agreement.

 

1.27         “Effective Date” will have the meaning set forth in the Preamble.

 

1.28         “Exclusivity Period” means, with respect to a Royalty-Bearing
Product in a country, that period of time beginning with the first commercial
sale of such Royalty-Bearing Product in such country and ending on the later to
expire of (a) the time during which the applicable Regulatory Authority in such
country is not permitted to grant Regulatory Approval for a generic equivalent
of such Royalty-Bearing Product and (b):

 

•                  with respect to a Royalty-Bearing Product being
Commercialized by Regulus, the last Valid Claim of the Patent Rights licensed to
Regulus pursuant to this Agreement or the Regulus Patent Rights Covering (i) the
Manufacture of such Royalty-Bearing Product in such country or (ii) the use,
sale or other Commercialization of such Royalty-Bearing Product in such country;
or

 

•                  with respect to a Royalty-Bearing Product being
Commercialized by a Licensor, the last Valid Claim of the Patent Rights licensed
to such Licensor pursuant to this Agreement Covering (i) the Manufacture of such
Royalty-Bearing Product in such country or (ii) the use, sale or other
Commercialization of such Royalty-Bearing Product in such country.

 

1.29         “Executive Officer” means, with respect to a Party, the Chief
Executive Officer of such Party (or the officer or employee of such Party then
serving in a substantially equivalent capacity) or his/her designee of
substantially equivalent rank.

 

1.30         “FDA” means the United States Food and Drug Administration or any
successor agency thereto.

 

1.31         “Field” means treatment and/or prophylaxis of any or all
Indications.

 

1.32         “GAAP” means United States Generally Accepted Accounting
Principles, consistently applied.

 

1.33         “GLP” means the then-current good laboratory practice standards
promulgated or endorsed by the FDA as defined in 21 C.F.R. Part 58, and
comparable foreign regulatory standards.

 

1.34         “[***]” means a [***].

 

3

--------------------------------------------------------------------------------


 

1.35         “Hatch-Waxman Act” will have the meaning set forth in Section
9.3(a)(i)(A).

 

1.36         “High Terms” will have the meaning set forth in Section 5.4.

 

1.37         “In-License Agreement” will have the meaning set forth in Section
2.4(b).

 

1.38         “In-License Summary” will have the meaning set forth in Section
2.4(b).

 

1.39         “IND” means an Investigational New Drug Application or similar
foreign application or submission for approval to conduct human clinical
investigations.

 

1.40         “Indication” means any disease or condition, or sign or symptom of
a disease or condition, or symptom associated with a disease or syndrome.

 

1.41         “Initial Opt-In Election Period” will have the meaning set forth in
Section 5.3.

 

1.42         “Intellectual Property” will have the meaning set forth in the LLC
Agreement.

 

1.43         “Invalidity Claim” will have the meaning set forth in Section 9.4.

 

1.44         “Isis” will have the meaning set forth in the Preamble.

 

1.45         “Isis Field” will have the meaning set forth in Section 2.3(b).

 

1.46         “Know-How” means any information, inventions, trade secrets or
technology (excluding Patent Rights), whether or not proprietary or patentable
and whether stored or transmitted in oral, documentary, electronic or other
form. Know-How includes ideas, concepts, formulas, methods, procedures, designs,
compositions, plans, documents, data, discoveries, developments, techniques,
protocols, specifications, works of authorship, biological materials, and any
information relating to research and development plans, experiments, results,
compounds, therapeutic leads, candidates and products, clinical and preclinical
data, clinical trial results, and Manufacturing information and plans.

 

1.47         “Law” means any law, statute, rule, regulation, ordinance or other
pronouncement having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

 

1.48         “License Agreement” will have the meaning set forth in the
Preamble.

 

1.49         “Licensed IP” means, with respect to a Licensor, such Licensor’s
Licensed Know-How and Licensed Patent Rights.

 

1.50         “Licensed Know-How” means, with respect to a Licensor, all Know-How
Controlled by such Licensor on the Effective Date or during the term of this
Agreement (except as otherwise expressly provided herein) that relates to (a)
miRNA Compounds or miRNA Therapeutics in general, (b) specific miRNA Compounds
or miRNA Therapeutics, (c) chemistry or delivery of miRNA Compounds or miRNA
Therapeutics, (d) mechanism(s) of action by which a miRNA Antagonist directly
prevents the production of a specific miRNA, or (e)

 

4

--------------------------------------------------------------------------------


 

methods of treating an Indication by modulating one or more miRNAs; provided,
however, that in each case, (i) for any such Know-How that include financial or
other obligations to a Third Party, the provisions of Section 2.4 will govern
whether such Know-How will be included as Licensed Know-How and (ii) Licensed
Know How does not include manufacturing technology (including but not limited to
analytical methods).

 

1.51         “Licensed Patent Rights” means, with respect to a Licensor, (A) all
Patent Rights Controlled by such Licensor on the Effective Date and listed on
SCHEDULE 2.2(A), and (B) all Patent Rights Controlled by such Licensor during
the term of this Agreement (except as otherwise expressly provided herein) that
claim (a) miRNA Compounds or miRNA Therapeutics in general, (b) specific miRNA
Compounds or miRNA Therapeutics, (c) chemistry or delivery of miRNA Compounds or
miRNA Therapeutics, (d) mechanism(s) of action by which a  miRNA Antagonist
directly prevents the production of the specific miRNA, or (e) methods of
treating an Indication by modulating one or more miRNAs; provided, however, that
in each case, (i) for any such Patent Rights that include financial or other
obligations to a Third Party, the provisions of Section 2.4 will govern whether
such Patent Right will be included as a Licensed Patent Right and (ii) Licensed
Patent Rights do not include manufacturing technology (including but not limited
to analytical methods).

 

1.52         “Licensor” will have the meaning set forth in the Preamble.

 

1.53         “Licensor Indemnitees” will have the meaning set forth in Section
11.1.

 

1.54         “LLC Agreement” means the Limited Liability Company Agreement of
Regulus among the Parties, dated as of the Effective Date, as the same may be
amended from time to time after the Effective Date.

 

1.55         “Losses” will have the meaning set forth in Section 11.1.

 

1.56         “Low Terms” will have the meaning set forth in Section 5.5.

 

1.57         “Major Country” means France, Germany, Italy, Spain and the United
Kingdom.

 

1.58         “Manufacture” or “Manufacturing” means any activity involved in or
relating to the manufacturing, quality control testing (including in-process,
release and stability testing), releasing or packaging, for pre-clinical,
clinical or commercial purposes, of a miRNA Compound or a miRNA Therapeutic.

 

1.59         “miRNA” means a structurally defined functional RNA molecule
usually between 21 and 25 nucleotides in length, which is derived from
genetically-encoded non-coding RNA which is predicted to be  processed into a
hairpin RNA structure that is a substrate for the double-stranded RNA-specific
ribonuclease Drosha and subsequently is predicted to serve as a substrate for
the enzyme Dicer, a member of the RNase III enzyme family; including, without
limitation, those miRNAs exemplified in miRBase (http://microrna.sanger.ac.uk/).
To the extent that [***] for purposes of this Agreement; provided, however, that
nothing contained herein shall require any Party hereto to [***].

 

5

--------------------------------------------------------------------------------


 

1.60         “miRNA Antagonist” means a single-stranded oligonucleotide (or a
single stranded analog thereof) that is designed to interfere with or inhibit a
particular miRNA. For purposes of clarity, the definition of “miRNA Antagonist”
is not intended to include oligonucleotides that function predominantly through
the RNAi mechanism of action or the RNase H mechanism of action.

 

1.61         “miRNA Compound” means a compound consisting of (a) a miRNA
Antagonist, (b) to the extent listed in Schedule 1.61 or otherwise agreed upon
by Regulus and the relevant Licensor(s) pursuant to Section 2.2(b), a miRNA
Precursor Antagonist (an “Approved Precursor Antagonist”), or (c) to the extent
agreed upon by Regulus and the relevant Licensor(s) pursuant to Section 2.2(b),
a miRNA Mimic (an “Approved Mimic”).

 

1.62         “miRNA Mimic” means a double-stranded or single-stranded
oligonucleotide or analog thereof with a substantially similar base composition
as a particular miRNA and which is designed to mimic the activity of such miRNA.

 

1.63         “miRNA Precursor” means a transcript that originates from a genomic
DNA and that contains, but not necessarily exclusively, a non-coding, structured
RNA comprising one or more mature miRNA sequences, including, without
limitation, (a) polycistronic transcripts comprising more than one miRNA
sequence, (b) miRNA clusters comprising more than one miRNA sequence, (c)
pri-miRNAs, and/or (d) pre-miRNAs.

 

1.64         “miRNA Precursor Antagonist” means a single-stranded
oligonucleotide (or a single stranded analog thereof) that is designed to bind
to a miRNA Precursor to prevent the production of one or more miRNAs. For
purposes of clarity, the definition of “miRNA Precursor Antagonist” is not
intended to include oligonucleotides that function predominantly through the
RNAi mechanism of action or the RNase H mechanism of action.

 

1.65         “miRNA Therapeutic” means a therapeutic product having one or more
miRNA Compounds as an active ingredient(s).

 

1.66         “NDA” means a New Drug Application or similar application or
submission for approval to market and sell a new pharmaceutical product filed
with or submitted to a Regulatory Authority.

 

1.67         “Net Sales” means, with respect to a Royalty-Bearing Product, the
gross invoice price of all units of such Royalty-Bearing Products sold by the
relevant Commercializing Party, its Affiliates and/or their direct Sublicensees
to any Third Party, less the following items:  (a) trade discounts, credits or
allowances, (b) credits or allowances additionally granted upon returns,
rejections or recalls, (c) freight, shipping and insurance charges, (d) taxes,
duties or other governmental tariffs (other than income taxes), (e)
government-mandated rebates, and (f) a reasonable reserve for bad debts. “Net
Sales” under the following circumstances will mean the fair market value of such
Royalty-Bearing Product:  (i) Royalty-Bearing Products which are used by such
Commercializing Party, its Affiliates or direct Sublicensees for any commercial
purpose without charge or provision of invoice, (ii) Royalty-Bearing Products
which are sold or disposed of in whole or in part for non cash consideration, or
(iii) Royalty-Bearing Products which are provided to a Third Party by such
Commercializing Party, its Affiliates or direct Sublicensees

 

6

--------------------------------------------------------------------------------


 

without charge or provision of invoice and used by such Third Party except in
the cases of Royalty-Bearing Products used to conduct clinical trials,
reasonable amounts of Royalty-Bearing Products used as marketing samples and
Royalty-Bearing Product provided without charge for compassionate or similar
uses.

 


NET SALES WILL NOT INCLUDE ANY TRANSFER BETWEEN OR AMONG A PARTY AND ANY OF ITS
AFFILIATES OR DIRECT SUBLICENSEES FOR RESALE.


 


IN THE EVENT A ROYALTY-BEARING PRODUCT IS SOLD AS PART OF A COMBINATION PRODUCT
(AS DEFINED BELOW), THE NET SALES FROM THE COMBINATION PRODUCT, FOR THE PURPOSES
OF DETERMINING ROYALTY PAYMENTS, WILL BE DETERMINED BY MULTIPLYING THE NET SALES
(AS DETERMINED WITHOUT REFERENCE TO THIS PARAGRAPH) OF THE COMBINATION PRODUCT,
BY THE FRACTION, A/A+B, WHERE A IS THE AVERAGE SALE PRICE OF THE ROYALTY-BEARING
PRODUCT WHEN SOLD SEPARATELY IN FINISHED FORM AND B IS THE AVERAGE SALE PRICE OF
THE OTHER THERAPEUTICALLY ACTIVE PHARMACEUTICAL COMPOUND(S) INCLUDED IN THE
COMBINATION PRODUCT WHEN SOLD SEPARATELY IN FINISHED FORM, EACH DURING THE
APPLICABLE ROYALTY PERIOD OR, IF SALES OF ALL COMPOUNDS DID NOT OCCUR IN SUCH
PERIOD, THEN IN THE MOST RECENT ROYALTY REPORTING PERIOD IN WHICH SALES OF ALL
OCCURRED. IN THE EVENT THAT SUCH AVERAGE SALE PRICE CANNOT BE DETERMINED FOR
BOTH THE ROYALTY-BEARING PRODUCT AND ALL OTHER THERAPEUTICALLY ACTIVE
PHARMACEUTICAL COMPOUNDS INCLUDED IN THE COMBINATION PRODUCT, NET SALES FOR THE
PURPOSES OF DETERMINING ROYALTY PAYMENTS WILL BE CALCULATED AS ABOVE, BUT THE
AVERAGE SALES PRICE IN THE ABOVE EQUATION WILL BE REPLACED BY A GOOD FAITH
ESTIMATE OF THE FAIR MARKET VALUE OF THE COMPOUND(S) FOR WHICH NO SUCH PRICE
EXISTS. AS USED ABOVE, THE TERM “COMBINATION PRODUCT” MEANS ANY PHARMACEUTICAL
PRODUCT WHICH CONSISTS OF A ROYALTY-BEARING PRODUCT AND OTHER THERAPEUTICALLY
ACTIVE PHARMACEUTICAL COMPOUND(S).


 

1.68         “Non-Controlling Party” will have the meaning set forth in Section
2.4(d).

 

1.69         “[***]” means [***].

 

1.70         “[***]” means the [***].

 

1.71         “Operating Plan” has the meaning ascribed to it in the LLC
Agreement.

 

1.72         “Opt-In Election” will have the meaning set forth in Section 5.3.

 

1.73         “Opt-In Party” will have the meaning set forth in Section 5.3(a)
and 5.3(c).

 

1.74         “Opt-In Product” means any miRNA Therapeutic that is Developed,
Manufactured or Commercialized pursuant to a Development Project for which one
and only one Licensor has exercised an Opt-In Election and which the relevant
Opt-In Party subsequently licensed.

 

1.75         “Optional In-License” will have the meaning set forth in Section
2.4(c).

 

1.76         “Out-License Agreement” will have the meaning set forth in Section
2.4(a).

 

1.77         “Out-License Summary” will have the meaning set forth in Section
2.4(a).

 

7

--------------------------------------------------------------------------------


 

1.78         “Paragraph IV Certification” will have the meaning set forth in
Section 9.3(a)(i)(A).

 

1.79         “Party” means Alnylam, Isis and/or Regulus; “Parties” means
Alnylam, Isis and Regulus, or any combination thereof.

 

1.80         “Patent Rights” means (a) patent applications (including
provisional applications and for certificates of invention); (b) any patents
issuing from such patent applications (including certificates of invention); (c)
all patents and patent applications based on, corresponding to, or claiming the
priority date(s) of any of the foregoing; and (d) any substitutions, extensions
(including supplemental protection certificates), registrations, confirmations,
reissues, divisionals, continuations, continuations-in-part, re-examinations,
renewals and foreign counterparts thereof.

 

1.81         “Payee Party” will have the meaning set forth in Section 8.1.

 

1.82         “Paying Party” will have the meaning set forth in Section 8.1.

 

1.83         “Permitted Disclosures”. The following are Permitted Disclosures:

 


(A)   TO THE EXTENT THAT A RECIPIENT HAS BEEN GRANTED THE RIGHT TO SUBLICENSE
UNDER THE TERMS OF THIS AGREEMENT, SUCH PARTY WILL HAVE THE RIGHT TO PROVIDE A
DISCLOSING PARTY’S CONFIDENTIAL INFORMATION TO THE EMPLOYEES, CONSULTANTS AND
ADVISORS OF SUCH RECIPIENT’S AFFILIATE AND THIRD PARTY SUBLICENSEES AND
POTENTIAL SUBLICENSEES WHO HAVE A NEED TO KNOW THE CONFIDENTIAL INFORMATION FOR
PURPOSES OF EXERCISING SUCH SUBLICENSE AND ARE BOUND BY AN OBLIGATION TO
MAINTAIN IN CONFIDENCE THE CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY;
PROVIDED, THAT SUCH PERSONS ARE BOUND TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION TO THE SAME EXTENT AS IF THEY WERE PARTIES HERETO.


 


(B)   EACH RECIPIENT WILL HAVE THE RIGHT TO PROVIDE A DISCLOSING PARTY’S
CONFIDENTIAL INFORMATION:


 

(I)                                  TO GOVERNMENTAL OR OTHER REGULATORY
AGENCIES IN ORDER TO SEEK OR OBTAIN PATENTS, TO SEEK OR OBTAIN APPROVAL TO
CONDUCT CLINICAL TRIALS, OR TO GAIN REGULATORY APPROVAL, AS CONTEMPLATED BY THIS
AGREEMENT; PROVIDED THAT SUCH DISCLOSURE MAY BE MADE ONLY TO THE EXTENT
REASONABLY NECESSARY TO SEEK OR OBTAIN SUCH PATENTS OR APPROVALS; AND

 

(II)                            AS NECESSARY, IF EMBODIED IN PRODUCTS, TO
DEVELOP AND COMMERCIALIZE SUCH PRODUCTS AS CONTEMPLATED BY THIS AGREEMENT.

 

1.84         “Permitted License” means a license granted by a Licensor to a
Third Party to enable such Third Party to broadly manufacture or formulate
oligonucleotides, where such Third Party is primarily engaged in [***];
provided, however, that any such license will not grant rights to research,
manufacture or formulate miRNA Compounds or miRNA Therapeutics for which the
other Licensor has obtained or later obtains a license pursuant to Section 5 or
pursuant to the Buy-Out process in the LLC Agreement.

 

8

--------------------------------------------------------------------------------


 

1.85         “Person” means any corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

1.86         “Phase IIa Clinical Trial” means, with respect to a Royalty-Bearing
Product, any human clinical trial conducted in patients with a particular
Indication for the purpose of studying the pharmacokinetic or pharmacodynamic
properties and preliminary assessment of safety and efficacy of such
Royalty-Bearing Product over a measured dose response, as described in 21 C.F.R.
§312.21(b) or its foreign counterpart.

 

1.87         “Phase III Clinical Trial” means, with respect to a Royalty-Bearing
Product, a controlled pivotal clinical study of such Royalty-Bearing Product
that is prospectively designed to demonstrate statistically whether such
Royalty-Bearing Product is safe and effective to treat a particular Indication
in a manner sufficient to obtain Regulatory Approval to market such
Royalty-Bearing Product, as described in 21 CFR 312.21(c) or its foreign
counterpart.

 

1.88         “Previous Agreements” will have the meaning set forth in Section
16.9.

 

1.89         “Program/Project List” will have the meaning set forth in Section
4.4.

 

1.90         “Recipient” will have the meaning set forth in the LLC Agreement.

 

1.91         “Regulatory Approval” means the act of a Regulatory Authority
necessary for the marketing and sale (including, if required for marketing and
sales, pricing) of such product in a country or regulatory jurisdiction,
including, without limitation, the approval of an NDA by the FDA.

 

1.92         “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the marketing and/or pricing of a
product in a country or regulatory jurisdiction including, without limitation,
the FDA.

 

1.93         “Regulus” will have the meaning set forth in the Preamble.

 

1.94         “Regulus Indemnitees” will have the meaning set forth in Section
11.2.

 

1.95         “Regulus IP” means all Regulus Know-How and Regulus Patent Rights.

 

1.96         “Regulus Know-How” means all Know-How conceived and/or developed by
or on behalf of Regulus (including by employees of a Licensor or its Affiliates
in performance of the Services Agreement), or over which Regulus otherwise
acquires Control, including but not limited to any Know-How assigned to Regulus
by a Licensor under Section 9.1, but specifically excluding Licensed IP.

 

1.97         “Regulus Patent Rights” means any Patent Right claiming an
invention conceived and/or developed by or on behalf of Regulus (including by
employees of a Licensor or its Affiliates in performance of the Services
Agreement), or over which Regulus otherwise acquires Control, including but not
limited to any Patent Right assigned to Regulus by a Licensor under Sections 2.1
or 9.1, but specifically excluding Licensed IP.

 

9

--------------------------------------------------------------------------------


 

1.98         “Research” means pre-clinical research including gene function,
gene expression and target validation research, which may include small pilot
toxicology studies but excludes the pharmacokinetic and toxicology studies
required to meet the regulations for filing an IND, clinical development and
commercialization.

 

1.99         “Research Program” will have the meaning set forth in Section 4.4.

 

1.100       “Royalty-Bearing Product” means

 

(a)          a miRNA Therapeutic being Developed, Manufactured or Commercialized
by Regulus that, on a country-by-country basis, is, or Regulus reasonably
believes will be, at the time of first commercial sale of such miRNA
Therapeutic, Covered in such country by a Valid Claim of a Patent Right or
covered by Know-How of (i) a Licensed Patent Right licensed to it hereunder, or
(ii) any Regulus IP (except any Regulus IP solely in-licensed or acquired by
Regulus from a Third Party); or

 

(b)         an Opt-In Product that, on a country-by-country basis, is, or the
relevant Opt-In Party reasonably believes will be, at the time of first
commercial sale of such Opt-In Product, Covered in such country by a Valid Claim
of a Patent Right or covered by Know-How, which Patent Right or Know-How is
licensed to the applicable Opt-In Party hereunder.

 

1.101       “Royalty Term” means, with respect to each Royalty-Bearing Product
in a country, the period commencing upon first commercial sale of such
Royalty-Bearing Product in such country and ending upon the later of (a) the
expiration of the Exclusivity Period, or (b) 10 years following first commercial
sale of such Royalty-Bearing Product.

 

1.102       “Second Opt-In Election Period” will have the meaning set forth in
Section 5.3(c)(i).

 

1.103       “Services Agreement” means that certain Services Agreement by and
between Regulus, Alnylam and Isis dated the Effective Date, as the same may be
amended from time to time after the Effective Date.

 

1.104       “Sublicense Income” means all amounts received by the Opt-In Party
or its Affiliates with respect to any sublicense granted to a Third Party by the
Opt-In Party or its Affiliates of the Regulus IP or Licensed IP licensed to the
Opt-In Party under Section 5.6(a), including, without limitation, upfront
payments and milestones, but excluding:

 


(A)           AMOUNTS RECEIVED BY THE OPT-IN PARTY OR ITS AFFILIATES AS PAYMENTS
FOR ACTUAL DIRECT COSTS FOR PERFORMING FUTURE DEVELOPMENT, MANUFACTURING OR
COMMERCIALIZATION ACTIVITIES UNDERTAKEN BY THE OPT-IN PARTY OR ITS AFFILIATES
FOR, OR IN COLLABORATION WITH, SUCH SUBLICENSEE OR ITS AFFILIATES WITH RESPECT
TO THE RELEVANT OPT-IN PRODUCTS;


 


(B)           AMOUNTS RECEIVED BY THE OPT-IN PARTY AND/OR ITS AFFILIATES FROM
SUCH SUBLICENSEE OR ITS AFFILIATES AS THE PURCHASE PRICE FOR THE OPT-IN PARTY’S
OR ANY OF ITS AFFILIATES’

 

10

--------------------------------------------------------------------------------


 


DEBT OR EQUITY SECURITIES, EXCEPT THAT AMOUNTS WHICH EXCEED THE FAIR MARKET
VALUE OF SUCH DEBT OR EQUITY SECURITIES WILL BE CONSIDERED SUBLICENSE INCOME;


 


(C)           ROYALTIES PAID BY SUCH SUBLICENSEE OR ITS AFFILIATES WITH RESPECT
TO NET SALES OF ROYALTY-BEARING PRODUCTS; AND


 


(D)           AMOUNTS PAID BY SUCH SUBLICENSEE OR ITS AFFILIATES TO THE OPT-IN
PARTY OR ITS AFFILIATES TO PURCHASE ROYALTY-BEARING PRODUCTS; EXCEPT THAT ANY
AMOUNT GREATER THAN THE ACTUAL COST OF GOODS (WITH NO PROFIT ADDED) OF SUCH
ROYALTY-BEARING PRODUCTS, DETERMINED IN ACCORDANCE WITH GAAP, WILL BE CONSIDERED
SUBLICENSE INCOME.


 

1.105       “Sublicense Income Payments” means, with respect to a Development
Project and a calendar quarter, the Sublicense Income received by the relevant
Opt-In Party or its Affiliates in such calendar quarter with respect to such
Development Project, multiplied by the relevant percentage determined pursuant
to Section 5.4(d) or 5.5(d), as applicable.

 

1.106       “Sublicensee” means a Third Party to whom a Party, or its Affiliates
or Sublicensees, has granted a sublicense in accordance with the terms of this
Agreement.

 

1.107       “Superset Indemnitees” will have the meaning set forth in Section
11.2.

 

1.108       “Third Party” means any Person other than the Parties or any of
their Affiliates.

 

1.109       “Third Party Agreement” means either (i) an out-license agreement
described in the Out-License Summary, (ii) an In-License Agreement described on
the In-License Summary, (iii) an Optional In-License or (iv) an agreement
pursuant to which a Controlling Party obtained Control over an Additional Right.

 

1.110       “Third Party Rights” means, with respect to a Party, any rights of,
and any limitations, restrictions or obligations imposed by, Third Parties
pursuant to Third Party Agreements.

 

1.111       “Valid Claim” means a claim (a) of any issued, unexpired patent that
has not been revoked or held unenforceable or invalid by a decision of a court
or governmental agency of competent jurisdiction from which no appeal can be
taken, or with respect to which an appeal is not taken within the time allowed
for appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise; or (b) of any patent
application that has not been cancelled, withdrawn or abandoned, or been pending
for more than [***] years.

 

1.112       “Work Product” means any data, documentation, inventions and other
Know-How arising from or made in the performance of the Services (as defined in
the Services Agreement) by a Licensor.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Previous Agreements

 

Strategic Collaboration & License Agreement between Isis Pharmaceuticals, Inc.
and Alnylam Pharmaceuticals, Inc., dated March 11, 2004, as supplemented or
amended by letter agreements dated March 9, 2004 (as amended by letter agreement
dated October 28, 2005), March 11, 2004, and June 10, 2005

 

License Agreement between Max Plank Innovation GmbH (formerly Garching
Innovation GmbH), Isis Pharmaceuticals, Inc. and Alnylam Pharmaceuticals, Inc.,
dated October 18, 2004

 

Co-Exclusive License Agreement among The Board of Trustees of the Leland
Stanford Junior University, Alnylam Pharmaceuticals, Inc. and Isis
Pharmaceuticals, Inc., dated August 31, 2005

 

--------------------------------------------------------------------------------


 

Schedule 1.61

 

Initial miRNA Precursor Antagonists

 

[***]

 

--------------------------------------------------------------------------------


 

Schedule 2.1(A)

Patents and License Agreements Assigned to Regulus by Isis

 

 

Isis Patent Applications to be Assigned to Regulus

 

IsisDocket
Number

Country

Serial Number

Filing
Date

Priority
Date

Title

 

[***]

 

Isis License Agreements to be Assigned to Regulus

 

[***]

--------------------------------------------------------------------------------


 

Schedule 2.1(B)

Patents and License Agreements Assigned to Regulus by Alnylam

 

Alnylam Patent Applications to be Assigned to Regulus

 

CaseNumber

InvTitle

Country

CaseType

AppNumber

FilDate

[***]

 

Alnylam License Agreements to be Assigned to Regulus

 


LICENSE AGREEMENT BETWEEN THE ROCKEFELLER UNIVERSITY AND ALNYLAM
PHARMACEUTICALS, INC. EFFECTIVE AUGUST 15, 2005


 

[summary is attached as Exhibit 2]

 

2

--------------------------------------------------------------------------------


 

Schedule 2.2(A)

Patents and Patent Applications Licensed to Regulus by Isis on the Effective
Date

 

Isis Docket
Number

Country

Serial
Number

Filing Date

Priority
Date

Title

Patent
Number

[***]

 

 

--------------------------------------------------------------------------------


 

Patents and Patent Applications Licensed to Regulus by Alnylam on the Effective
Date

 

CaseNumber

InvTitle

Co.

AppNumber

FilDate

PubNumber

PubDate

PatNumber

IssDate

 

[***]

 

2

--------------------------------------------------------------------------------


 

Schedule 2.4(A)

Part 1

Isis’ Existing Out-License Agreements

 

 

This Appendix 2.4(A) contains a list and summary of certain agreements in effect
as of the Effective Date between Isis and certain Third Parties that may, as
applicable, place certain encumberances or limitations on the licenses or
sublicenses granted to Regulus and the representations and warranties, where
specified in the Agreement. Copies of the listed agreements will be provided at
Regulus’ request for a complete disclosure of the encumbrances and limitations
in each agreement.

 

As set forth in the Agreement, the information and disclosures contained in this
Appendix are intended only to qualify and limit the licenses granted by Isis to
Regulus, the exclusivity covenants, and the representations and warranties given
by Isis under the Agreement and do not expand in any way the scope or effect of
any such licenses, representations or warranties.

 

Nothing herein constitutes an admission of any liability or obligation of Isis
nor an admission against any interest of Isis. The inclusion of this Appendix or
the information contained in this Appendix does not indicate that Isis has
determined that this Appendix or the information contained in this Appendix when
considered individually or in the aggregate, is necessarily material to Isis.

 

Regulus acknowledges that certain information contained in this Appendix may
constitute material Confidential Information relating to Isis which may not be
used for any other purpose other than that contemplated by the Agreement.

 

Capitalized terms used herein below, but not otherwise defined herein below,
have the meanings given to such terms in the applicable agreement listed below,
unless it is clear from the context that the term has the meaning set forth in
the Agreement.

 

 

[***].

 

--------------------------------------------------------------------------------


 

Schedule 2.4(A)

Part 2

Alnylam’s Existing Out-License Agreements

 


LICENSE AND COLLABORATION AGREEMENT BETWEEN TEKMIRA PHARMACEUTICALS CORPORATION
(FORMERLY INEX PHARMACEUTICALS CORPORATION) AND ALNYLAM, DATED JANUARY 8, 2007


 

License and Collaboration Agreement dated July 8, 2007, by and among Alnylam
Pharmaceuticals, Inc., F. Hoffmann-La Roche Ltd and Hoffmann-La Roche Inc.,
effective on August 9, 2007

 

Research Collaboration and License Agreement between Novartis Institutes for
BioMedical Research, Inc. and Alnylam Pharmaceuticals, Inc., effective October
12, 2005, as amended by the Addendum Re: Influenza Program effective as of
December 13, 2005, Amendment No. 1 to such Addendum effective as of March 14,
2006, and Amendment No. 2 to such Addendum effective as of May 5, 2006

 

[summaries are attached as Exhibit 2]

 

2

--------------------------------------------------------------------------------


 

Schedule 2.4(B)

Part 1

Isis’ Existing In-License Agreements

 

This Appendix 2.4(B) contains a list and summary of certain agreements in effect
as of the Effective Date between Isis and certain Third Parties that may, as
applicable, place certain encumberances or limitations on the licenses or
sublicenses granted to Regulus and the representations and warranties, where
specified in the Agreement. Copies of the listed agreements will be provided at
Regulus’ request for a complete disclosure of the encumbrances and limitations
in each agreement.

 

As set forth in the Agreement, the information and disclosures contained in this
Appendix are intended only to qualify and limit the licenses granted by Isis to
Regulus, the exclusivity covenants, and the representations and warranties given
by Isis under the Agreement and do not expand in any way the scope or effect of
any such licenses, representations or warranties.

 

Nothing herein constitutes an admission of any liability or obligation of Isis
nor an admission against any interest of Isis. The inclusion of this Appendix or
the information contained in this Appendix does not indicate that Isis has
determined that this Appendix or the information contained in this Appendix when
considered individually or in the aggregate, is necessarily material to Isis.

 

Regulus acknowledges that certain information contained in this Appendix may
constitute material Confidential Information relating to Isis which may not be
used for any other purpose other than that contemplated by the Agreement.

 

Capitalized terms used herein below, but not otherwise defined herein below,
have the meanings given to such terms in the applicable agreement listed below,
unless it is clear from the context that the term has the meaning set forth in
the Agreement.

 

[***].

--------------------------------------------------------------------------------


 

Schedule 2.4(B)

Part 2

Alnylam’s Existing In-License Agreements

 


LICENSE AGREEMENT BETWEEN THE ROCKEFELLER UNIVERSITY AND ALNYLAM
PHARMACEUTICALS, INC. EFFECTIVE MAY 8, 2006 (THE “TUSCHL AGREEMENT”)


 


CO-EXCLUSIVE LICENSE AGREEMENT AMONG THE BOARD OF TRUSTEES OF THE LELAND
STANFORD JUNIOR UNIVERSITY, ALNYLAM PHARMACEUTICALS, INC. AND ISIS
PHARMACEUTICALS, INC. EFFECTIVE AUGUST 31, 2005


 


LICENSE AGREEMENT AMONG GARCHING INNOVATION GMBH, ALNYLAM PHARMACEUTICALS, INC.
AND ISIS PHARMACEUTICALS, INC. EFFECTIVE OCTOBER 18, 2004


 

[summaries are attached as Exhibit 2]

 

2

--------------------------------------------------------------------------------


 

Schedule 2.4(C)

Part 1

Isis’ Optional In-Licenses

 

This Appendix 2.4(C) contains a list and summary of certain agreements in effect
as of the Effective Date between Isis and certain Third Parties that may, as
applicable, place certain encumberances or limitations on the licenses or
sublicenses granted to Regulus and the representations and warranties, where
specified in the Agreement. Copies of the listed agreements will be provided at
Regulus’ request for a complete disclosure of the encumbrances and limitations
in each agreement.

 

As set forth in the Agreement, the information and disclosures contained in this
Appendix are intended only to qualify and limit the licenses granted by Isis to
Regulus, the exclusivity covenants, and the representations and warranties given
by Isis under the Agreement and do not expand in any way the scope or effect of
any such licenses, representations or warranties.

 

Nothing herein constitutes an admission of any liability or obligation of Isis
nor an admission against any interest of Isis. The inclusion of this Appendix or
the information contained in this Appendix does not indicate that Isis has
determined that this Appendix or the information contained in this Appendix when
considered individually or in the aggregate, is necessarily material to Isis.

 

Regulus acknowledges that certain information contained in this Appendix may
constitute material Confidential Information relating to Isis which may not be
used for any other purpose other than that contemplated by the Agreement.

 

Capitalized terms used herein below, but not otherwise defined herein below,
have the meanings given to such terms in the applicable agreement listed below,
unless it is clear from the context that the term has the meaning set forth in
the Agreement.

 

[***]

.

--------------------------------------------------------------------------------


 

Schedule 2.4(C)

Part 2

Alnylam’s Optional In-Licenses

 

Amended and Restated Exclusive Patent License Agreement between Massachusetts
Institute of Technology (“MIT”) and Alnylam, dated May 9, 2007

 


LICENSE AND COLLABORATION AGREEMENT BETWEEN TEKMIRA PHARMACEUTICALS CORPORATION
(FORMERLY INEX PHARMACEUTICALS CORPORATION) (“TEKMIRA”) AND ALNYLAM, DATED
JANUARY 8, 2007


 

The Sublicense Agreement between Tekmira and Alnylam, dated January 8, 2007

 

[summaries are attached as Exhibit 2]

 

2

--------------------------------------------------------------------------------


 

Schedule 5.6(f)

 

Examples regarding Payments Due

 

Example 1:  [***]

Party opts-in at [***]

Party responsible for High Terms

Party sublicenses product mid Phase IIb at terms below

 

Milestones

 

“Guaranteed
Payments”
Due Under
High Terms

 

Paid Before
Sublicense

 

Cumulative
“Guaranteed
Payments”
Payable

 

Sublicense
Milestones

 

“Sublicense
Income”

 

“Sublicense
Income
Payments”
Due ([***]%)

 

Cumulative
“Sublicense
Income
Payments”
Due

 

“Cumulative
Amount
Owed”

 

Payments
Payable By
Opt-in Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Upfont

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

IND filing

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

Completion of Phase IIa

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Phase III start

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

FDA filing

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

EU filing

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

FDA approval

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

EU approval

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Total

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

 

Example 2:  [***]

Party opts-in at [***]

Party responsible for Low Terms

Party sublicenses product after IND at terms below

 

Milestones

 

“Guaranteed
Payments”
Due Under
Low Terms

 

Paid Before
Sublicense

 

Cumulative
“Guaranteed
Payments”
Payable

 

Sublicense
Milestones

 

“Sublicense
Income”

 

“Sublicense
Income
Payments”
Due ([***]%)

 

Cumulative
“Sublicense
Income
Payments”
Due

 

“Cumulative
Amount
Owed”

 

Payments
Payable By
Opt-in Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Upfont

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

IND filing

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

Upfront sublicense

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Completion of Phase IIa

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Phase III start

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

P3 end

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

FDA filing

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

EU filing

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

FDA approval

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

EU approval

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Japan approval

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Total

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

2

--------------------------------------------------------------------------------


 

Example 3:  [***]

Party opts-in at [***]

Party responsible for High Terms

Party sublicenses product mid Phase III at terms below

 

Milestones

 

“Guaranteed
Payments”
Due Under
High Terms

 

Paid Before
Sublicense

 

Cumulative
“Guaranteed
Payments”
Payable

 

Sublicense
Milestones

 

“Sublicense
Income”

 

“Sublicense
Income
Payments”
Due ([***]%)

 

Cumulative
“Sublicense
Income
Payments”
Due

 

“Cumulative
Amount
Owed”

 

Payments
Payable By
Opt-in Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Upfont

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

IND filing

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

Completion of Phase IIa

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

Phase III start

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

FDA filing

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

EU filing

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

FDA approval

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

EU approval

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Total

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

3

--------------------------------------------------------------------------------


 

Exhibit 2

 

Alnylam Agreement Summaries

 

Attachments to Schedules 2.1(B), 2.4(A) Part 2, 2.4(B) Part 2 and 2.4(C) Part 2

Copies of the following agreements, some in redacted form, have been, or shall
be, made available to Licensee as of the Effective Date:

Schedule 2.1(B):  Patents and License Agreements Assigned to Regulus by Alnylam

•              License Agreement between The Rockefeller University and Alnylam
Pharmaceuticals, Inc. effective August 15, 2005

 

Schedule 2.4(A) Part 2:  Alnylam’s Existing Out-License Agreements

•              License and Collaboration Agreement between Tekmira
Pharmaceuticals Corporation (formerly INEX Pharmaceuticals Corporation) and
Alnylam Pharmaceuticals, Inc., dated January 8, 2007.

 

•              License and Collaboration Agreement dated July 8, 2007, by and
among Alnylam Pharmaceuticals, Inc., F. Hoffmann-La Roche Ltd and Hoffmann-La
Roche Inc., effective on August 9, 2007

 

•              Research Collaboration and License Agreement between Novartis
Institutes for BioMedical Research, Inc. and Alnylam Pharmaceuticals, Inc.,
effective October 12, 2005, as amended by the Addendum Re: Influenza Program
effective as of December 13, 2005, Amendment No. 1 to such Addendum effective as
of March 14, 2006, and Amendment No. 2 to such Addendum effective as of May 5,
2006

 

Schedule 2.4(B) Part 2:  Alnylam’s Existing In-License Agreements

•              License Agreement between The Rockefeller University and Alnylam
Pharmaceuticals, Inc. effective May 8, 2006

 

•              Co-Exclusive License Agreement among The Board of Trustees of the
Leland Stanford Junior University, Alnylam Pharmaceuticals, Inc. and Isis
Pharmaceuticals, Inc. effective August 31, 2005

 

•              License Agreement among Garching Innovation GmbH, Alnylam
Pharmaceuticals, Inc. and Isis Pharmaceuticals, Inc. effective October 18, 2004

 

Schedule 2.4(C) Part 2:  Alnylam’s Optional In-Licenses

•              Amended and Restated Exclusive Patent License Agreement between
Alnylam Pharmaceuticals, Inc. and Massachusetts Institute of Technology, dated
May 9, 2007.

 

•              The Sublicense Agreement between Tekmira Pharmaceuticals
Corporation (formerly INEX Pharmaceuticals Corporation) and Alnylam
Pharmaceuticals, Inc., dated January 8, 2007.

 

This In-License Summary, Out-License Summary and summary of assigned contracts
and Optional In-Licenses highlights certain obligations of, or restrictions on,
Alnylam and/or its

 

--------------------------------------------------------------------------------


 

assignees or sublicensees of Licensed IP under In-License Agreements,
Out-License Agreements, assigned contracts and Optional In-Licenses, including
without limitation In-License Agreement payment obligations, which are
applicable to Regulus under the Agreement, in each case subject to the terms and
conditions of such In-License Agreements. The summaries set forth in these
summaries are not intended to be comprehensive or inclusive of all obligations
or restrictions which may be applicable to assignees of such assigned contracts
or sublicensees of Licensed IP under such In-License Agreements, Out-License
Agreements or Optional In-Licenses.

 

Unless otherwise expressly stated, capitalized terms not otherwise defined in
these summaries shall have the meanings ascribed to them in the applicable
In-License Agreement, Out-License Agreement, assigned contract or Optional
In-License and references to sections, articles, schedules or exhibits made in
these summaries shall be to sections, articles, schedules or exhibits, as the
case may be, in or to such applicable In-License Agreement, Out-License
Agreement, assigned contract or Optional In-License.

 

2

--------------------------------------------------------------------------------


 

ROCKEFELLER (Stoffel)

 

License Agreement between The Rockefeller University and Alnylam
Pharmaceuticals, Inc. effective August 15, 2005 (“Stoffel Agreement”)

Brief Summary of Technology Covered by License:

•              Alnylam and The Rockefeller University jointly own intellectual
property relating to chemically modified oligonucleotides as therapeutic agents
for reduction or elimination of microRNA expression. These oligonucleotides or
“antagomirs” target a miRNA by complimentary base pairing to a miRNA or
pre-miRNA nucleotide sequence. Antagomirs may be chemically modified to resist
nucleolytic degradation, or to enhance delivery into cells (e.g. by conjugation
to cholesterol).

 

Scope of License (Section 1.1)

•              Alnylam’s worldwide, exclusive, sublicensable license is limited
to a license to make, have made, use, have used, import, have imported, sell,
offer for sale and have sold Licensed Products for all uses.

 

•              Rockefeller reserves the right to use, and to permit other
non-commercial entities to use the Rockefeller Patent Rights for educational and
non-commercial research purposes.

 

•              Rockefeller Patent Rights were developed with funding from the
U.S. National Institutes of Health. The United States government retains rights
in such intellectual property, including, but not limited to, requirements that
products, which result from such intellectual property and are sold in the
United States, must be substantially manufactured in the United States.

 

Certain Sublicense Terms (Section 1.5)

•                  Alnylam will prohibit the sublicensee from further
sublicensing and require the sublicensee to comply with the terms and conditions
of the Stoffel Agreement.

 


•                  WITHIN THIRTY (30) DAYS AFTER ALNYLAM ENTERS INTO A
SUBLICENSE AGREEMENT, ALNYLAM WILL DELIVER TO ROCKEFELLER A COPY OF THE
SUBLICENSE AGREEMENT WHICH MAY BE REDACTED WITH RESPECT TO CONTENT THAT IS NOT
RELEVANT TO ALNYLAM’S OBLIGATIONS UNDER THE STOFFEL AGREEMENT.


 


•                  ALNYLAM IS PRIMARILY LIABLE TO ROCKEFELLER FOR ANY ACT OR
OMISSION OF A SUBLICENSEE THAT WOULD BE A BREACH OF THE STOFFEL AGREEMENT IF
PERFORMED OR OMITTED BY ALNYLAM, AND ALNYLAM WILL BE DEEMED TO BE IN BREACH OF
THE STOFFEL AGREEMENT AS A RESULT OF SUCH ACT OR OMISSION.


 

Diligence (Section 2)

•                  By end of the year 2007, Alnylam (or sublicensees) will
select the method of delivery.

 

•                  By the end of the year 2008, Alnylam (or sublicensees) will
optimize the lead compound.

 

•                  By the end of the year 2010, Alnylam (or sublicensees) will
conclude preclinical development

 

3

--------------------------------------------------------------------------------


 

Payment Obligations (Sections 3 and 4)

•              The following milestones are payable:

 

•           First issuance in the U.S. of a patent under the Rockefeller Patent
Rights covering a Licensed Product

•              $[***]

•           First dosing of a subject in a Phase II clinical trial for the first
Licensed Product

•              $[***]

•           Approval by the U.S. FDA of a New Drug Application for the first
Licensed Product

•              $[***]

•

 

•              A [***]% royalty is payable to Rockefeller on Net Sales of
Licensed Products by Alnylam, its Affiliates and its sublicensees (no offsets).

 

•              If Alnylam grants a sublicense under the Stoffel Agreement and
receives payment in connection with such grant in the form of upfront fees,
maintenance fees and milestone payments (net of any sums due to Rockefeller
under this Agreement for the same milestone event), Alnylam will pay Rockefeller
[***]% of such payments, excluding payments for costs incurred by Alnylam,
Payments to Alnylam in the form of royalties paid by a sublicensee, equity
investments in Alnylam by a sublicensee, loan proceeds paid to Alnylam by a
sublicensee in an arms length transaction, full recourse debt financing and
research and development funding paid to Alnylam in a bona fide transaction are
also excluded from the sublicense income calculation.

 

•              Payments are due to Rockefeller within 60 days after the end of
the quarter in which the royalties or fees accrue.

 

Books and Records (Sections 4.3 and 4.4)

•              Sub-licensees are required to keep complete and accurate books
and records to verify Net Sales, and all of the royalties, fees, and other
payments payable under the Stoffel Agreement. The records for each quarter will
be maintained for at least three (3) years after submission of the applicable
report required under the Stoffel Agreement.

 

•              Upon reasonable prior written notice to Alnylam, sublicensees
will provide an independent, reputable CPA appointed by Rockefeller and
reasonably acceptable to Alnylam with access to all of the books and records
required by the Stoffel Agreement to conduct a review or audit of Net Sales, and
all of the royalties, fees, and other payments payable under the Stoffel
Agreement. If the audit determines that Alnylam has underpaid any royalty
payment by 5% or more, Alnylam will also promptly pay the costs of the review or
audit.

 

Non-Use of Name (Section 5.4)

•              Sublicensees may not use the name, logo, seal, trademark, or
service mark (including any adaptation of them) of Rockefeller or any
Rockefeller school, organization, employee, student or representative, without
the prior written consent of Rockefeller, except for purposes of compliance with
securities regulations.

 

4

--------------------------------------------------------------------------------


 

Termination (Section 6.2)

•              Alnylam may terminate for convenience

 

•              Sublicenses will survive for 90 days following termination and
Rockefeller agrees to enter into license agreement(s) directly with sublicensees
upon the same terms as the terms of the Stoffel Agreement

 

•              Alnylam must promptly inventory all finished product and
works-in-product of Licensed Products of its sublicensees. Inventory may be sold
off unless Rockefeller terminates for a breach by Alnylam or its sublicensees or
Alnylam’s bankruptcy.

 

Prosecution and Enforcement (Section 7)

•              Alnylam will prepare the Rockefeller Patent Rights, but
Rockefeller will prosecute and maintain the Rockefeller Patent Rights with
Alnylam’s input. Alnylam has a right to manage the prosecution and enforcement.
Alnylam will reimburse Rockefeller’s prosecution and maintenance costs.

 

•              Alnylam must inform Rockefeller promptly, but no later than 30
days, after learning of infringement of the Rockefeller Patent Rights. Alnylam
and Rockefeller will consult each other concerning response to infringement.
Alnylam may enforce the Rockefeller Patent Rights; recoveries, after the
parties’ expenses are reimbursed, are treated as Net Sales subject to royalties.
Rockefeller has step-in enforcement rights.

 

Definitions

 

“Licensed Products” means products that are made, made for, used, used for,
imported, imported for, sold, sold for or offered for sale by Alnylam or its
Affiliates or sublicensees and that either (i) in the absence of this Agreement,
would infringe at least one Valid Claim of the Rockefeller Patent Rights, or
(ii) use a process or machine covered by a Valid Claim of Rockefeller Patent
Rights.

 

“Net Sales” means with respect to each Licensed Product the gross amount
invoiced by Alnylam or its Affiliates or sublicensees on sales or other
dispositions of such product to third parties less Qualifying Costs directly
attributable to a sale and actually taken and/or identified on the invoice and
borne by Company, or its Affiliates or sublicensees. “Qualifying Costs” means: 
(a) customary discounts in the trade for quantity purchased, prompt payment or
wholesalers and distributors; (b) credits, allowances or refunds for claims or
returns or retroactive price reductions (including government healthcare
programs and similar types of rebates) that do not exceed the original invoice
amount; (c) prepaid outbound transportation expenses and transportation
insurance premiums; and (d) sales, transfer, excise and use taxes and other fees
imposed by a governmental agency. Sales for clinical study purposes or
compassionate, named patient or similar use shall not constitute Net Sales

 

“Rockefeller Patent Rights” means Rockefeller’s interests in a specified patent
application ([***]) and related patent family relating to reduction or
elimination of miRNA expression.

 

5

--------------------------------------------------------------------------------


 

TEKMIRA

 

License and Collaboration Agreement between Tekmira Pharmaceuticals Corporation
(formerly INEX Pharmaceuticals Corporation) (“Tekmira”) and Alnylam, dated
January 8, 2007 (“Effective Date”) (“Tekmira Agreement”)

Brief Summary of Technology Covered by License:

•                  Tekmira (f.k.a. Inex Pharmaceuticals Corp.) granted Alnylam a
license relating to liposomal delivery of siRNA and miRNA products. Alnylam
granted Tekmira (i) an option to obtain exclusive, royalty-bearing, worldwide
licenses under its fundamental siRNA intellectual property for 3 genetic targets
and (ii) an exclusive, royalty bearing license to certain intellectual property
relating to immunostimulatory RNA oligonucleotide compositions (“IOC
Technology”). Alnylam retained certain rights to participate with Tekmira in
commercialization of IOC Technology. In addition, Alnylam provided funding for a
2-year formulation development collaboration with Tekmira, a multi-year loan for
capital expenditure purposes, and Tekmira will provide exclusive manufacturing
services for Alnylam’s development programs up until completion of Phase 2
clinical studies.

 

Limitations on Scope of License (Sections 6.1 and 6.4)

•              The license granted to Alnylam is limited to an exclusive,
royalty-bearing, worldwide license under Inex Technology, Inex Collaboration IP
and Tekmira’s interest in Joint Collaboration IP to Develop, Manufacture and
Commercialize Alnylam Royalty Products in the Alnylam Field, subject to (a)
Tekmira’s non-exclusive license under Alnylam’s rights in Inex Technology and
Collaboration IP for purposes of performing Tekmira’s obligations under the
Collaboration with respect to Alnylam Royalty Products, and the Manufacturing
Activities, and (b) Tekmira’s exclusive, worldwide license under Alnylam’s
rights in Inex Technology and Collaboration IP to Develop, Manufacture and
Commercialize Inex Development Products (as defined below) in the Alnylam Field.

 

•              Any license granted by Alnylam to a Third Party under Alnylam
RNAi Technology and Alnylam Collaboration IP would be subject to a
non-exclusive, worldwide license granted to Tekmira for purposes of performing
Tekmira’s obligations under the Collaboration with respect to Alnylam Royalty
Products, and the Manufacturing Activities.

 

•              Any license granted by Alnylam to a Third Party under Alnylam
Core Patent Rights, Alnylam Lipidoid Patent Rights, Alnylam Collaboration IP and
Alnylam’s interest in Joint Collaboration IP would be subject to an exclusive,
worldwide license granted to Tekmira to Develop, Manufacture and Commercialize
RNAi Products directed to up to three (3) Targets (each such Target, an “Inex
Development Target,” and such RNAi Products, the “Inex Development Products”)
which Tekmira may select (as described below) in the Alnylam Field. During the
Selection Term, Tekmira has the right to nominate a Target, subject to
(a) Alnylam’s contractual obligation to a Third Party that would be breached by
the inclusion of such Target as an Inex Development Target under the Tekmira
Agreement, and (b) Alnylam’s determination after good faith review of its
ongoing or planned scientific and/or business activities that such Target is a
Target of interest to Alnylam. If neither of these criteria apply, the Target is
deemed to have been successfully nominated as an “Inex Development Target” and
Alnylam is obligated to use Commercially Reasonable Efforts consistent with the
terms of the Novartis Agreement to obtain Novartis’ consent to such selection.
If an Inex Development Target is not available for

 

6

--------------------------------------------------------------------------------


 

license, then Tekmira may nominate an additional Target, until an aggregate of 3
Inex Development Targets have been identified and approved for selection. If all
3 Inex Development Targets have not been approved for selection by the
expiration of the Selection Term, the Selection Term will be extended until the
earlier of (i) the date on which an aggregate of 3 such Inex Development Targets
have been identified and approved for selection, and (ii) January 8, 2014.

 

•              Any license granted by Alnylam to a Third Party under Alnylam IOC
Technology, Alnylam Collaboration IP and Alnylam’s interest in Joint
Collaboration IP would be subject to an exclusive license granted to Develop,
Manufacture and Commercialize IOC Products in the Inex IOC Field in and for the
United States.

 

Restrictions on Sublicensing by Alnylam (Sections 6.2 and 6.4)

•              Alnylam may grant sublicenses to Third Parties to Develop,
Manufacture and Commercialize Alnylam Royalty Products; provided, that (i) with
respect to any sublicense of Alnylam’s rights under Section 6.1.1(a) (i.e., the
exclusive license under Inex Technology to develop and commercialize Alnylam
Royalty Products in the Alnylam Field) of the Tekmira Agreement in respect of
any Alnylam Royalty Product for which Tekmira has not initiated Manufacturing of
batches of finished dosage form for GLP toxicology studies, Alnylam is required
to use Commercially Reasonable Efforts to facilitate a business discussion
between Tekmira and Alnylam’s Sublicensee (other than Tekmira or its Affiliates)
with respect to the provision of manufacturing services by Tekmira to such
Sublicensee; and (ii) with respect to any sublicense of Alnylam’s rights under
Section 6.1.1(a) of the Tekmira Agreement in respect of any Alnylam Royalty
Product for which Tekmira has initiated Manufacturing of batches of finished
dosage form for GLP toxicology studies, Alnylam’s Sublicensee (other than
Tekmira or its Affiliates) will be required to obtain its requirements of the
bulk finished dosage form of such Alnylam Royalty Product from Tekmira on the
terms set forth in Article 5 of the Tekmira Agreement. However, Tekmira agrees
to negotiate in good faith with Alnylam and/or Alnylam’s Sublicensee either an
alternate or modified supply arrangement or the release of such Sublicensee from
such exclusive supply obligation in return for reasonable compensation to
Tekmira.

 

•              Each license and/or sublicense granted by Alnylam under the
Tekmira Agreement to develop, manufacture and commercialize Alnylam Royalty
Products must be subject and subordinate to the terms and conditions of the
Tekmira Agreement and must contain terms and conditions consistent with those in
the Tekmira Agreement, including, without limitation, the requirements of
Section 6.4 of the Tekmira Agreement (see below). Commercializing Sublicensees
are also required to: (i) submit applicable sales or other reports consistent
with those required under the Tekmira Agreement; (ii) comply with an audit
requirement similar to the requirement set forth in Section 7.6 of the Tekmira
Agreement; and (iii) comply with the confidentiality and non-use provisions of
Article 8 of the Tekmira Agreement with respect to both Parties’ Confidential
Information. If Alnylam becomes aware of a material breach of any sublicense by
a Third Party Sublicensee, Alnylam is required to promptly notify Tekmira of the
particulars of same and take all Commercially Reasonable Efforts to enforce the
terms of such sublicense.

 

7

--------------------------------------------------------------------------------


 

•              Section 6.4 of the Tekmira Agreement states that all licenses and
other rights granted to Alnylam with respect to Inex Technology under Article 6
of the Tekmira Agreement are subject to (i) the rights granted to Tekmira, and
to Tekmira’s ability to grant rights to Alnylam under the Inex In-Licenses, and
(ii) the provisions of the UBC Sublicense Documents governing or relating to the
rights sublicensed to Alnylam.

 

Diligence and Annual Reports (Section 6.7)

•              Alnylam is required to use Commercially Reasonable Efforts to
Develop and Commercialize an Alnylam Royalty Product.

 

•              Alnylam is required to deliver to Tekmira an annual report, due
no later than December 31 of each Contract Year during the Agreement Term, which
summarizes the major activities undertaken by Alnylam during the preceding 12
months to Develop and Commercialize its Royalty Products in the applicable
field. The report will include an outline of the status of any such Royalty
Products in clinical trials and the existence of any sublicenses with respect to
such Royalty Products which have not been previously disclosed.

 

Financial Obligations (Sections 7.2-7.4 and 6.1.3)

Milestone Payments:

•              (a) Alnylam will make milestone payments to Tekmira as set forth
below on a Target-by-Target basis, no later than 30 calendar days after the
earliest date on which the corresponding milestone event has been achieved with
respect to the first Alnylam Royalty Product directed to a Target (other than a
Biodefense Target) to achieve such milestone event:

 


MILESTONE EVENT


PAYMENT


 


 


INITIATION OF FIRST PHASE I STUDY


$  [***]


 


 


INITIATION OF FIRST PHASE II STUDY


$[***]


 


 


ACCEPTANCE BY A REGULATORY AUTHORITY IN A MAJOR MARKET OF THE FIRST NDA FOR
FILING


$[***]


 


 


FIRST NDA REGULATORY APPROVAL IN A MAJOR MARKET


$[***]


 


 


AGGREGATE WORLDWIDE CUMULATIVE NET SALES EQUALS OR EXCEEDS $[***]


$[***]

 

•             (b) If, however, the Target is a Biodefense Target, in lieu of the
milestone payments set forth above, the following milestone payments will be
payable, on a Target-by-Target basis, no later than 30 calendar days after the
later of (i) the earliest date on which the corresponding milestone event has
been achieved with respect to the first Alnylam Royalty Product directed to a
Biodefense Target to achieve such milestone event and (ii) receipt by Alnylam of
all funding from a Funding Authority that Alnylam is eligible to receive for the
achievement of such milestone event:

 

8

--------------------------------------------------------------------------------


 


MILESTONE EVENT


PAYMENT


 


 


APPROVAL OF THE FIRST IND FILED BY ALNYLAM


$  [***]


 


 


POSITIVE SAFETY DATA FROM THE FIRST PHASE I STUDY TO BE COMPLETED


$  [***]


 


 


FIRST COMMERCIAL SALE


$[***]

 

•              Notwithstanding the foregoing: (i) if the first Alnylam Royalty
Product directed to a Target to achieve a milestone event as set forth in clause
(a) or (b) above is comprised of a formulation Covered by or employing any Third
Party Liposome Patent Rights, then only [***]% of the corresponding milestone
payment will be payable to Tekmira; and (ii) notwithstanding that a Target is a
Biodefense Target, if Alnylam or its Related Parties Commercialize or sell an
Alnylam Royalty Product directed to such Target other than to a Funding
Authority, the milestone payment amounts set forth in clause (a) will then apply
in lieu of the amounts set forth in clause (b).

 

•              Each milestone payment by Alnylam to Tekmira hereunder will be
payable only once for each Target, regardless of the number of times the
milestone is achieved with respect to one or more Alnylam Royalty Products
directed to such Target.

 

•              On and after [***], Alnylam will be entitled to reduce each
milestone payment payable by Alnylam under the Tekmira Agreement (after
application of appropriate deductions by [***]% of such milestone payment, until
such time as the aggregate amount of all such reductions hereunder equals
$[***]. For clarity, Alnylam may offset (i) its obligation to pay the resulting
milestone payment against (ii) certain obligations of Tekmira owed to Alnylam
pursuant to the Loan Agreement, as provided in the Loan Agreement.

 

Royalty Payments:

•              Royalties are payable to Tekmira on Net Sales of Alnylam Royalty
Products worldwide as follows:

 

Aggregate Calendar Year Net Sales of the
Alnylam Royalty Product

Royalty
(as a percentage of Net Sales)

 

 

on the first $[***] - $[***]

[***]%

On the subsequent $[***] - $[***]

[***]%

Greater than $[***]

[***]%

 

•              Notwithstanding the foregoing, if an Alnylam Royalty Product is
comprised of a formulation Covered by or employing any Third Party Liposome
Patent Rights then royalties on Net Sales of Alnylam Royalty Products will be
calculated as follows:

 

Aggregate Calendar Year Net Sales of the
Alnylam Royalty Product

Royalty
(as a percentage of Net Sales)

 

 

on the first $[***] - $[***]

[***]%

On the subsequent $[***] - $[***]

[***]%

Greater than $[***]

[***]%

 

9

--------------------------------------------------------------------------------


 

•              If the Development, Manufacture or Commercialization of an
Alnylam Royalty Product in accordance with the Tekmira Agreement infringes
Necessary Third Party IP, the applicable royalties in each country payable to
Tekmira will be reduced by [***]% of the amount paid by Alnylam of any royalties
under all licenses of such Necessary Third Party IP that are reasonably
allocable to the Development, Manufacture and Commercialization of the Alnylam
Royalty Product in or for such country in the Alnylam Field; provided, however,
that, on a country-by-country basis, in no event will the royalties payable to
Tekmira with respect to Net Sales in a country for any Calendar Quarter be
reduced below the greater of: (i) [***]% of the royalties otherwise payable to
Tekmira for such Calendar Quarter, and (ii) the amount of any royalties payable
under the In-licenses of Alnylam that are reasonably allocable to the
Commercialization or Manufacture of the Alnylam Royalty Product in or for such
country in the Field (where the royalties are calculated by adding one
percentage point to the applicable royalty rate(s) in the applicable
In-License(s)).

 

•              If Alnylam is required to make any payments to UBC in respect of
the Inex Technology or Inex Collaboration IP licensed to Alnylam pursuant to the
UBC Sublicense Agreement, then Alnylam will be entitled to offset any amounts
payable by Alnylam to Tekmira under the Tekmira Agreement by the amount of
Alnylam’s payments to UBC until such amounts have been credited in full.

 

Royalty Reports; Payment and Audit Rights (Sections 7.3.4 and 7.6)

•              Commencing upon the First Commercial Sale of an Alnylam Royalty
Product, Alnylam is required to provide to Tekmira a quarterly written report
showing the quantity of Alnylam Royalty Products sold in each country (as
measured in saleable units of product), the gross sales of such Alnylam Royalty
Product in each country, total deductions for such Alnylam Royalty Product for
each country included in the calculation of Net Sales, the Net Sales in each
country of such Alnylam Royalty Product subject to royalty payments and the
royalties payable with respect to such Alnylam Royalty Product. Quarterly
reports are due no later than the 25th day following the close of each Calendar
Quarter. Royalties shown to have accrued by each royalty report are due and
payable on the date such royalty report is due.

 

•              Complete and accurate records must be kept in sufficient detail
to enable the royalties and other payments payable under the Tekmira Agreement
to be determined.

 

•              Upon the written request of Tekmira and not more than once in
each Calendar Year, a Sublicensee must permit an independent certified public
accounting firm of nationally recognized standing selected by Tekmira and
reasonably acceptable to such Sublicensee to have access during normal business
hours to such of the records of Sublicensee as may be reasonably necessary to
verify the accuracy of the royalty and other financial reports required to be
delivered under the Tekmira Agreement for any Calendar Year ending not more than
[***] months prior to the date of such request, for the sole purpose of
verifying the basis and accuracy of payments made under Article 7 of the Tekmira
Agreement.

 

Prosecution and Enforcement (Sections 10.2, 10.3 and 10.4)

•              Alnylam is solely responsible, at Alnylam’s discretion, for
filing, prosecuting, conducting ex parte and inter partes proceedings (including
the defense of any interference or opposition

 

10

--------------------------------------------------------------------------------


 

proceedings) and maintaining all Patent Rights comprising Alnylam RNAi
Technology, Alnylam IOC Technology or Alnylam Collaboration IP, in Alnylam’s
name.

 

•              Tekmira, at Tekmira’s discretion, for filing, prosecuting,
conducting ex parte and inter partes proceedings, (including the defense of any
interference or opposition proceedings), and maintaining all Patent Rights
comprising Inex Technology or Inex IOC Technology, in Tekmira’s name, or Inex
Collaboration IP, in UBC’s name.

 

•              Subject to Tekmira’s continuing right to the prior review of,
comment on, revision to and approval of material documents, which will not be
unreasonably delayed or withheld, Alnylam is solely responsible, at Alnylam’s
discretion, for filing, conducting ex parte and inter partes prosecution, and
maintaining (including the defense of any interference or opposition
proceedings) all Patent Rights comprising Joint Collaboration IP, in the names
of both Tekmira and Alnylam.

 

•              If Alnylam elects not to seek or continue to seek or maintain
patent protection on any Alnylam IOC Technology or Alnylam Collaboration IP
which is subject to Tekmira’s licensed rights under the Tekmira Agreement, or
Joint Collaboration IP, then Tekmira will have step-in rights. If Alnylam
declines to file, prosecute and/or maintain Valid Claims at Tekmira’s request in
Joint Collaboration IP, then Tekmira will have step-in rights.

 

•              If Tekmira elects not to seek or continue to seek or maintain
patent protection on any Inex Technology or Inex Collaboration IP, which is
subject to Alnylam’s licensed rights under the Tekmira Agreement, then subject
to the provisions of the UBC Sublicense Documents, Alnylam will have rights (but
not the obligation), at its expense, to prosecute and maintain in any country
patent protection on such Inex Technology in the name of Tekmira or Inex
Collaboration IP in the name of UBC.

 

•              Each Party agrees: (a) to make its employees, agents and
consultants reasonably available to the other Party (or to the other Party’s
authorized attorneys, agents or representatives), to the extent reasonably
necessary to enable such Party to undertake patent prosecution; (b) to provide
the other Party with copies of all material correspondence pertaining to
prosecution with the patent offices; (c) to cooperate, if necessary and
appropriate, with the other Party in gaining patent term extensions wherever
applicable to Patent Rights; and (d) to endeavor in good faith to coordinate its
efforts with the other Party to minimize or avoid interference with the
prosecution and maintenance of the other Party’s patent applications.

 

•              The patent filing, prosecution and maintenance expenses incurred
after the Effective Date with respect to Patent Rights comprised of Alnylam Core
Patent Rights, Alnylam IOC Technology, Alnylam Lipidoid Patent Rights, Inex
Technology, Inex IOC Technology and Collaboration IP will be borne by each Party
having the right to file, prosecute and maintain such Patent Rights under the
Tekmira Agreement.

 

•              Subject to the provisions of any Inex In-License and the
provisions of the UBC Sublicense Documents, in respect of the Alnylam Royalty
Products in the Alnylam Field, Alnylam will have the sole and exclusive right to
initiate an infringement or other appropriate suit anywhere in the world against
any Third Party who at any time has infringed, or is suspected

 

11

--------------------------------------------------------------------------------


 

of infringing, any Patent Rights, or of using without proper authorization, any
Know-How, comprising any Inex Technology or Collaboration IP that is licensed to
Alnylam under the Tekmira Agreement.

 

•              Alnylam will have the sole and exclusive right to initiate an
infringement or other appropriate suit anywhere in the world against any Third
Party who at any time has infringed, or is suspected of infringing, any Patent
Rights, or of using without proper authorization any Know-How, comprising
Alnylam RNAi Technology, Alnylam IOC Technology or Alnylam Collaboration IP;
provided, that if Alnylam fails to initiate a suit or take other appropriate
action with respect to Alnylam IOC Technology in the United States with respect
to an IOC Product that it has the initial right to initiate or take pursuant
thereto within 90 days after becoming aware of the basis for such suit or
action, then Tekmira may, in its discretion, provide Alnylam with written notice
of Tekmira’s intent to initiate a suit or take other appropriate action with
respect to such IOC Product. If Alnylam fails to initiate a suit or take such
other appropriate action within 30 days after receipt of such notice from
Tekmira, then Tekmira will have the right to initiate a suit or take other
appropriate action that it believes is reasonably required to protect its
licensed interests under the Alnylam IOC Technology and Alnylam Collaboration IP
with respect to such IOC Product.

 

•              Alnylam may defend any Infringement Claim brought against either
Party or its Affiliates or Sublicensees arising out of the Development,
Manufacture or Commercialization of any Alnylam Royalty Product in the Alnylam
Field. Tekmira may defend any Infringement Claim brought against either Party or
its Affiliates or Sublicensees arising out of the Development, Manufacture or
Commercialization of any Inex Royalty Product and in (a) the Alnylam Field, in
the case of Inex Development Products or (b) the Inex IOC Field, in the case of
Inex IOC Products.

 

•              As the responsible party, Alnylam must keep Tekmira informed, and
from time to time consult with Tekmira regarding the status of any such claims
and provide Tekmira with copies of all documents filed in, and all written
communications relating to, any suit brought in connection with such claims.
Tekmira also has the right to participate and to be presented in any such claim
or related suit. If Alnylam fails to exercise its right to assume such defense
within 30 days following written notice of such Infringement Claim, Tekmira has
the sole and exclusive right to control the defense of such Infringement Claim.

 

Termination for Patent Challenge (Section 11.5)

•              If any Sublicensee asserts in any court or other governmental
agency of competent jurisdiction that an Inex Patent Right or a Patent Right
Controlled by Tekmira by virtue of the Inex-UBC License Agreement and
sublicensed to Alnylam pursuant to the UBC Sublicense (in either case, an “Inex
Patent”) is invalid, unenforceable, or that no issued Valid Claim embodied in
such Inex Patent excludes a Third Party from making, having made, using,
selling, offering for sale, importing or having imported an Alnylam Royalty
Product in such jurisdiction, then Tekmira may, upon written notice to Alnylam,
terminate all licenses granted to Alnylam for such Alnylam Royalty Product(s)
covered by such Inex Patent that is under challenge in the applicable
jurisdiction; provided, however, that Tekmira will not terminate such license if
within 30 days of Alnylam’s receipt of Tekmira’s notification under the Tekmira
Agreement (a) it is confirmed by written notice to Tekmira that Sublicensee no
longer intends to challenge the validity or

 

12

--------------------------------------------------------------------------------


 

enforceability of such Inex Patent; or (b) documentation is provided to Tekmira
to confirm Sublicensee’s withdrawal of its filing, submission, or other process
commenced in any court or other governmental agency of competent jurisdiction to
challenge the validity or enforceability of any such Inex Patent.

 

Definitions

“Alnylam Collaboration IP” means, generally (a) any improvement, invention, or
Know-How first discovered or developed by employees of Alnylam or its Affiliates
or other persons not employed by Tekmira acting on behalf of Alnylam, in the
performance of the Collaboration, the Manufacturing Activities, and/or Alnylam’s
obligations under the Original Agreements, and (b) any Patent Rights which
claim, cover or relate to such Know-How. Alnylam Collaboration IP excludes
Alnylam’s interest in Joint Collaboration IP.

“Alnylam Core Patent Rights” means those Patent Rights set forth in Schedule 1.3
of the Tekmira Agreement, including various Tuschl I and Tuschl II patents and
patent applications, as such Schedule is supplemented from time to time pursuant
to Section 6.5.1 of the Tekmira Agreement.

“Alnylam Field” means the treatment, prophylaxis and diagnosis of diseases in
humans using an RNAi Product or miRNA Product.

“Alnylam IOC Technology” mean, generally (a) Know-How Controlled by Alnylam as
of the Effective Date that is useful or necessary to Develop, Commercialize
and/or Manufacture an IOC Product in the Inex IOC Field (excluding any Alnylam
Collaboration IP and Alnylam’s interest in Joint Collaboration IP), and (b)
those Patent Rights set forth in Schedule 1.5 of the Tekmira Agreement,
including USSN [***].

“Alnylam Lipidoid Patent Rights” means those Patent Rights Controlled by Alnylam
under a license from the Massachusetts Institute of Technology pursuant to the
MIT License Agreement and that are set forth in Schedule 1.6 of the Tekmira
Agreement, including USSN [***].

“Alnylam RNAi Know-How” means, generally, Know-How Controlled by Alnylam that
Alnylam determines in its reasonable judgment to be useful or necessary to
Develop, Commercialize and/or Manufacture an Alnylam Royalty Product in the
Alnylam Field (excluding any Alnylam Collaboration IP and Alnylam’s interest in
Joint Collaboration IP).

“Alnylam RNAi Patent Rights” means, generally, Patent Rights Controlled by
Alnylam that claim (a) Alnylam RNAi Know-How, or (b) the identification,
characterization, optimization, construction, expression, formulation, use or
production of an Alnylam Royalty Product, as the case may be, and which Alnylam
determines in its reasonable judgment to be useful or necessary to Develop,
Commercialize and/or Manufacture an Alnylam Royalty Product in the Alnylam Field
(including, without limitation, the Alnylam Core Patent Rights and the Alnylam
Lipidoid Patent Rights, but specifically excluding Alnylam IOC Technology and
any Patent Rights included in Alnylam Collaboration IP or Alnylam’s interest in
Joint Collaboration IP).

“Alnylam RNAi Technology” means, collectively, Alnylam RNAi Know-How and Alnylam
RNAi Patent Rights.

“Alnylam Royalty Product” means any RNAi Product or a miRNA Product that, but
for the licenses granted hereunder, would be Covered by one or more Valid Claims
of the Inex Patent Rights.

“Biodefense Target” means (a) a Target within the genome of one or more Category
A, B and C pathogens, as defined by the National Institute of Allergy and
Infectious Diseases, including without limitation, pathogens listed on Schedule
1.12 of the Tekmira Agreement, but specifically excluding influenza virus, or
(b) an endogenous cellular Target against which Alnylam Develops

 

 

13

--------------------------------------------------------------------------------


 

and/or Commercializes an Alnylam Royalty Product for commercial supply to one or
more Funding Authorities.

“Collaboration IP” means, collectively, Alnylam Collaboration IP, Inex
Collaboration IP and Joint Collaboration IP.

“Existing Inex In-Licenses” means the Third Party agreements listed on Schedule
1.30 to the Tekmira Agreement.

“IOC” or “Immunostimulatory Oligonucleotide Composition” means a single-stranded
or double-stranded ribonucleic acid (“RNA”) composition, or derivative thereof,
that has activity solely through an immunostimulatory mechanism and has no RNAi
activity against a human gene transcript or viral genomic sequence.

“IOC Product” means a product containing, comprised of or based on IOCs or IOC
derivatives.

“Inex Collaboration IP” means, generally (a) any improvement, invention or
Know-How first discovered or developed by employees of Tekmira or its Affiliates
or other persons not employed by Alnylam acting on behalf of Tekmira, in the
performance of the Collaboration, the Manufacturing Activities, and/or Tekmira’s
obligations under the Original Agreements, and (b) any Patent Rights which
claim, cover or relate to such Know-How. Inex Collaboration IP excludes
Tekmira’s interest in Joint Collaboration IP.

“Inex In-License” means an agreement between Tekmira or its Affiliates, and a
Third Party, pursuant to which Tekmira or any of its Affiliates Control(s) Inex
Technology relating to the Alnylam Field under a license or sublicense from such
Third Party, including without limitation, the Existing Inex In-Licenses.

“Inex IOC Field” means the treatment, prophylaxis and diagnosis of diseases in
humans using an IOC Product.

“Inex IOC Technology” means, generally (a) Know-How Controlled by Tekmira or its
Affiliates with respect to IOC Products and/or IOCs, and (b) Patent Rights
Controlled by Tekmira and its Affiliates that claim such Know-How or the
identification, characterization, optimization, construction, expression,
formulation, delivery, use or production of an IOC Product and/or IOC, and are
useful or necessary to Develop, Commercialize and/or Manufacture IOC Products in
the Field.

“Inex Know-How” means, generally, Know-How Controlled by Tekmira or its
Affiliates with respect to an RNAi Product or miRNA Product (excluding any Inex
Collaboration IP, Tekmira’s interest in Joint Collaboration IP and any such
Know-How sublicensed to Alnylam pursuant to the UBC Sublicense).

“Inex Patent Rights” means, generally, Patent Rights Controlled by Tekmira or
its Affiliates that claim (a) Inex Know-How or (b) the identification,
characterization, optimization, construction, expression, formulation, delivery,
use or production of an RNAi Product or miRNA Product, and are useful or
necessary to Develop, Commercialize and/or Manufacture RNAi Products or miRNA
Products in the Alnylam Field (excluding any Patent Rights included in Inex
Collaboration IP, Tekmira’s interest in Joint Collaboration IP and any such
Patent Rights licensed to Alnylam pursuant to the UBC Sublicense).

“Inex Royalty Product” means any (a) Inex Development Product that, but for the
licenses granted hereunder, would be Covered by one or more Valid Claims under
the Alnylam Core Patent Rights or the Alnylam Lipidoid Patent Rights, or (b) IOC
Product that but for the licenses granted hereunder, would be Covered by one or
more Valid Claims under the Alnylam IOC Technology.

“Inex Technology” means, collectively, Inex Know-How and Inex Patent Rights.

 

14

--------------------------------------------------------------------------------


 

“Inex-UBC License Agreement” means that certain license agreement between
Tekmira and the University of British Columbia (“UBC”) dated effective July 1,
1998, as amended by Amendment Agreement between Tekmira and UBC dated effective
July 11, 2006, and Second Amendment Agreement dated effective the Effective
Date.

“Joint Collaboration IP” means, generally (a) any improvement, discovery or
Know-How first discovered or developed jointly by the Parties or their
Affiliates or others acting on behalf of Tekmira and Alnylam in the performance
of the Collaboration, the Manufacturing Activities and/or the obligations of the
Parties under the Original Agreements, and (b) any Patent Rights which claim,
cover or relate to such Know-How.

“Manufacturing Activities” means those activities performed by a party relating
to the manufacture and supply of Alnylam Royalty Products.

“miRNA Product” means a product containing, comprised of or based on native or
chemically modified RNA oligomers designed to either modulate an miRNA and/or
provide the function of an miRNA.

“Necessary Third Party IP” means, on a country-by-country basis, Know-How or
Patent Rights in such country owned or controlled by a Third Party that cover a
Royalty Product.

“Pre-Existing Alliance Agreements” are listed on Schedule 1.79 to the Tekmira
Agreement.

“RNAi Product” means a product containing, comprised of or based on siRNAs or
siRNA derivatives or other moieties effective in gene function modulation and
designed to modulate the function of particular genes or gene products by
causing degradation of a Target mRNA to which such siRNAs or siRNA derivatives
are complementary (“RNAi Interference Mechanism”), and that is not an miRNA
Product.

“Royalty Product” means, either (a) an Alnylam Royalty Product, or (b) an Inex
Royalty Product.

“Selection Term” means the period commencing on the Effective Date and
continuing for five (5) Contract Years thereafter, unless such period is
extended pursuant to Section 2.2 of the Tekmira Agreement.

“Small Interfering RNA” or “siRNA” means a double-stranded ribonucleic acid
(RNA) composition designed to act primarily through an RNA Interference
Mechanism that consists of either (a) two separate oligomers of native or
chemically modified RNA that are hybridized to one another along a substantial
portion of their lengths, or (b) a single oligomer of native or chemically
modified RNA that is hybridized to itself by self-complementary base-pairing
along a substantial portion of its length to form a hairpin.

“Target” means: (a) a polypeptide or entity comprising a combination of at least
one polypeptide and other macromolecules, that is a site or potential site of
therapeutic intervention by a therapeutic agent; or a nucleic acid which is
required for expression of such polypeptide; (b) variants of a polypeptide,
cellular entity or nucleic acid described in clause (a); (c) a defined
non-peptide entity, including a microorganism, virus, bacterium or single cell
parasite; provided that the entire genome of a virus will be regarded as a
single Target; or (d) a naturally occurring interfering RNA or miRNA or
precursor thereof.

“Third Party Liposome Patent Rights” means, with respect to an Alnylam Royalty
Product, (a) the Alnylam Lipidoid Patent Rights and/or (b) other technology
comprising a lipid component or liposomal formulation useful or necessary for
the Development, Manufacture or Commercialization of such Alnylam Royalty
Product and Controlled by Alnylam under a license from a Third Party, and in
each case with respect to which Intellectual Property Rights Alnylam has granted
to Tekmira a non-exclusive, royalty- and milestone fee-bearing (on a
pass-through

 

15

--------------------------------------------------------------------------------


 

basis) license to Develop, Manufacture and Commercialize Inex Royalty Products
in the Alnylam Field in the case of Inex Development Product, and in the Inex
IOC Field in the case of IOC Products.

“UBC Sublicense Documents” means the collective reference to (a) the Sublicense
Agreement dated as of the Effective Date between the Parties (the “UBC
Sublicense”), (b) the Consent and Agreement dated as of the Effective Date among
the Parties and UBC, and (c) the Assignment dated the Effective Date between
Tekmira and UBC.

 

16

--------------------------------------------------------------------------------


 

ROCHE

License and Collaboration Agreement dated July 8, 2007, by and among Alnylam
Pharmaceuticals, Inc., F. Hoffmann-La Roche Ltd (“Roche Basel”) and Hoffmann-La
Roche Inc. (together with Roche Basel, “Roche”) (“Roche Agreement”), effective
on August 9, 2007 (“Effective Date”)

Brief Description of Technology Covered by License

•              Alnylam granted Roche and its Affiliates a non-exclusive,
worldwide license under Alnylam’s rights to Architecture and Chemistry IP and
Delivery IP as it existed at the effective time of the Agreement, to develop and
commercialize RNAi Products for treatment/prophylaxis of indications in at least
the fields of cancer, certain liver diseases, metabolic disease and pulmonary
disease. Roche has the option to enter additional therapeutic fields and, prior
to granting exclusive licenses in the other Fields, Alnylam must give Roche a
right of first negotiation.

 

Limitations on Scope of License

Any license granted by Alnylam to a Third Party under Architecture and Chemistry
IP or Delivery IP would be subject to the following limitations:

•              License Grant to Roche. Roche and its Affiliates have a
non-exclusive, worldwide license to develop and commercialize RNAi Products for
the treatment/prophylaxis of indications in at least the primary fields of
cancer, certain liver diseases, metabolic disease and pulmonary disease) and any
additional fields (which are listed in a schedule to the Roche Agreement) to
which Roche acquires non-exclusive rights (collectively, “Field”).

 

•              Designated Targets. If Roche selects a Target which is not a
Blocked Target and such Target is cleared through the Novartis ROFO mechanism,
Roche has non-exclusive rights within the scope of its basic license grant to
develop and commercialize RNAi Products directed to such “Designated Target” in
the Field.

 

•              Alnylam/Roche Discovery Collaboration. Roche and Alnylam have
agreed to collaborate on a specified number of targets during the term of the
agreement.

 

•              ROFN. If Alnylam intends to grant to any Third Party an exclusive
license to any particular additional field which has not yet been acquired by
Roche, Alnylam must first offer Roche the right to extend its non-exclusive
licenses into such additional field upon payment of a specified field option
fee.

 

•              Extension into Additional Fields. Roche may extend its
development and commercialization activities directed to a Target into any
additional field, provided that Roche notify Alnylam of such extension and pay
certain milestone payments.

 

Prosecution and Enforcement

•              Alnylam is obligated to take reasonable measures to protect and,
to the extent Alnylam has such a right, to enforce the IP being licensed to
Roche under the Roche Agreement.

 

•              Alnylam is also obligated to assume control of the defense of any
aspects of any third party infringement claim that involves the validity, scope
and/or enforceability of such licensed IP. Roche has the right to control the
defense of any other third party infringement claim or

 

17

--------------------------------------------------------------------------------


 

aspect thereof related to the licensed IP. Alnylam must keep Roche advised of
status and consider Roche’s recommendations.

 

Definitions

•              “Architecture and Chemistry Intellectual Property” refers,
generally, to Know-How and Patent Rights listed on Schedule C to the Roche
Agreement, in each case Controlled by Alnylam as of the Effective Date, and
covering (a) the general structure, architecture, or design of double-stranded
oligonucleotide molecules which engage RNAi mechanisms in a cell; (b) chemical
modifications of double-stranded oligonucleotides (including any modification to
the base, sugar or internucleoside linkage, nucleotide mimetics, and any end
modifications) which do not abolish the RNAi activity of the double-stranded
oligonucleotides in (a); (c) manufacturing techniques for the double-stranded
oligonucleotide molecules or chemical modifications of (a) and (b); or (d) all
uses or applications of double-stranded oligonucleotide molecules or chemical
modifications in (a) or (b); but excluding (i) IP to the extent specifically
related to Blocked Targets, and (ii) Delivery IP. Includes future Patent Rights
that claim priority to or common priority with any of the aforementioned Patent
Rights.

 

•              “Blocked Target” means any Target that is subject to a
contractual obligation of a Pre-Existing Alliance Agreement that would be
breached by the inclusion of such Target as a Designated Target under this
Agreement

 

•              “Delivery Intellectual Property” refers, generally, to Know-How
and Patent Rights listed on Schedule C to the Roche Agreement, in each case
Controlled by Alnylam as of the Effective Date, and covering (a) delivery
technologies necessary or useful for delivery of double-stranded oligonucleotide
molecules; or (b) manufacturing techniques for such delivery technologies of
(a); but excluding Patent Rights which relate specifically to Blocked Targets.
Includes future Patent Rights that claim priority to or common priority with any
of the aforementioned Patent Rights.

 

•              “RNAi Compound” means any compound that, in vitro or otherwise,
functions through the mechanism of RNAi and consists of or encodes
double-stranded oligonucleotides, and which double-stranded oligonucelotides
optionally may be chemically modified to contain modified nucleotide bases or
non-RNA nucleotides, and optionally may be administered in conjunction with a
delivery vehicle or vector.

 

•              “RNAi Product” means any product that contains one or more RNAi
Compounds as an active ingredient.

 

•              “Target” means (a) a polypeptide or entity comprising a
combination of at least one polypeptide and other macromolecules, that is a site
or potential site of therapeutic intervention by a therapeutic agent; or a
nucleic acid which is required for expression of such polypeptide; (b) variants
of a polypeptide (including any splice variant thereof), cellular entity or
nucleic acid described in clause (a); or (c) a defined non-peptide entity,
including a microorganism, virus, bacterium or single cell parasite; provided
that the entire genome of a virus shall be regarded as a single Target.

 

18

--------------------------------------------------------------------------------


 

NOVARTIS

Research Collaboration and License Agreement between Novartis Institutes for
BioMedical Research, Inc. and Alnylam Pharmaceuticals, Inc., effective October
12, 2005, as amended by the Addendum Re: Influenza Program effective as of
December 13, 2005, Amendment No. 1 to such Addendum effective as of March 14,
2006, and Amendment No. 2 to such Addendum effective as of May 5, 2006
(“Novartis Agreement”)

Brief Description of Technology Covered by License

•                  Alnylam granted Novartis a right to exclusively develop a
certain number of Targets using intellectual property controlled by Alnylam
during the term of the Agreement. Some of the Targets would be developed through
collaborative work between Novartis and Alnylam. In addition, Novartis has the
right to convert their license from an exclusive license with respect to certain
Targets to a broad, non-exclusive license.

 

Scope of Rights

•              Novartis may select a specified number of Targets (“Selected
Targets”). Alnylam and Novartis entered into a Research Collaboration to
identify and optimize RNAi Compounds directed against Selected Targets and
develop improved RNAi technology to enable and enhance the utility of such RNAi
Compounds. (Section 2)

 

•              Alnylam granted Novartis and its Affiliates worldwide licenses
under Alnylam Intellectual Property to (i) perform Novartis’s obligations under
the Research Collaboration, (ii) Discover RNAi Compounds, (iii) Discover RNAi
Compounds directed at the Selected Targets, and (iv) Discover, Develop,
Commercialize or Manufacture Discovered RNAi Compounds and Collaboration
Products. The rights under clauses (i) and (ii) are non-exclusive and
non-sublicenseable, under clause (iii) are exclusive and non-sublicenseable, and
under clause (iv) are exclusive and sublicenseable. (Sections 3.1(a) and (b))

 

•              For a period of time, Novartis has an option, exercisable upon
notice and payment of a fee, to obtain for itself and its Affiliates a
non-exclusive, non-sublicenseable (except to third party contractors),
worldwide, perpetual license under Broad RNAi Intellectual Property for any
human, veterinary or agricultural applications (the “Adoption License”). Alnylam
may not grant any exclusive rights or licenses under any Broad RNAi Intellectual
Property except with respect to an opportunity Novartis does not acquire under
the ROFO or in accordance with agreements existing before the effective date of
the Novartis Agreement. (Section 3.1(c) and (e))

 

•              Exclusivity:  Alnylam and its Affiliates may not, either alone or
directly or indirectly in conjunction with a Third Party, conduct Discovery of
any RNAi Compound or RNAi Products directed to a Selected Target, or Discovery,
Development, Commercialization or Manufacture of Discovered RNAi Compounds,
Collaboration Products, or RNAi Compounds or RNAi Products directed to Selected
Targets. Alnylam and its Affiliates may not grant to any Third Party any rights
under Alnylam Intellectual Property to engage in any of the foregoing
activities. (Section 2.6(a))

 

•              ROFO:  If Alnylam or any of its Affiliates seek, directly or
indirectly in conjunction with a Third Party (with limited exceptions), or to
license a Third Party (with limited exceptions) the right, to Discover, Develop,
Commercialize or Manufacture any RNAi Compounds or RNAi Products directed at a
Target(s), Alnylam must first provide written notice to Novartis. Novartis

 

19

--------------------------------------------------------------------------------


 

has a period of time to accept or reject the opportunity. If Novartis rejects an
opportunity for a program for which no IND has been filed in the US or Major
Market Countries, or Novartis and Alnylam are unable to come to terms on a
post-IND program, Alnylam may, within a specified period of time, enter an
agreement with a Third Party, which can be no more favorable overall to such
Third Party than those offered to Novartis under Section 2.6(c)(i). (Sections
2.6(b) and (c))

 

•              In-Licensing IP:  To the extent applicable, Alnylam must comply
with Sections 2.6(b) and (c) when acquiring or licensing rights from Third
Parties. In the course of acquiring or licensing additional Broad RNAi
Intellectual Property or any other Alnylam Intellectual Property covering a
Collaboration Product, Alnylam must use its best efforts to ensure that such
rights include the right to sublicense to Novartis such Broad RNAi Intellectual
Property or other Alnylam Intellectual Property. (Sections 2.6(d), 3.1(f))

 

•              Technology Transfer:  Alnylam will periodically deliver to
Novartis all Alnylam Intellectual Property specifically relating to the
Discovered RNAi Compounds, relating to the Research Collaboration, or otherwise
necessary or useful to the Discovery, Development, Commercialization or
Manufacture of Discovered RNAi Compounds or Collaboration Products. Once
Novartis acquires the Adoption License, Alnylam will periodically deliver to
Novartis all Broad RNAi Intellectual Property. The deliveries will include
un-redacted copies of agreements that directly or indirectly grant or restrict
rights in Alnylam Intellectual Property, which may be redacted to comply with
confidentiality obligations and to exclude terms that do not relate to
Novartis’s rights or obligations; provided, that Alnylam will use commercially
reasonable efforts to ensure that Novartis is granted access to un-redacted
copies of such agreements.

 

•              Alnylam may not assign, license or otherwise grant any rights or
dispose of any Broad RNAi Intellectual Property or other Alnylam Intellectual
Property covering a Collaboration Product without making such disposition
expressly subject to Novartis’s rights. (Section 3.1(g))

 

IP Ownership, Prosecution and Enforcement (Section 6)

•              Novartis owns all IP jointly created by the parties in the
Research Collaboration. Novartis grants Alnylam a worldwide, non-exclusive,
sublicenseable (solely to Controlled Contractors) license under such
jointly-created IP that is Broad RNAi Intellectual Property, to engage in any
and all research activities directed to human, veterinary or agricultural
applications.

 

•              Novartis has a step-in right to prosecute Alnylam Patent Rights
that pertain to a Discovered RNAi Compound or a Licensed Product.

 

•              Alnylam will promptly report in writing to Novartis any known or
suspected infringement or misappropriation of Alnylam Intellectual Property and
will provide Novartis with all available evidence supporting such infringement
or misappropriation.

 

•              Alnylam has the right to protect the Alnylam Intellectual
Property, and Alnylam will consult with Novartis regarding the status of any
such action and will provide Novartis with copies of all material documents
relating to such action. Notwithstanding the foregoing, Novartis has the sole
and exclusive right to initiate a suit under Alnylam Intellectual Property to
protect a Discovered RNAi Compound, a Licensed Product or IP created solely by
Novartis or

 

20

--------------------------------------------------------------------------------


 

jointly by Novartis and Alnylam in the Research Collaboration; Alnylam must
provide reasonable assistance at Novartis’ request. Recoveries will be shared in
a specified manner.

 

•              Novartis and Alnylam will cooperate in responding to a claim
challenging the validity of any Alnylam Patent Right covering a Discovered RNAi
Compound or a Licensed Product.

 

Definitions

 

“Adopted Product” means a product containing RNAi Compound(s) that are
Discovered, Developed, Commercialized or Manufactured pursuant to the Adoption
License.

“Alnylam Intellectual Property” means Know-How and Patent Rights now or in the
future owned or licensed by Alnylam or its Affiliates, including Broad RNAi
Intellectual Property.

“Broad RNAi Intellectual Property” means all Know-How and Patent Rights now or
in the future owned or licensed by Alnylam or its Affiliates that relate to RNAi
technology, products or processes, including (a) the general structure,
architecture, or design of nucleic acid based molecules which engage RNAi
mechanisms in a cell; (b) chemical modifications of nucleic acids (including any
modification to the base, sugar or internucleoside linkage, nucleotide mimetics,
and any end modifications) which do not abolish the RNAi activity of the nucleic
acid molecules in (a); (c) manufacturing techniques for the nucleic acid based
molecules or chemical modifications of (a) and (b); and (d) all uses or
applications of nucleic acid based molecules or chemical modifications in (a) or
(b); but excluding Patents which relates solely to (i) a specific Target or
small group of Targets; or (ii) delivery technologies which may be broadly
employed for delivery of nucleic acid based molecules.

“Collaboration Product” means any product that contains one or more Discovered
RNAi Compound(s) as active ingredient (s).

“Discovered RNAi Compound” means an RNAi Compound directed to a Selected Target
that is Discovered during the course of a program under the Novartis Agreement,
together with all derivatives of such RNAi Compound, where “derivative” means a
compound that may contain modified nucleotides or may have been modified by
chemical or molecular genetic means but which still, at least in vitro,
functions through an RNAi mechanism against the same Target.

“Licensed Products” means the Collaboration Products and the Adopted Products.

“RNAi Compound” means any compound that in vitro or otherwise functions through
the mechanism of RNAi and consists of or encodes double-stranded RNA, and which
double-stranded RNA is optionally chemically modified to contain modified
nucleotide bases or non-RNA nucleotides, and optionally may be administered in
conjunction with a delivery vehicle or vector.

“RNAi Product” means any product that contains one or more RNAi Compounds as an
active ingredient.

“Target” means: (a) a polypeptide or entity comprising a combination of at least
one polypeptide and other macromolecules, that is a site or potential site of
therapeutic intervention by a therapeutic agent; or a nucleic acid which is
required for expression of such polypeptide; (b) variants of a polypeptide,
cellular entity or nucleic acid described in clause (a); (c) a defined
non-peptide entity, including a microorganism, virus, bacterium or single cell
parasite; provided that the entire genome of a virus shall be regarded as a
single Target; or (d) a naturally occurring interfering RNA or microRNA or
precursor thereof.

 

21

--------------------------------------------------------------------------------


 

ROCKEFELLER (Tuschl)

 

License Agreement between The Rockefeller University and Alnylam
Pharmaceuticals, Inc. effective May 8, 2006 (“Tuschl Agreement”)

Brief Summary of Technology Covered by License:

The Rockefeller University granted Alnylam a license to intellectual property
developed by Dr. Thomas Tuschl relating to sequence-specific inhibition of
microRNAs (RU 681) (also known as “Tuschl IV”).

 

Scope of License (Section 1.1)

•              Alnylam’s non-exclusive, world-wide, sublicensable license is
limited to a license to research, develop, make, have made, use, have used,
import, have imported, sell, offer for sale and have sold Licensed Products for
human and animal therapeutics.

 

•              Rockefeller Patent Rights were developed with funding from the
U.S. National Institutes of Health. The United States government retains rights
in such intellectual property, including, but not limited to, requirements that
products, which result from such intellectual property and are sold in the
United States, must be substantially manufactured in the United States.

 

Certain Sublicense Terms (Section 1.5)

•                  Alnylam will only have the right to grant sublicenses if such
sublicense (a) is granted in conjunction with a license or sublicense of
Alnylam’s rights under proprietary intellectual property that is in addition to
the Rockefeller Patent Rights, and (b) is granted in connection with a bona fide
collaboration with one or more third parties established by written agreement
that is for purposes of research and/or development of products under a jointly
prepared research plan.

 

•                  Alnylam will prohibit the sublicensee from further
sublicensing and require the sublicensee to comply with the terms and conditions
of the Tuschl Agreement (other than Alnylam’s payment and reporting
obligations).

 


•                  WITHIN THIRTY (30) DAYS AFTER ALNYLAM ENTERS INTO A
SUBLICENSE AGREEMENT, ALNYLAM WILL DELIVER TO ROCKEFELLER A COPY OF THE
SUBLICENSE AGREEMENT WHICH MAY BE REDACTED EXCEPT WITH RESPECT TO TERMS,
INCLUDING FINANCIAL TERMS THAT RE NOT RELEVANT TO ALNYLAM’S OBLIGATIONS UNDER
THE TUSCHL AGREEMENT.


 

•             Upon an Alnylam bankruptcy event, payments due to Alnylam from its
Affiliates or sublicensees under the sublicense agreement in the form of
milestone payments and royalties on Licensed Products will, upon notice from
Rockefeller to such Affiliate or sublicensee, become payable directly to
Rockefeller for the account of Alnylam. Upon receipt of such funds, Rockefeller
will remit to Alnylam the amount by which such payments exceed the amounts owed
by Alnylam to Rockefeller.

 


•                  ALNYLAM IS PRIMARILY LIABLE TO ROCKEFELLER FOR ANY ACT OR
OMISSION OF A SUBLICENSEE THAT WOULD BE A BREACH OF THE STOFFEL AGREEMENT IF
PERFORMED OR OMITTED BY ALNYLAM, AND ALNYLAM WILL BE DEEMED TO BE IN BREACH OF
THE STOFFEL AGREEMENT AS A RESULT OF SUCH ACT OR OMISSION.

 

22

--------------------------------------------------------------------------------


 

Diligence (Section 2)

•                  Alnylam must provide Rockefeller within 30 days of the third
and each subsequent anniversary of the Effective Date with written progress
reports discussing the development, evaluation, testing and commercialization of
all Licensed Products.

 

Payment Obligations (Sections 3 and 4)

•              The following milestones are payable for each Licensed Product
against an individual Gene Target:

 

  Receipt of IND approval.

$[***]

  Dosing of first patient in Phase II Clinical Trials.

$[***]

  Dosing of first patient in Phase III Clinical Trials.

$[***]

  Receipt of NDA approval.

$[***]

•

 

•              A [***]% royalty is payable to Rockefeller on Net Sales of
Licensed Products by Alnylam, its Affiliates and its sublicensees (no offsets).

 

•              If Rockefeller grants a license under the Rockefeller Patent
Rights to any third party, which will permit such third party to manufacture or
sell for any use within the scope of the license at a lower royalty rate than
that provided in the Tuschl Agreement, Rockefeller will promptly notify Alnylam
of such license, including all material terms and conditions of such license,
and offer to Alnylam the lower royalty rates and all of the material terms and
conditions of such license. If Alnylam accepts such terms in writing, the
royalty rate and all material terms and conditions of such notice shall
thereafter apply to Alnylam and the parties will promptly execute an amendment
to the Tuschl Agreement reflecting such terms and conditions.

 

•              Alnylam must pay Rockefeller a one-time fee of $[***] within 30
days after granting a sublicense to a permitted sublicensee.

 

•              Payments are due to Rockefeller within 60 days after the end of
the quarter in which the royalties or fees accrue.

 

Books and Records (Sections 4.3 and 4.4)

•              Sub-licensees are required to keep complete and accurate books
and records to verify Sales, Net Sales, and all of the royalties, fees, and
other payments payable under the Tuschl Agreement. The records for each quarter
will be maintained for at least 3 years after submission of the applicable
report required under the Tuschl Agreement.

 

•              Upon reasonable prior written notice to Alnylam, sublicensees
will provide an independent, reputable CPA appointed by Rockefeller and
reasonably acceptable to Alnylam with access to all of the books and records
required by the Tuschl Agreement to conduct a review or audit of Sales, Net
Sales, and all of the royalties, fees, and other payments payable under the
Tuschl Agreement. If the audit determines that Alnylam has underpaid any royalty
payment by 5% or more, Alnylam will also promptly pay the costs of the review or
audit.

 

Non-Use of Name (Section 5.4)

 

23

--------------------------------------------------------------------------------


 

•              Sublicensees may not use the name, logo, seal, trademark, or
service mark (including any adaptation of them) of Rockefeller or any
Rockefeller school, organization, employee, student or representative, without
the prior written consent of Rockefeller.

 

Termination (Section 6.2)

•              Alnylam may terminate for convenience

 

•              Alnylam must promptly inventory all finished product and
works-in-product of Licensed Products of its sublicensees. Inventory may be sold
off unless Rockefeller terminates for a breach by Alnylam or its sublicensees or
Alnylam’s bankruptcy.

 

Prosecution and Enforcement (Section 7)

•              Rockefeller controls the preparation, prosecution and maintenance
of the Rockefeller Patent Rights and the selection of patent counsel, with input
from Alnylam. Alnylam will be copied on, and allowed to comment upon, all
substantive issues in the patent prosecution.

 

•              Alnylam shall pay a pro rata share, not to exceed [***]%, for all
reasonable out of pocket attorney charges and official fees incident to the
preparation, prosecution, and maintenance of such patent applications and
patents, not exceeding $[***]/year. If Rockefeller chooses not to prosecute or
maintain the patent rights, Alnylam may do so and receive a credit against its
royalty obligations in an amount equal to its expenses.

 

•              Alnylam must inform Rockefeller promptly after learning of
infringement of the Rockefeller Patent Rights. Alnylam and Rockefeller will
consult each other concerning response to infringement. Rockefeller may enforce
any infringement of the Rockefeller Patent Rights at Rockefeller’s expense and
retain the recoveries. If Rockefeller requests Alnylam to join such enforcement
litigation and Alnylam elects to do so, the recoveries will be shared between
Company and Rockefeller in proportion with their respective shares of the
aggregate litigation expenditures. Alnylam has step-in enforcement rights.
Alnylam must not settle or compromise any such litigation in a manner that
imposes any obligations or restrictions on Rockefeller or grants any rights to
the Rockefeller Patent Rights without Rockefeller’s prior written permission.
Step-in recoveries, after Alnylam’s expenses are reimbursed, are treated as Net
Sales subject to royalties.

 

Definitions

 

“Gene Target” means a genomic microRNA locus, any portion thereof, any RNA
transcribed from within or overlapping such locus or portion, and all transcript
and allelic variants thereof.

 

“Licensed Products” means products that are researched, developed, made, made
for, used, used for, imported, imported for, sold, sold for or offered for sale
by Alnylam or its Affiliates or sublicensees and that either (i) in the absence
of this Agreement, would infringe at least one Valid Claim of the Rockefeller
Patent Rights, or (ii) use a process or machine covered by a Valid Claim of
Rockefeller Patent Rights.

 

24

--------------------------------------------------------------------------------


 

“Net Sales” means with respect to each Licensed Product the gross amount
invoiced by Alnylam or its Affiliates or sublicensees on sales or other
dispositions of such product to third parties less Qualifying Costs directly
attributable to a sale and actually taken and/or identified on the invoice and
borne by Company, or its Affiliates or sublicensees. “Qualifying Costs” means: 
(a) customary discounts in the trade for quantity purchased, prompt payment or
wholesalers and distributors; (b) credits, allowances or refunds for claims or
returns or retroactive price reductions (including government healthcare
programs and similar types of rebates) that do not exceed the original invoice
amount; (c) prepaid outbound transportation expenses and transportation
insurance premiums; and (d) sales, transfer, excise and use taxes and other fees
imposed by a governmental agency. Sales for clinical study purposes or
compassionate, named patient or similar use shall not constitute Net Sales

 

“Rockefeller Patent Rights” means a patent application entitled “Anti Micro-RNA
Oligonucleotide Molecules” and related patent family, relating to
sequence-specific inhibition of microRNAs (RU 681).

 

25

--------------------------------------------------------------------------------


 

STANFORD (Sarnow/miR-122)

 

CO-EXCLUSIVE LICENSE AGREEMENT AMONG THE BOARD OF TRUSTEES OF THE LELAND
STANFORD JUNIOR UNIVERSITY, ALNYLAM PHARMACEUTICALS, INC. AND ISIS
PHARMACEUTICALS, INC. EFFECTIVE AUGUST 31, 2005 (EACH OF ALNYLAM AND ISIS, A
“LICENSEE”) (“SARNOW/MIR-122”)

 

Brief Summary of Technology Covered by License:

•              Co-exclusive license to use of mir-122 to reduce HCV replication
(Stanford Docket S04-097); research done in Sarnow lab supported by NIAID.

 

Scope of License (Section 3):

 

•              Stanford grants to each of the Licensees a co-exclusive,
worldwide right and license under the Licensed Patents in the Exclusive Licensed
Field of Use to develop, make, have made, use, have used, import, offer to sell,
and sell Licensed Products in the Licensed Territory.

 

•              Stanford grants to each of Licensees a non-exclusive, worldwide
right and license under the Licensed Patent in the Non-Exclusive Licensed Field
of Use to develop, make, have made, use, have used, import, offer to sell and
sell Licensed Products in the Licensed Territory.

 

•              Stanford retains the right, on behalf of itself and all other
non-profit academic research institutions, to practice the Licensed Patents for
any non-profit purpose, including sponsored research and collaborations.
Licensee agrees that, notwithstanding any other provision of this Agreement, it
has no right to enforce the Licensed Patents against any such institution.
Stanford and any such other institution have the right to publish any
information included in the Licensed Patents. If Stanford alters its
requirements for license agreements with respect to the subjects addressed in
this Section, or enters into a license agreement with terms more favorable to a
licensee than those set forth in this Section, Stanford agrees to negotiate in
good faith with the Licensees to amend the terms of this Section based upon the
reasonable written request of either Licensee.

 

•              The Bayh-Dole Act, including U.S. manufacturing obligations,
applies.

 

Sublicensing Rights (Section 4):

•              Each Licensee may grant sublicenses in connection with (Section
4.1):

 

•              a bona fide collaboration with one or more third parties
established by written agreement (i) for purposes of research and/or development
of products under a jointly prepared research plan; and (ii) which includes a
license or sublicense of such Licensee’s rights under related intellectual
property covering proprietary know-how or patent rights in addition to a
sublicense to the Licensed Patents; and/or

 

•              provision of services to such Licensee, including without
limitation contract manufacturing, and other services relating to development
and commercialization of Licensed Products.

 

26

--------------------------------------------------------------------------------


 

•              If both of Licensees or their sublicensees are unable or
unwilling to serve or develop a potential market or market territory for which
there is a company willing to be a sublicensee, Stanford may request the
Licensees to negotiate in good faith a sublicense under the Licensed Patents.

 

•              Any sublicense:

 

•              will prohibit any grant of a further sublicense by a sublicensee;

 

•              will expressly include the provisions of Articles 8 (Royalty
Reports, Payments, and Accounting), 9 (Exclusions and Negations of Warranties)
and 10 (Indemnity) for the benefit of Stanford;

 

•              will require the assumption of all obligations, including the
payment of royalties specified in the sublicense, to Stanford or its designee,
if this Agreement is terminated; and

 

•              is subject to this Agreement.

 

•              Each Licensee will submit to Stanford a copy of each sublicense
after it becomes effective, which copy may be redacted except as to matters
directly pertinent to such Licensee’s obligations under this Agreement.

 

•              If either Licensee grants a sublicense pursuant to Section
4.1(A), and receives an upfront payment in connection therewith, the following
amounts, if applicable, will be due to Stanford from such Licensee within 60
days of the full execution of the agreement establishing such collaboration:

 

•              (A)          if such agreement includes an upfront payment equal
to or less than $[***], a payment will be due to Stanford in the amount of
$[***];

 

•              (B)           if such agreement includes an upfront payment
greater than $[***] and equal to or less than $[***], a payment will be due to
Stanford in the amount of $[***];

 

•              (C)           if such agreement includes an upfront payment
greater than $[***], a payment will be due to Stanford in the amount of $[***].

 

•              If Licensees jointly enter into a bona fide collaboration with a
third party, the relevant upfront payment shall be due only once for such
collaboration. Any amounts representing the reimbursement of costs previously
incurred by a Licensee, including fully burdened personnel costs and patent
expenses, will not be included in determining the amount of any up front
payment.

 

•              If Licensee pays all royalties due Stanford from a sublicensee’s
Net Sales, Licensee may grant that sublicensee a royalty-free or non-cash
sublicense or cross-license.

 

Diligence:

 

27

--------------------------------------------------------------------------------


 

•              Each Licensee will use commercially reasonable efforts to (a)
develop, manufacture, and sell Licensed Products and develop markets for
Licensed Products; and (b) meet the milestones shown in its respective Appendix
(see below). If a Licensee does not meet a milestone in its Appendix by its
corresponding date, it will have 30 days to submit to Stanford a specific
written plan designed to meet its obligations under this Section as promptly as
possible using commercially reasonable efforts. Each plan shall be subject to
Stanford’s written approval, which will not be unreasonably withheld. Such
Licensee will have 3 months to demonstrate to Stanford’s reasonable satisfaction
its compliance with such plan.

 

•              (Appendices)  Each Licensee will be solely responsible for
meeting the following diligence milestones in its development programs:

 

•              By the end of the year 2006, such Licensee will commence
optimization of miRNA inhibitors.

 

•              By the end of the year 2007, such Licensee will select the method
of delivery for such miRNA inhibitors.

 

•              By the end of the year 2008, such Licensee (i) optimize a lead
miRNA inhibitor and (ii) propose additional clinical milestones to Stanford.

 

•              By the end of the year 2010, such Licensee will complete
preclinical development

 

•              If Alnylam and Isis are jointly developing a given Licensed
Product, both will be deemed in compliance with their respective diligence
obligations if either of Alnylam and Isis is fulfilling such obligations.

 

•              By March 1 of each year, each Licensee will submit a written
annual report to Stanford covering the preceding calendar year.

 

Payment Obligations (Section 7):

 

•              The following annual maintenance fees are due under this
Agreement:

 

•              (A)          $[***] on the first 4 anniversaries of the Effective
Date;

 

•              (B)           $[***] on the 5th through 8th anniversaries of the
Effective Date; and

 

•              (C)           $[***] on the 9th anniversary of the Effective Date
and each anniversary thereafter.

 

Unless instructed otherwise by Licensees, Stanford will send invoices for one
half of the above amounts to each Licensee.

 

•              (Section 7.3)The following milestones are payable for each
Licensee for the first Licensed Product in the Exclusive Field of Use:

 

28

--------------------------------------------------------------------------------


 

  IND acceptance in U.S. or first dosing of a subject outside the U.S.

$[***]

  Dosing of first subject in first Phase III Clinical Trial

$[***]

  NDA approval in U.S. or a foreign equivalent

$[***]

•

 

•

 

•              Milestones payable with respect to the first Licensed Product of
each Licensee in the Non-Exclusive Field of Use are [***]%) of those above..

 

•              Milestones payable with respect to the second Licensed Product
(i.e. a new molecular entity) of each Licensee in the Non-Exclusive Field of Use
are [***]%) of those in the first chart above.

 

•              For clarity, if Alnylam achieves any of the above milestone
events, it does not relieve Isis of the obligation to pay similar milestones
when Isis, or its sublicensee achieves the same milestone events; provided,
however, that if Alnylam and Isis are jointly developing a given Licensed
Product, payments are due only once in respect of the achievement of a milestone
event for such Licensed Product.

 

•              (Section 7.4)  Each Licensee will pay Stanford earned royalties
on Net Sales of [***]% of Net Sales of such Licensee’s Licensed Product. If a
Licensee becomes obligated to pay royalties to any third parties in connection
with the sale of a Licensed Product, the royalties due to Stanford from such
Licensee under this Section for such Licensed Product will be reduced in
connection with amounts paid to such third parties as follows:  for every [***]%
of Net Sales which is paid to such third parties (in the aggregate) in a given
calendar year, the royalty rate due to Stanford will be reduced by [***]%. In no
event, however, will the royalty payable to Stanford by such Licensee be reduced
below a floor of [***]%. If the Licensees are jointly developing and/or
commercializing a Licensed Product, the royalty set forth above shall be due
only once with respect to such Licensed Product.

 

•              Royalty payments due to Stanford under Section 7.4 above in a
particular year will be reduced by the license maintenance fee paid by such
Licensee and applicable to such year.

 

Non-Use of Names (Section 12.2):

 

•              The Licensees will not identify Stanford in any promotional
statement, or otherwise use the name of any Stanford faculty member, employee,
or student, or any trademark, service mark, trade name, or symbol of Stanford or
its affiliated hospitals and clinics, including the Stanford name, unless
Stanford has given its prior written consent or as required by law, rule or
regulation. Permission may be withheld at Stanford’s sole discretion.

 

Prosecution and Enforcement (Section 13):

 

•              Subject to Stanford’s approval, Isis will coordinate and be
responsible for preparing, filing, prosecuting and maintaining the Licensed
Patents in Stanford’s name. The parties shall

 

29

--------------------------------------------------------------------------------


 

work together to develop a prosecution strategy and decide in which countries
the Licensed Patents will be filed.

 

•              Isis will

 

•              (i) keep Stanford and Alnylam informed as to the filing,
prosecution, maintenance and abandonment, as applicable, of the Licensed
Patents;

 

•              (ii) furnish Stanford and Alnylam copies of documents relevant to
any such filing, prosecution maintenance and abandonment, as applicable;

 

•              (iii) allow Stanford and Alnylam reasonable opportunity to timely
comment on documents to be filed with any patent office which would affect the
Licensed Patents;

 

•              (iv) give good faith consideration to the comments and advice of
Stanford and Alnylam; provided however that Stanford will have the opportunity
to provide Isis with final approval on how to proceed in any response or taking
any such action; and

 

•              (v) provide copies of any official written communications
relating to the Licensed Patents to Stanford and Alnylam within 10 days of Isis
receiving such communication and Stanford and Alnylam will provide any
applicable comments to Isis no later than 5 days prior to the first deadline
(without extensions) to file a response or take any action relating to such
communication.

 

•              Isis may use counsel of its choice, which must be acceptable to
Stanford and Alnylam, for the filing, prosecution and maintenance of the
Licensed Patents and the Licensees shall be billed directly by such counsel.

 

•              A Licensee or the Licensees will reimburse Stanford the following
costs:

 

•              all Stanford’s reasonable and actual out-of-pocket patenting
expenses incurred after the Effective Date related to the Licensed Patents.

 

•              If one and only one Licensee decides to abandon ongoing
prosecution and/or maintenance of any of the Licensed Patents, on a
country-by-country and Licensed Patent-by-Licensed Patent basis, the continuing
Licensee will pay 100% of the ongoing expenses for such Licensed Patent.
Stanford shall have the right to continue payment for such Licensed Patent in
its own discretion and at its own expense if both Licensees decide to abandon
ongoing prosecution and/or maintenance of the Licensed Patents. If Stanford
decides to maintain such Licensed Patent, the license with respect to such
Licensed Patent in such country under this Agreement shall terminate with
respect to the ceasing Licensee(s). Cessation of payment by one Licensee as to a
Licensed Patent will not affect the rights of the other Licensee with respect to
such Licensed Patent. If Isis is the Licensee wishing to cease payment of a
Licensed Patent, the responsibility for the prosecution of such Licensed Patent
will transfer to Stanford.

 

•              Each Licensee may assign its rights and obligations under
Sections 13.1 and 13.2 to a sublicensee, subject to prior notification to and
approval from Stanford.

 

30

--------------------------------------------------------------------------------


 

•              Stanford has the first right to institute action against a third
party infringer which will be executed (if at all) within 90 days after Stanford
first becomes aware of the infringing activity, and may name one or both
Licensees as a party for standing purposes. Each Licensee may elect to jointly
prosecute the action (with Stanford) by providing written notice within 30 days
after the date of the notice from Stanford. If both Licensees elect not to
jointly prosecute, Stanford may pursue the suit, at its sole cost (including
costs of litigation) and in such event will be entitled to retain the entire
amount of any recovery or settlement that is in excess of the parties’ costs; if
one or both Licensees elect to jointly prosecute, Stanford and the jointly
prosecuting Licensees will proceed in accordance with the Joint Suit provisions.
If a Licensee elects not to join a suit, that Licensee will discuss in good
faith with Stanford the assignment of rights, causes of action, and damages
necessary for Stanford to prosecute the alleged infringement.

 

•              Joint Suit. If Stanford and either or both Licensees are jointly
prosecuting an action against a third party infringer, they will share the
out-of-pocket costs and any recovery or settlement equally; and agree how they
will exercise control over the action.

 

•              (Sections 13.6 and 13.7)  If Stanford elects not to participate
in a suit, either or both Licensee(s) may institute and prosecute a suit so long
as it conforms with the requirements of this Section. The Licensee(s) will reach
agreement on the institution and prosecution of such suit and the sharing of
such costs among themselves and will diligently pursue the suit and the
Licensee(s) instituting the suit will bear the entire cost (including necessary
expenses incurred by Stanford) of the litigation. The Licensee(s) will keep
Stanford reasonably apprised of all developments in the suit, and will seek
Stanford’s input and approval on any substantive submissions or positions taken
in the litigation regarding the scope, validity and enforceability of the
Licensed Patents. The Licensee(s) will not prosecute, settle or otherwise
compromise any such suit in a manner that adversely affects Stanford’s interests
without Stanford’s prior written consent. If either or both Licensees sue under
Section 13.6, then any recovery in excess of any unrecovered litigation costs
and fees will be shared with Stanford as follows:

 

•              Any recovery for past sales by the infringer of products, which,
if sold by a Licensee, would be Licensed Products will be deemed Net Sales for
purposes of this Agreement, and such Licensees will pay Stanford royalties;

 

•              Licensee and Stanford will negotiate in good faith appropriate
compensation to Stanford for any non-cash settlement, non-cash cross-license or
payment for the right to make future sales.

 

Term and Termination (Section 14, 18.1):

 

•              Any termination shall only terminate this Agreement between
Stanford and the affected Licensee, and it shall remain in full force and effect
between Stanford and the non-affected Licensee.

 

•              Each Licensee may terminate its rights and obligations under this
Agreement by giving Stanford at least 30 days written notice.

 

31

--------------------------------------------------------------------------------


 

•              A breach by one Licensee of its obligations to Stanford under
this Agreement may not be used as a basis for termination of this Agreement by
the non-breaching Licensee, nor may a breach of any obligation arising between
the Licensees under this Agreement be used as a basis for termination by one
Licensee.

 

Assignment (Section 15):

 

•              Each Licensee may assign this Agreement as part of a sale,
regardless of whether such a sale occurs through an asset sale, stock sale,
merger or other combination, or any other transfer of such Licensee’s entire
business, or that part of the Licensee’s business to which this Agreement
relates.

 

Definitions:

 

“Exclusive Licensed Field of Use” means the research, development,
commercialization and monitoring of therapeutics for the treatment and
prevention of Hepatitis C and directly related conditions and diseases
(including without limitation chronic hepatitis, cirrhosis and primary liver
cancer). The Exclusive Field of Use specifically excludes:

(A) diagnostics;  and

(B) commercialization of reagents.

“Licensed Patents” means Stanford’s U.S. Provisional Patent Application, Serial
Number [***], and the related patent family. “Licensed Patent” excludes any
continuation-in-part (CIP) patent application or patent unless the subject
matter of such CIP patent application is specifically described or claimed in
another Licensed Patent and is filed within three (3) years of the Effective
Date. Licensed Patents exclude any claims relating to new matter that is
invented by Stanford after the Effective Date.

“Licensed Product” means a product in either the Exclusive Licensed Field of Use
or the Non-Exclusive Licensed Field of Use the making, using, importing or
selling of which, absent this license, infringes a Valid Claim of a Licensed
Patent.

“Non-Exclusive Licensed Field of Use” means the research, development,
commercialization and monitoring of therapeutics for the treatment and
prevention of all conditions or diseases other than Hepatitis C and directly
related conditions or diseases.

 

32

--------------------------------------------------------------------------------


 

GARCHING (Co-Exclusive)

 

License Agreement among Garching Innovation GmbH (“GI”), Alnylam
Pharmaceuticals, Inc. and Isis Pharmaceuticals, Inc. effective October 18, 2004

 

Brief Summary of Technology Covered by License:

•                  The Max Planck Society granted co-exclusive rights Alnylam
and Isis to patent applications (known as “Tuschl III”) based on the microRNA
work of Dr. Thomas Tuschl. These microRNAs have the potential to be new drug
targets or therapeutic products and are the subjects of the licensed patent
applications.

 

Scope of License (Section 2.1):

 

•                                          GI hereby grants to each Alnylam and
ISIS and their Affiliates a royalty-bearing co-exclusive worldwide license, with
the right to grant sublicenses, under the Patent Rights to develop, make, have
made, use, sell and import Licensed Products in the Field.

 

•                                          MPG retains the right to practice
under the Patent Rights for non-commercial scientific research, teaching,
education, non-commercial collaboration (including industry-sponsored scientific
collaborations) and publication purposes.

 

•                                          Alnylam and ISIS acknowledge that the
German government retains a royalty-free, non-exclusive, non-transferable
license to practice any government-funded invention claimed in any Patent Rights
for government purposes.

 

Sublicensing (Section 2.2):

•                                          Alnylam and ISIS may each grant
sublicenses to the rights granted to them under Section 2.1 to Third Parties,
however only (i) as Naked Sublicenses, (ii) in connection with a Drug Discovery
Collaboration or Development Collaboration, or (iii) to a Sales Partner.

 

•                                          Each Naked Sublicense shall be
subject to the prior written approval of GI, which shall not unreasonably be
withheld. Alnylam or ISIS, as applicable, shall inform GI in writing at least 30
days prior to the intended signature of any such sublicense agreement in
sufficient detail (in particular regarding financial terms and other relevant
information) to permit GI to decide whether or not to approve. Any requested
approval is deemed to be granted if GI does not refuse the approval in writing
within 30 days after receiving the necessary information; in particular, GI may
withhold its approval if GI deems the received information not sufficient.

 

•                                          Each sublicense granted under this
Agreement shall be subject and subordinate to, and consistent with, the terms
and conditions of this Agreement. Alnylam or ISIS, as applicable, shall be
liable that any subsequent sublicenses granted by the Sublicensees are subject
and subordinate to, and consistent with, the terms and conditions of this
Agreement. In the event of a material default by any sublicensee under an Isis
or Alnylam sublicense, the applicable party will inform GI and take commercially
reasonable efforts to cause the sublicensee to cure the default or will
terminate the sublicense. (Section 4.6)

 

33

--------------------------------------------------------------------------------


 

•                                          Within 30 days after the signature of
each sublicense granted under this Agreement, Alnylam or ISIS, as applicable,
shall provide GI with a reasonably redacted copy of the signed sublicense
agreement.

 

Diligence (Section 4):

•                                          Alnylam and ISIS shall each use
commercially reasonable efforts, and shall oblige their Affiliates and
Sublicensees to use commercially reasonable efforts, to develop and
commercialize their respective Licensed Products.

 

•                                          Semi-annual progress reports. ALNYLAM
and ISIS shall each furnish, and require their Affiliates to furnish to ALNYLAM
and ISIS, to GI in writing, semi-annually, within 60 days after the end of each
calendar half year, with a report, stating in reasonable detail the activities
and the progress of their efforts (including the efforts of their Sublicensees)
during the immediately preceding half year to develop and commercialize their
respective Licensed Products, on a product-by-product and country-by-country
basis. The report shall also contain a discussion of intended development and
commercialisation efforts for the calendar half year in which the report is
submitted.

 

Financial Obligations (Section 5):

•                                          Alnylam and ISIS shall each pay to GI
the following milestone payments for each of their respective Licensed Products
(including Licensed Products of their Affiliates and Sublicensees) within 30
days:

 

Milestone Event

Milestone Payment

First Initiation of Phase I Clinical Study

$[***]

First Initiation of Phase II Clinical Study

 $[***]

First Initiation of Phase III Clinical Study

 $[***]

Regulatory Approval in USA, Japan or Europe

 $[***]

 

Each of the above milestone payment is due from the Party that is engaged in the
development and commercialization of such Licensed Product.

For each Licensed Product, milestone payments will only be due the first time
such Licensed Product achieves such milestone. A Licensed Product will be
considered the same Licensed Product as long as it has not been modified in such
a way (unless as the result of stabilizing, formulation or delivery technology)
that would require the filing of a different IND for such Licensed Product.

•                                          Royalties (Section 5.3):

 

•                                          Alnylam and ISIS shall each pay to GI
for each of their respective Licensed Products (including Licensed Products of
their Affiliates and Sublicensees) covered by Valid Claims the following running
royalties on the incremental portion of annual Net Sales:

 

•                                          Less than or equal to $[***] US
Dollars                                                [***]%

 

•                                          Between $[***] US Dollars and $[***]
US Dollars     [***]%

 

•                                          Between $[***] US Dollars and $[***]
US Dollars     [***]%

 

34

--------------------------------------------------------------------------------


 

•                                          Greater than $[***] US
Dollars                                                [***]%

 

•                                          Alnylam and ISIS shall each pay to GI
for each of their respective Licensed Products (including Licensed Products of
their Affiliates and Sublicensees) covered by Pending Claims [***]% of running
royalties above

 

•                                          If Alnylam or ISIS, or any of their
Affiliates or Sublicensees, licenses any patents or patent applications
Controlled by a Third Party in order to make, use, or sell a Licensed Product
(explicitly excluding, without limitation, any Third Party patents and patent
applications covering any formulation, stabilization, or delivery technology, or
any target for a Licensed Product) the running royalties set forth in Sec. 5.3
will be reduced, on a country-by-country and product-by-product basis, from the
date running royalties have to be actually paid to such Third Party, by [***]%
of any running royalty owed to a Third Party for the manufacture, use or sale of
a Licensed Product, provided however that the running royalties due to GI will
not be reduced to less than [***]%.

 

•                                          The running royalties stated in
Section 5.3 shall in no event be reduced by the application of this Section 5.4
to less than a minimum royalty rate of (i) [***]% for Licensed Products covered
by Valid Claims, and (ii) [***]% for Licensed Products covered by Pending
Claims.

 

•                                          In no event shall the total
cumulative running royalty burden of Alnylam or Isis for a Licensed Product
arising out of this Agreement and any Existing GI Licenses, calculated on a
product-by-product and country-by-country basis, exceed [***]% for such a
Licensed Product.

 

•                                          Sublicense Revenues (Section 5.5):

 

•                                          Subject to Section 5.5(d), in the
event that Alnylam or ISIS grant a Naked Sublicense to a Third Party pursuant to
Section 2.2 (a), Alnylam or ISIS, as applicable, shall pay to GI [***]% of their
respective Sublicense Consideration received, due within 30 days after receipt.

 

•                                          Subject to Section 5.5(d), in the
event that Alnylam or ISIS grant a sublicense to a Third Party pursuant to
Section 2.2 (a) in connection with a Drug Discovery Collaboration or Development
Collaboration, Alnylam or ISIS, as applicable, shall pay to GI the following
percentages of their respective Sublicense Consideration received, due within 30
days after receipt:

 

•                                          Sublicense granted

 

Percentage due to GI

 

 

 

•                                          Up to, but not including, filing of
an IND:

 

[***]%

 

 

 

 

 

•                                          After filing of an IND

 

[***]%

 

 

 

 

 

•                                          After initiation of Phase II Clinical
Study

 

[***]%

 

 

 

 

 

•                                          After initiation of Phase III
Clinical Study

 

[***]%

 

 

 

 

 

•                                          After filing of a NDA

 

[***]%

 

35

--------------------------------------------------------------------------------


 

•                                          If Alnylam or ISIS receives any
non-cash Sublicense Consideration, Alnylam or ISIS, as applicable, shall pay GI,
at GI’s election, either (i) a cash payment equal to the fair market value of
the Sublicense Consideration, or (ii) the in-kind portion, if practicable, of
the Sublicense Consideration.

 

•                                          (Section 5.5(d)) If Alnylam or ISIS
grant a sublicense that includes, in addition to the Patent Rights, patents or
patent applications Controlled by Alnylam or ISIS, the percentage of the
Sublicense Consideration due to GI shall be based on the value reasonably
attributable to the Patent Rights relative to the value of the patents or patent
applications Controlled by Alnylam or ISIS included in such sublicense (such
relative value of the Patent Rights hereinafter the “Patent Rights Value”).

 

•                                          Together with the copy of any
sublicense agreement to be provided to GI according to Sec. 2.2, Alnylam or
ISIS, as applicable, shall suggest to GI the Patent Rights Value based on a good
faith fair market value determination, together with any information reasonably
necessary or useful for GI to evaluate such suggestion.

 

•                                          If a “fair market value” has to be
determined, the Party obliged to suggest such fair market value shall provide
the other Party in due time with a good faith determination of the fair market
value, together with any information necessary or useful to support such
determination. The other Party shall have the right to provide the suggesting
Party in due time with a counter-determination of the fair market value, which
shall include any information necessary or useful to support such
counter-determination.

 

Prosecution and Enforcement (Section 6):

•                                          GI shall, in its sole discretion,
apply for, seek issuance of, maintain, or abandon the Patent Rights during the
Term.

 

•                                          Alnylam, ISIS and GI shall cooperate,
if necessary and appropriate, with each other in gaining patent term extension
wherever applicable to the Patent Rights, and shall use reasonable efforts to
agree upon a joint strategy relating to patent term extensions.

 

•                                          Alnylam and ISIS shall together pay
to GI [***]%, and each of Alnylam and ISIS shall pay [***]% of such [***]%
share, of all fees and costs, including attorneys fees, relating to the filing,
prosecution, maintenance and extension of the Patent Rights, which incur during
the Term.

 

•                                          If Alnylam or ISIS wish to cease
payment for any of the Patent Rights, GI shall have the right to continue
payment for such Patent Rights in its own discretion and at its own expense;
such Patent Rights shall no longer be covered by this Agreement with respect to
the ceasing party from the date Alnylam or ISIS informs GI of its cessation of
payments.

 

•                                          Enforcement (Section 6.3):

 

•                                          Alnylam and ISIS shall each promptly
inform GI in writing if they become aware of any suspected or actual
infringement of the Patent Rights by any Third Party, and of any available
evidence thereof.

 

36

--------------------------------------------------------------------------------


 

•                                          Subject to the right of each Alnylam
and ISIS to join in the prosecution of infringements set forth below, GI shall
have the right, but not the obligation, to prosecute (whether judicial or
extrajudicial) in its own discretion and at its own expense, all infringements
of the Patent Rights. The total costs of any such sole infringement action shall
be borne by GI, and GI shall keep any recovery or damages (whether by way of
settlement or otherwise) derived therefrom. In any such infringement suits,
Alnylam and ISIS shall each, at GI’s expense, cooperate with GI in all respects.

 

•                                          Alnylam and ISIS shall each have the
right at their sole discretion to join GI’s prosecution of any infringements of
the Patent Rights. GI and the joining Party(ies) will agree in good faith on the
sharing of the total cost of any such joint infringement action and the sharing
of any recovery or damages derived therefrom.

 

•                                          If GI decides not to prosecute
infringements of the Patent Rights, neither solely nor jointly with Alnylam or
ISIS, GI shall offer to Alnylam and ISIS to prosecute (whether jointly by
Alnylam and ISIS or solely by one of them) any such infringement in their own
discretion and at their own expense. GI shall, at the expense of the prosecuting
Party(ies), cooperate. The total cost of any such sole infringement action shall
be borne by the prosecuting Party(ies), and the prosecuting Party(ies) shall
keep any recovery or damages derived therefrom.

 

•                                          If a Party prosecuting infringements
intends to settle the infringement (such as granting a license or entering a
settlement agreement), any such arrangement needs the prior written approval of
the other Parties, which shall not unreasonably be withheld. Any sublicense
granted by Alnylam or ISIS to a Third Party infringer shall be regarded and
treated as a Naked Sublicense under this Agreement.

 

Term and Termination (Section 9):

•                                          Alnylam and ISIS shall each have the
right to terminate this Agreement, for any reason, upon at least 3 months prior
written notice to GI. Termination of this Agreement by either Isis or Alnylam
shall not be deemed to be termination by the other.

 

•                                          If at least 50% of issued and
outstanding shares of Alnylam or ISIS are assigned or transferred to a Third
Party, Alnylam or ISIS, as applicable, shall provide GI, upon GI’s request, with
written reports in reasonable detail on the actual and intended future
activities of Alnylam or ISIS, as applicable, to develop and commercialize
Licensed Products. If the reports are not provided to GI in due time and/or in
sufficient detail, after 60 days written notice from GI, such failure will be a
material breach, and GI shall have the right to terminate this Agreement with
respect to such breaching party in accordance with the procedures set forth in
Section 9.6. Alnylam or ISIS, as applicable, shall inform GI promptly of the
implementation of any such assignment or transfer.

 

•                                          GI shall have the right to terminate
this Agreement upon 30 days prior written notice to Alnylam or ISIS, if Alnylam
or ISIS, as applicable, or any of their Affiliates, attack, or have attacked or
support an attack through a Third Party, the validity of any of the Patent
Rights.

 

•                                          If any license granted to Alnylam or
ISIS under this Agreement is terminated, any sublicense under such license
granted prior to termination of said license shall remain in full

 

37

--------------------------------------------------------------------------------


 

force and effect, provided that (i) the Sublicensee is not then in breach of its
sublicense agreement, and (ii) the Sublicensee agrees, in writing within 30 days
after the effective date of termination, to be bound to GI as licensor under the
terms and conditions of the sublicense agreement, provided that GI shall have no
other obligation than to leave the sublicense granted by Alnylam or ISIS in
place.

 

Non-Use of Names (Section 4.5):

•                                          Neither Alnylam nor ISIS, nor their
Affiliates or Sublicensees, may use the name of “Max Planck Institute”, “Max
Planck Society”, “Garching Innovation” or any variation, adaptation, or
abbreviation thereof, or of any of its trustees, officers, faculty, students,
employees, or agents, or any trademark owned by any of the aforementioned, in
any promotional material or other public announcement or disclosure without the
prior written consent of GI or in the case of an individual, the consent of that
individual.

 

Assignment (Section 10.4):

•                                          Neither this Agreement no any rights
or obligations may be assigned or otherwise transferred by Alnylam or ISIS to a
Third Party without the prior written consent of GI. Notwithstanding the
foregoing, Alnylam and ISIS each may assign this Agreement to a Third Party in
connection with the merger, consolidation, or sale of all or substantially all
of their assets or that portion of their business to which this Agreement
relates; provided, however, that this Agreement shall immediately terminate if
the proposed Third Party assignee fails to agree in writing to be bound by the
terms and conditions of this Agreement on or before the effective date of
assignment. After the effective date of assignment, the Third Party assignee
shall provide GI, upon GI’s request, with written reports in reasonable detail
on the actual and intended future activities of the Third Party assignee to
develop and commercialize Licensed Products. If the Third Party assignee does
not maintain a program to develop and commercialize Licensed Products that is
substantially similar or greater in scope to the program of Alnylam or ISIS
after the effective date of assignment, then GI has the right to limit the scope
of the co-exclusive license granted under this Agreement to such Licensed
Products actually covered by the program of the Third Party assignee.

 

Definitions:

“Development Collaboration” means a collaboration by Alnylam and/or ISIS with a
Third Party whose purpose is the (i) further development and/or
commercialization of a Licensed Product discovered by Isis or Alnylam either on
their own or as part of a Drug Discovery Collaboration or (ii) further joint
development and/or joint commercialization of Licensed Products, in each case,
beginning after the initiation of IND-Enabling Tox Studies for such Licensed
Products. Collaborations that do not include or involve the licensed Patent
Rights shall not constitute Development Collaborations.

“Drug Discovery Collaboration” means a collaboration by Alnylam and/or ISIS with
a Third Party whose purpose is the joint discovery, joint development and/or
joint optimization of Licensed Products up to, but not including, IND-Enabling
Tox Studies for such Licensed Products.

“Existing GI Licenses” means any license agreement between Alnylam and GI in
force and effect prior to the Effective Date of this Agreement and relating to
patents or patent applications of MPG that also cover the manufacture, use and
sale of Licensed Products.

“Field” means use of Licensed Products

 

38

--------------------------------------------------------------------------------


 

(i)                                     for each Party’s internal and
collaborative research use, and

(ii)                                  for all therapeutic and prophylactic uses
in human diseases,

specifically excluding any commercial provision of Licensed Products as research
reagents for research purposes, and any diagnostic use.

“Licensed Products” means any product, or part thereof, the manufacture, use or
sale of which, absent the license granted hereunder, would infringe one or more
Pending Claims or one or more Valid Claims of the Patent Rights.

“Naked Sublicenses” means any sublicense to the Patent Rights granted by Alnylam
and/or ISIS to a Third Party that is not a license in connection with a Drug
Discovery Collaboration, Development Collaboration or Sales Partner agreement.
Licenses that do not include or involve rights to the Patents Rights shall not
constitute Naked Sublicenses.

“Patent Rights” means the patents and applications listed on Exhibit A and the
related patent family.

“Sales Partner” means any legal entity that is granted a sublicense to the
Patent Rights by Alnylam, ISIS, their Affiliates or Sublicensees solely to
market, promote, distribute or sell, or otherwise dispose of, Licensed Products
in finished form.

“Sublicense Consideration” means any consideration, whether in cash (e.g.
initial or upfront payments, technology access fees, annual fixed payments) or
in kind (e.g. devices, services, use rights, equity), received by Alnylam or
ISIS and their Affiliates from Sublicensees as consideration for the sublicense
granted. Sublicense Consideration specifically excludes (i) any milestone
payments relating to the achievement of certain clinical events, (ii) any
running royalties on sales of products, (iii) payments specifically committed to
reimburse Alnylam or ISIS for the fully-burdened cost of research and
development, (iv) payments made by the Sublicensee in consideration of equity
(shares, options, warrants or any other kind of securities) of Alnylam or ISIS
at fair market value, and (iv) equity (shares, options, warrants or any other
kind of securities) of the Sublicensee purchased by Alnylam or ISIS at fair
market value.

 

39

--------------------------------------------------------------------------------


 

MIT

 

Amended and Restated Exclusive Patent License Agreement between Massachusetts
Institute of Technology (“MIT”) and Alnylam, dated May 9, 2007 (“MIT Agreement”)

Brief Summary of Technology Covered by License:

•                  M.I.T. granted Alnylam exclusive rights to develop and
commercialize for human RNAi therapeutics certain technology relating to novel
lipid compositions that are potential components of cationic liposomal
formulations for cellular delivery of oligonucleotides. The technology was
developed in the laboratory of Professor Robert Langer.

 

Limitations on Scope of License (Sections 2.1, 2.3 and 2.5)

•                                          The license granted to Alnylam is
limited to a exclusive (for the Exclusive Period), worldwide license under the
Patent Rights to develop, make, have made, use and import Library Products and
Licensed Processes to develop, make, have made, use, sell, offer to sell, lease,
and import Licensed Products in the Field and to develop and perform Licensed
Processes in the Field.

 

•                                          Alnylam does not have the right to
sell or offer for sale the Library Products separately from a sale or offer for
sale of a Licensed Product.

 

•                                          MIT retains the right to practice
under the Patent Rights for research, teaching, and educational purposes. The
U.S. federal government retains a royalty-free, non-exclusive, non-transferable
license to practice any government-funded invention claimed in any Patent Rights
as set forth in 35 USC 201-211, and the regulations promulgated thereunder,
including the requirement that Library Products, whether or not part of Licensed
Products, used or sold in the U.S. must be manufactured substantially in the
U.S.

 

•                                          The Patent Rights may not be asserted
against non-for-profit research institutions that practice the Patent Rights for
research funded by (i) the institutions themselves, (ii) not-for profit
foundations, or (iii) any federal, state or municipal government. Alnylam may
assert the Patent Rights against not-for-profit research institutions only if
the infringement activity of the not-for-profit research institution was
performed in the fulfillment of research sponsored by a for-profit entity and
the assertion of infringement must be limited to those specific activities.

 

Restrictions on Sublicensing by Alnylam (Sections 2.1 and 2.3)

•                                          Alnylam may grant sublicenses under
commercially reasonable terms and conditions only during the Exclusive Period.
Any sublicenses by Alnylam may extend past the expiration date of the Exclusive
Period, but any exclusivity of such sublicense will expire upon the expiration
of the Exclusive Period.

 

•                                          The sublicense must incorporate terms
and conditions sufficient to enable Alnylam and its Affiliates to comply with
the MIT Agreement. Such sublicenses will also include provisions to provide that
if Sublicensee brings a Patent Challenge against MIT (except as required under a
court order or subpoena), Alnylam may terminate the sublicense.

 

40

--------------------------------------------------------------------------------


 

•                                          Upon termination of the MIT
Agreement, any Sublicensee not then in default will have the right to seek a
license from MIT, and MIT agrees to negotiate such licenses in good faith under
reasonable terms and conditions.

 

•                                          Alnylam may permit third parties (i)
to use Library Products and Licensed Processes for the purpose of research with
academic or nonprofit institutions and contract research, including for the
conduct of clinical trials of a Licensed Product, and (ii) to sell Licensed
Products under an agency, consignment or equivalent arrangement, wherein such
rights are not sublicense rights.

 

•                                          Alnylam will promptly furnish MIT
with a fully signed photocopy of any sublicense agreement, which copy may be
redacted except with respect to terms directly relevant to Alnylam’s obligations
under the MIT Agreement.

 

Diligence and Reporting (Sections 3.1 and 3.2)

•                                          Sublicensees are required to use
diligent efforts to develop Library Products and Licensed Products and to
introduce Licensed Products into the commercial market; thereafter Sublicensees
are required to make Licensed Products reasonably available to the public.
Specifically, the following obligations must be fulfilled:

 

•                                          Written reports are due within [***]
days after the end of each calendar year on the progress of efforts during the
immediately preceding calendar year to develop and commercialize Licensed
Products. Such reports will include the number of [***], a description of [***],
and the [***]that have been tested. The report will also contain a discussion of
intended efforts and sales projections for the year in which the report is
submitted.

 

•                                          Funding for research at MIT pursuant
to the Budget set forth in Attachment C of the Research Agreement.

 

•                                          By [***], Library Products will be
evaluated for use in [***].

 

•                                          Prior to [***], at least [***] will
be advanced to [***] studies in support of [***] for [***] studies.

 

•                                          Filing of [***] for Licensed Product
[***]by [***].

 

•                                          Commencement of [***] trial for a
Licensed Product within [***] years of IND filing for such Licensed Product.

 

•                                          First Commercial Sale of a Licensed
Product within [***] for each such Licensed Product.

 

•                                          If any Sublicensee is determined to
have failed to fulfill any obligation under Sections 3.1(a) and 3.1(c) - (g)
above, MIT may treat such failure as a material breach, subject to any changes
to such diligence requirements as may be mutually-agreed by the parties below.

 

•                                          If Alnylam anticipates a failure to
meet an obligation set forth in Section 3.1(c), (d), (e), (f) or (g) above will
occur, Alnylam will promptly advise MIT, and representatives of each party

 

41

--------------------------------------------------------------------------------


 

will meet to review the reasons for anticipated failure. Alnylam and MIT will
enter into a written amendment to the MIT Agreement with respect to any mutually
agreed upon change(s) to the relevant obligation. If, after good faith
discussion, Alnylam and MIT are unable to agree upon an amendment to the
obligation, Alnylam, at its discretion, may elect to extend the due date to meet
the obligation for such diligence obligation by one year by providing written
notice to MIT along with payment in the amount of $[***]. Alnylam may extend the
due date of each diligence obligation set forth in Section 3.1(c), (d), (e), (f)
or (g) of the MIT Agreement only once during the term.

 

Financial Obligations (Section 4.1)

License Maintenance Fees:

 

•                                          Alnylam will pay MIT the following
license maintenance fees on the dates set forth below:

 

Each January 1st for 2008 and 2009

$[***]

Each January 1st for 2010 and 2011

$[***]

Each January 1st for 2012 and 2013

$[***]

Each January 1st for 2014 and 2015

$[***]

Each January 1st of every year thereafter

$[***]

 

•                                          The annual license maintenance fee is
nonrefundable, but may be credited to running royalties subsequently due on Net
Sales earned during the same calendar year, if any. License maintenance fees
paid in excess of running royalties due in such calendar year will not be
creditable to amounts due for future years.

 

Royalty Payments:

•                                          Running royalties of [***]% of Net
Sales of Licensed Products and Licensed Processes are due within [***] days of
the end of each calendar quarter.

 

•                                          If Alnylam or an Affiliate is legally
required to pay royalties to one or more third parties in order to obtain a
license or similar right necessary to practice the Patent Rights, Alnylam will
be entitled to credit up to [***]% of the amounts payable to such third parties
against the royalties due to MIT for the same reporting period; provided,
however, that (i) in no event will the running royalties due to MIT, when
aggregated with any other offsets and credits allowed under the MIT Agreement,
be less than [***]% of Net Sales in any reporting period, and (ii) royalties due
to third parties with respect to [***] patents (see Appendix B to MIT Agreement)
will not qualify for purposes of the foregoing offset against royalties.

 

Milestone Payments:

•                                          Alnylam will pay MIT the amounts set
forth below upon achievement by Alnylam or any of its Affiliates or Sublicensees
of certain milestone events as set forth below. Payments will be due in respect
of the achievement of such milestone events for each first Licensed Product
containing an miRNA Therapeutic(s) and/or an siRNA Therapeutic(s) towards a
specific Target or a specific combination of Targets; provided, however, that if
in the course of development a given Licensed Product is discontinued and
replaced with a different Licensed Product for the same therapeutic indication
containing an miRNA Therapeutic(s) and/or an siRNA Therapeutic(s) towards at
least one Target that was also a Target of the discontinued Licensed

 

42

--------------------------------------------------------------------------------


 

Product, milestone payments already paid for the discontinued Licensed Product
will not be due for achievement of the same milestone event(s) by the
substituted Licensed Product.

 

Milestone Event

 

Payment

Filing of an Investigational New Drug Application (or equivalent)

 

$[***]

Dosing of first patient in a Phase 2 clinical trial (or equivalent)

 

$[***]

Dosing of first patient in a Phase 3 clinical trial (or equivalent)

 

$[***]

First Commercial Sale

 

$[***]

 

 

•                                          In the event of an assignment as
described in Article 10 of the MIT Agreement, the milestone payments set forth
above that have not yet come due, will instead be replaced with the milestone
events and payments set forth below.

 

Milestone Event

 

Payment

Filing of Investigational New Drug Application (or equivalent)

 

$[***]

Dosing of first patient in a Phase 2 clinical trial (or equivalent)

 

$[***]

Dosing of first patient in a Phase 3 clinical trial (or equivalent)

 

$[***]

First Commercial Sale

 

$[***]

 

•                                          The milestone events set forth in the
two tables above are intended to be successive. In addition and notwithstanding
the foregoing, if any milestone is reached without achieving a preceding
milestone, then the amount which would have been payable on achievement of the
preceding milestone will be payable upon achievement of the next successive
milestone. Alnylam will notify MIT within ten (10) days of the achievement of
any of the above milestones by Alnylam or any of its Affiliates or Sublicensees.

 

Sublicense Income:

•                                          If Alnylam or an Affiliate grants a
sublicense of its rights under Section 2.1 of the MIT Agreement, Alnylam will
pay MIT, as applicable:

 

•                                          [***]% of all Sublicense Income
received by Alnylam or Affiliates from Sublicensees which are also receiving
rights to substantial technology and/or patent rights owned or controlled by
Alnylam or Affiliates related to the development of Licensed Products, whether
such Sublicense Income is received under the same agreement as the sublicense to
Alnylam’s rights under Section 2.1 of the MIT Agreement and/or in a separate
agreement. (To the extent that the only other patents and/or technology rights
received by Sublicensees are sublicense rights under

 

43

--------------------------------------------------------------------------------


 

the patent rights listed in Appendix B, then any sharing of Sublicense Income
will fall under clause (b) below); and

 

•                                          [***]% of all Sublicense Income
received by Alnylam or Affiliates from Sublicensees if such Sublicensees are
receiving a sublicense to Alnylam’s rights under Section 2.1 of the MIT
Agreement alone or with a sublicense to the patent rights listed in Appendix B,
without substantial additional technology and/or other patent rights from
Alnylam or Affiliates, whether or not in the same agreement, as part of the same
business arrangement related to Licensed Products.

 

•                                          Such amount will be payable for each
reporting period and will be due to MIT within [***] days of the end of each
reporting period.

 

Reports (Sections 5.1 and 5.2)

•                                          Prior to First Commercial Sale of a
Licensed Product or first commercial performance of a Licensed Process, Alnylam
is required to deliver annual reports within [***] days of the end of each
calendar year, containing information concerning the immediately preceding year,
as further described in Section 5.2 of the MIT Agreement (see below). The date
of First Commercial Sale of a Licensed Product or commercial performance of a
Licensed Process must be reported to MIT within [***] days of its occurrence.

 

•                                          After First Commercial Sale of a
Licensed Product or commercial performance of a Licensed Process, reports are
required to be delivered to MIT within [***] days of the end of each reporting
period containing information concerning the immediately preceding reporting
period, as further described in Section 5.2 of the MIT Agreement (see below).

 

•                                          Section 5.2 states that reports must
include at least the following information for the immediately preceding
reporting period:

 

•                                          the number of Licensed Products sold,
leased, or distributed to independent third parties in each country and, if
applicable, the number of [***] used in the provision of services in each
country;

 

•                                          a description of Licensed Processes
performed in each country as may be pertinent to a royalty accounting under the
MIT Agreement;

 

•                                          gross price charged in each country
and, if applicable, the gross price charged for each Licensed Product used to
provide services in each country; and the gross price charged for each Licensed
Process performed in each country;

 

•                                          calculation of Net Sales in each
country, including a listing of applicable deductions;

 

•                                          total royalty payable on Net Sales in
U.S. dollars, together with the exchange rate used for conversion;

 

44

--------------------------------------------------------------------------------


 

•                                          the amount of Sublicense Income
received by Alnylam and its Affiliates and the amount due to MIT from such
sublicense income, including an itemized breakdown of the sources of income
comprising the Sublicense Income;

 

•                                          [***] categorized by rights relating
to [***];

 

•                                          the dates on which milestone events
are achieved and the milestone payments due; and

 

•                                          [***] in accordance with the
requirements of Article [***] of the MIT Agreement.

 

If no amounts are due to MIT for any reporting period, the report will so state.

 

Recordkeeping and Audit Rights (Section 5.4)

•                                          Sublicensees are required to maintain
complete and accurate records reasonably relating to (i) the rights and
obligations under the MIT Agreement, and (ii) any amounts payable to MIT in
relation to the MIT Agreement, which records will contain sufficient information
to permit MIT to confirm the accuracy of any reports and payments delivered to
MIT and compliance in other respects with the MIT Agreement. Such records will
be retained for at least [***] years following the end of the calendar year to
which they pertain, during which time a certified public accountant selected by
MIT (who will be required to enter into a confidentiality obligation with
Sublicensee) may inspect such records upon advance notice and during normal
business hours solely for the purpose of verifying any reports and payments or
compliance in other respects with the MIT Agreement.

 

Prosecution and Enforcement (Sections 6.1, 7.1-7.3 and 7.7)

•                                          MIT will prepare, file, prosecute,
and maintain all of the Patent Rights. Alnylam will cooperate with MIT in such
filing, prosecution and maintenance.

 

•                                          So long as Alnylam remains the
exclusive licensee of the Patent Rights in the Field, Alnylam, to the extent
permitted by law, will have the right, under its own control and at its own
expense, to prosecute any third party infringement of the Patent Rights in the
Field, subject to Sections 2.5(c) (Non-assert), 7.4 (Offsets) and 7.5 (Recovery)
of the MIT Agreement. Prior to commencing any such action, Alnylam will consult
with MIT and will consider the views of MIT regarding the advisability of the
proposed action and its effect on the public interest.

 

•                                          If Alnylam is unsuccessful in
persuading the alleged infringer to desist or fails to have initiated an
infringement action within a reasonable time after Alnylam first becomes aware
of the basis for such action, MIT will have the right, at its sole discretion,
to prosecute such infringement under its sole control and at its sole expense,
and to keep any recovery.

 

•                                          If a Patent Challenge is brought
against Alnylam by a third party, MIT, at its option, will have the right within
20 days after commencement of such action to take over the sole defense of the
action. If MIT does not exercise this right, Alnylam may take over the sole
defense of such action.

 

•                                          So long as Alnylam remains the
exclusive licensee of the Patent Rights in the Field, Alnylam will have the sole
right to sublicense any alleged infringer in the Field for future use of the
Patent Rights in accordance with Alnylam’s rights under and the terms and
conditions of this

 

45

--------------------------------------------------------------------------------


 

Agreement. Any upfront fees as part of such sublicense will be shared equally
between Alnylam and MIT; other revenues to Alnylam pursuant to such sublicense
will be treated as set forth in Article 4 of the MIT Agreement.

 

Consequences of a Patent Challenge by Sublicensee (Sections 12.5 and 4.3)

•                                          If a Sublicensee brings a Patent
Challenge against MIT (except as required under a court order or subpoena), MIT
may send a written demand to Alnylam to terminate the sublicense. If Alnylam
fails to so terminate such sublicense within 30 days of MIT’s demand, MIT may
immediately terminate the MIT Agreement and/or the license granted thereunder.

 

•                                          Notwithstanding the foregoing, if MIT
decides not to terminate the MIT Agreement and the Patent Challenge is
successful, Alnylam will have no right to recoup any royalties paid during the
period of challenge. If the Patent Challenge is unsuccessful, Alnylam will
reimburse MIT for all of its costs and expenses it incurred as a result of such
Patent Challenge, including without limitation attorneys fees, court costs,
litigation related disbursements, and third party and expert witness fees
(collectively, “Litigation Costs”). Reimbursement for Litigation Costs will be
made within thirty (30) days of receipt of one or more invoices from MIT for
such Litigation Costs.

 

Certain Termination Rights (Sections 12.1, 12.2 and 12.4)

•                                          Alnylam has the right to terminate
the MIT Agreement for any reason upon at least 6 months’ prior written notice to
MIT and payment of all amounts due to MIT through the effective date of
termination.

 

•                                          If Alnylam ceases to carry on its
business related to the MIT Agreement, MIT will have the right to terminate the
MIT Agreement immediately upon written notice to Alnylam.

 

•                                          MIT, at its sole discretion, may
terminate the Exclusive Period upon ten (10) days written notice to Alnylam if
any of the following events occurs:  (a) Alnylam is in uncured material default
under the Research Agreement, including uncured failure to make any payments due
thereunder; or (b) the Research Agreement is terminated for any reason other
than for (i) material breach by MIT, (ii) the inability of Dr. Robert Langer to
continue to serve as Principal Investigator, and the inability of the parties to
agree upon a replacement Principal Investigator, an interim Principal
Investigator, or an alternate arrangement for the performance of the Research
after Dr. Langer is no longer able to serve as Principal Investigator
(capitalized terms used in the foregoing clause have the meanings ascribed to
them in the Research Agreement); or (iii) circumstances beyond MIT’s reasonable
control that preclude the continuation of the Research, as provided for under
the Research Agreement.

 

Definitions

“Development Candidate” means a pre-clinical Licensed Product which possesses
desirable properties of a therapeutic agent for the treatment of a clinical
condition based on in vitro and animal proof-of-concept studies.

“Exclusive Period” means the term of the MIT Agreement.

“Field” means therapeutic use in humans.

“Immunomodulatory Nucleic Acid” means a nucleic acid molecule that (i)
stimulates or blocks immune system functions, and (ii) the nucleotide sequence
of which does not specifically target

 

46

--------------------------------------------------------------------------------


 

and modulate gene expression. Immunomodulatory Nucleic Acid specifically
excludes siRNA, miRNA and nucleic acids that function through an RNA
interference mechanism.

“Library Component” means a Library Product which is a set of reaction products
formed by an addition reaction between two individual monomers, which set will
include all reaction products and combinations within such set, including all
isomers; and any compounds identical to any of the foregoing, including
individual reaction products within such set, regardless of the means by which
said compounds are prepared, manufactured or synthesized.

“Library Product” means any product that, in whole or in part: (i) absent the
license granted hereunder, would infringe one or more Valid Claims of the Patent
Rights; or (ii) is manufactured by using a Licensed Process or that, when used,
practices a Licensed Process.

“Licensed Process” means any process that, in whole or in part: (i) absent the
license granted hereunder, would infringe one or more Valid Claims of the Patent
Rights; or (ii) when practiced, uses a Library Product.

“Licensed Product” means any product that contains both (i) an RNAi Product and
(ii) a Library Product. Licensed Product specifically excludes any products
containing or incorporating any other therapeutically or pharmaceutically active
agents, including without limitation proteins or peptides, antibodies, Small
Molecules, non-siRNA and non-miRNA nucleic acids, and Immunomodulatory Nucleic
Acids.

“miRNA” (“microRNA”) means a class of endogenous, non-coding, sequence specific
ribonucleic acid (RNA) between 21 to 25 nucleotides in length that modulates
gene expression. miRNA specifically excludes messenger RNA, and any other RNA
that encodes a polypeptide, and Immunomodulatory Nucleic Acids.

“miRNA Therapeutic” means a therapeutic containing, composed of or based on
oligomers of native or chemically modified RNA designed to either modulate an
miRNA and/or provide the function of an miRNA.

“ND98 Library Component” means the Library Component which is described in
Appendix C of the MIT Agreement.

“Patent Rights” means the patent applications listed on Appendix A to the MIT
Agreement entitled “Amine-Containing Lipids and Uses Thereof” and “A Combination
Library of Lipidoids:  Efficient Systemic siRNA Delivery”, and resulting patents
and patent applications.

“Research Agreement” means the sponsored research agreement between MIT and
Alnylam effective on May 8, 2007.

“Research Support Payment” means payments to Alnylam or an Affiliate from a
Sublicensee for the purposes of funding the costs of bona fide research and
development of Licensed Products and/or Library Products under a jointly
prepared research plan and only to the extent such payments were spent on such
research and development of Licensed Products and/or Library Products, and only
to fund or pay for direct and indirect costs and fully loaded personnel costs,
all as calculated under GAAP. For the avoidance of doubt, Research Support
Payments will mean payments that are expressly intended only to fund or pay for
(i) equipment, supplies, products or services, and (ii) the use of employees
and/or full time consultants, incurred or to be incurred on behalf of such
Sublicensee to achieve a research or development goal for Licensed Products
and/or Library Products.

“RNAi Product” means a product containing one or more siRNA Therapeutics and/or
miRNA Therapeutics towards one or more Targets. For the avoidance of doubt, RNAi
Product specifically includes siRNA Therapeutics and miRNA Therapeutics in
association with other molecules which are not therapeutically or
pharmaceutically active, but which function to

 

47

--------------------------------------------------------------------------------


 

improve delivery to cells, including, without limitation, siRNA and miRNA
Therapeutics which are covalently linked to, or otherwise associated with,
lipids, carbohydrates, peptides, proteins, aptamers and Small Molecules.

“siRNA” (“small interfering RNA”) means a double-stranded ribonucleic acid (RNA)
molecule designed to act through an RNA interference mechanism that consists of
either (a) two separate oligomers of native or chemically modified RNA that are
hybridized to one another along a substantial portion of their lengths, or (b) a
single oligomer of native or chemically modified RNA that is hybridized to
itself by self-complementary base-pairing along a substantial portion of its
length to form a hairpin. siRNA specifically excludes messenger RNA, and any
other RNA that encodes a polypeptide, and Immunomodulatory Nucleic Acids.

“siRNA Therapeutic” means a therapeutic containing, composed of or based on
siRNA and designed to modulate the function of particular genes or gene products
by causing degradation of a messenger RNA to which such siRNA is complementary,
and that is not an miRNA Therapeutic.

“Small Molecule” means a non-polymeric bioactive molecule that is not a peptide,
protein, DNA, RNA or a complex carbohydrate.

“Sublicense Income” means any payments that Alnylam or an Affiliate receives
from a Sublicensee in consideration of the sublicense of the rights granted
Alnylam and Affiliates under Section 2.1 of the MIT Agreement, including without
limitation equity, license fees, milestone payments (net of any sums due to MIT
under this Agreement for the same milestone event), license maintenance fees,
and other payments, but specifically excluding:

o                 royalties on Net Sales;

 

o                 minimum royalty upfront payments only to the extent such
payments equal actual royalties due to Alnylam;

 

o                 fair market value of equity investments in Alnylam or an
Affiliate by a Sublicensee;

 

o                 reimbursement of out of pocket patent expenses for the Patent
Rights;

 

o                 Research Support Payments;

 

o                 loan proceeds paid to Alnylam by a Sublicensee in an arms
length, full recourse debt financing; and

 

o                 any amounts received under an indemnification obligation.

 

For clarity, the amounts received by Alnylam or its affiliates related to the
development of Licensed Products will be considered Sublicense Income.

 

“Target” means (a) a single gene, as defined in the NCBI Entrez Gene database or
any successor database thereto, or a product of such gene, that is a site or
potential site of therapeutic intervention by an siRNA Therapeutic and/or an
miRNA Therapeutic; (b) naturally occurring variants of a gene or gene product
described in clause (a); or (c) a naturally occurring interfering RNA or miRNA
or precursors thereof; provided that for the purposes of this definition a viral

 

48

--------------------------------------------------------------------------------


 

genome will be regarded as a single gene, and that the DNA sequence encoding a
specific miRNA precursor will also be regarded as a single gene.

 

49

--------------------------------------------------------------------------------


 

TEKMIRA/UBC

 

The Sublicense Agreement between Tekmira and Alnylam, dated January 8, 2007
(“UBC Sublicense Agreement”)

Brief Summary of Technology Covered by License:  See Tekmira-Alnylam Agreement
above.

Limitations on Scope of License (Sections 3.1 and 3.3)

•                                          The sublicense granted to Alnylam is
limited to an exclusive, worldwide license under the rights granted to Tekmira
in the University License Agreement (see below) with respect to Technology to
research, develop, manufacture, have made, distribute, import, use, sell and
have sold Products in and for the Alnylam Field. In addition, any sublicense
granted by Tekmira to Alnylam would be subject to Tekmira’s sublicense to
Esperion Technologies, Inc. of certain technology relating to liposome
compositions and methods for the treatment of atherosclerosis.

 

•                                          Under the University License
Agreement, Tekmira obtained from the University an exclusive, worldwide license
to use and sublicense the Technology and to make, have made, distribute, import
and use goods, the manufacture, use or sale of which would, but for the license
granted herein, infringe a Valid Claim of any Patent, including a license to use
and sublicense the Technology for (a) the delivery of and use with nucleic acid
constructs, and (b) the treatment, prophylaxis and diagnosis of diseases in
humans using an RNAi Product or miRNA Product, and to research, develop, make,
have made, distribute, import, use, sell and have sold RNAi Products and miRNA
Products.

 

•                                          University retains the right to use
the Technology without charge in any manner whatsoever for non-commercial
research, scholarly publication, educational or other non-commercial use.

 

Restrictions on Sublicensing by Alnylam (Sections 3.2 and 4.2)

•                                          Any further sublicense granted by
Alnylam to a third party would be subject to the grant of the following licenses
by Alnylam to Tekmira under Alnylam’s rights in the Technology: (a) to perform
Tekmira’s obligations under the Collaboration with respect to Products, and the
Manufacturing Activities, on a non-exclusive basis, and (b) to develop,
manufacture and commercialize Inex Royalty Products for the treatment,
prophylaxis and diagnosis of diseases in humans, on an exclusive basis.

 

•                                          Alnylam may grant sublicenses to
third parties with respect to the Technology only upon written notice to Tekmira
and the University, and provided that the Sublicensee agrees (i) to perform the
terms of the UBC Sublicense Agreement as if such Sublicensee were Alnylam under
the UBC Sublicense Agreement; (ii) to represent that Sublicensee is not, as of
the effective date of the relevant sublicense agreement, engaged in a dispute
with the University; and (iii) to be subject to a written sublicense agreement
that contains terms consistent with “the terms of this Agreement” described in
Section 4.2(c) of the UBC Sublicense Agreement (see below) and that provides
that the University is a third party beneficiary of, and has the right to
enforce directly against the sublicensee, the terms in such sublicense agreement
that are consistent with the terms listed in Section 4.2(c)(ii) of the UBC
Sublicense Agreement.

 

•                                          Section 4.2(c)(ii) of the UBC
Sublicense Agreement states that the “terms of this Agreement” means (i) the
terms set forth in the UBC Sublicense Agreement; (ii) terms in such

 

50

--------------------------------------------------------------------------------


 

sublicense agreement consistent with Sections 1.3 (Alnylam Consent to Certain
Disclosures to the University), 1.7 (Rights of the University), 2.1 (Limited
Warranties), 2.2 (Disclaimer of Product Liability), 2.3 (Indemnification of the
University), 2.4 (Monetary Cap Respecting UBC License), 2.5 (Disclaimer of
Consequential Losses by the University), 2.6 (Litigation), 2.7 (UBC Trademark),
2.8 (Confidentiality of Terms) and 2.13 (Alnylam Warranties) of the Consent
Agreement among Alnylam, Tekmira and the University of even date with the UBC
Sublicense Agreement (“Consent Agreement”); and (iii) other customary and
reasonable terms, including but not limited to terms relating to breach and
termination, that are consistent with Alnylam’s obligations to Tekmira under the
UBC Sublicense Agreement and the Tekmira Agreement.

 

•                                          Any sublicense granted by Alnylam
under the UBC Sublicense Agreement will survive termination of the licenses or
other rights granted to Alnylam under the UBC Sublicense Agreement, and be
assumed by Tekmira, as long as (i) the sublicensee is not then in breach of its
sublicense agreement, (ii) the sublicensee agrees in writing to be bound to
Tekmira as a sublicensor and to the University under the terms and conditions of
the UBC Sublicense Agreement, and (iii) the sublicensee agrees in writing that
in no event will Tekmira assume any obligations or liabilities, or be under any
obligation or requirement of performance, under any such sublicense extending
beyond Tekmira’s obligations and liabilities under the UBC Sublicense Agreement.

 

•                                          Alnylam is required to furnish
Tekmira with a copy of each sublicense granted within 30 days after execution.
Any such copy may contain reasonable redactions as Alnylam may make, provided
that such redactions do not include provisions necessary to demonstrate
compliance with the requirements of the UBC Sublicense Agreement. If University
requests of Tekmira that a less redacted version of any sublicense be provided
to University, Alnylam agrees to discuss in good faith with Tekmira and the
University the University’s concerns.

 

Financial Obligations (Section 5.0)

•                                          The consideration for the rights
granted to Alnylam to the Technology under the UBC Sublicense Agreement, and the
consideration for the rights granted by Tekmira to Alnylam to other technologies
under the Tekmira Agreement, is the payment by Alnylam of milestones and
royalties in accordance with Article 7 of the Tekmira Agreement.

 

Prosecution and Enforcement (Section 7.7)

•                                          Tekmira will have the right, with
reasonable input from Alnylam, to identify any process, use or products arising
out of the Technology that may be patentable and will take all reasonable steps
to apply for a patent in the name of the University, provided that Tekmira pays
all costs of applying for, registering, and maintaining the patent in those
jurisdictions in which Tekmira determines that a Patent is required.

 

•                                          On the issuance of a patent for the
Technology, Tekmira will have the right to become, and will become the licensee
of the same, all pursuant to the terms contained in the University License
Agreement, and Alnylam will have the right to become, and will become the
sublicensee of such rights pursuant to the terms contained in the UBC Sublicense
Agreement.

 

•                                          Should Tekmira:

 

51

--------------------------------------------------------------------------------


 

•                                          discontinue pursuing one or more
patent applications, patent protection or patent maintenance in relation to the
Patent(s) or any continuation, continuation in-part, division, reissue,
re-examination or extension thereof; or

 

•                                          not pursue patent protection in
relation to the Patent(s) in any specific jurisdiction; or

 

•                                          discontinue or not pursue patent
protection in relation to any further process, use or products arising out of
the Technology in any jurisdiction;|

 

•                                          then Tekmira will provide Alnylam
with notice of its decision to discontinue or not to pursue such patent
protection concurrently with the notice provided to the University by Tekmira
pursuant to Section 6.6 of the University License Agreement.

 

•                                          In the event of an alleged
infringement by a third party of the Technology or any right with respect to the
Technology, or any complaint by Alnylam alleging any infringement by a third
party with respect to the Technology or any right with respect to the
Technology, in each case that is licensed to Alnylam under the UBC Sublicense
Agreement, Alnylam will, subject to Tekmira having first obtained the
University’s consent as required by Article 7 of the University License
Agreement, have the right to prosecute such litigation at Alnylam’s expense.

 

•                                          In the event of any litigation,
Alnylam will keep Tekmira fully informed of the actions and positions taken or
proposed to be taken by Alnylam (on behalf of itself or a sublicensee) and
actions and positions taken by all other parties to such litigation.

 

•                                          In the event of an alleged
infringement of the Technology or any third party use of the Technology which is
Confidential Information, Alnylam and Tekmira agree that they will reasonably
cooperate to enjoin such third party’s use of the Technology.

 

•                                          If any complaint alleging
infringement or violation of any patent or other proprietary rights is made
against Alnylam (or a sublicensee of Alnylam) with respect to the manufacture,
use or sale of Product, then:

 

•                                          Alnylam will promptly notify Tekmira
upon receipt of any such complaint and will keep Tekmira fully informed of the
actions and positions taken by the complainant and taken or proposed to be taken
by Tekmira (on behalf of itself or a sublicensee);

 

•                                          Alnylam (or any sublicenseee, as the
case may be) will pay all costs and expenses incurred by Alnylam (or any
sublicensee of Alnylam) in investigating, resisting, litigating and settling
such a complaint, including the payment of any award or damages and/or costs to
any third party; and

 

•                                          if as a result of such suit it is
decided that a Product infringes any valid claim on a patent owned by another,
Tekmira will consider fair distribution of Royalty Income.

 

Diligence and Reporting (Section 10.2)

 

52

--------------------------------------------------------------------------------


 

•                                          Alnylam is required to use its
reasonable commercial efforts to promote, market and sell the Products and
utilize the Technology and to meet or cause to be met the market demand for the
Products and the utilization of the Technology.

 

•                                          Alnylam is required to deliver to
Tekmira an annual report, due on December 31 of each year, which summarizes the
major activities Alnylam has undertaken in the course of the preceding 12 months
to develop and commercialize and/or market the Technology. The report must
include an outline of the status of any Products in clinical trials and the
existence of any sublicenses of the Technology.

 

Certain Termination Rights (Section 16.1)

•                                          If Alnylam’s rights to Inex
Technology are terminated under the Tekmira Agreement, the UBC Sublicense
Agreement and the license granted to Alnylam thereunder also terminates.

 

Definitions

Capitalized terms not otherwise defined below have the meanings given to them
under the Tekmira Agreement.

“1999 CRA” means the Collaborative Research Agreement between Tekmira and the
University dated effective January 1, 1999 and successor agreements to such
Know-How.

“2007 CRA” means the Collaborative Research Agreement between Tekmira and the
University dated effective January 1, 2007 and successor agreements to such
Know-How.

“Alnylam Field” means the use of Products for the treatment, prophylaxis and
diagnosis of diseases in humans.

“Improvements” means, generally (i) any and all patents and any and all patent
applications that claim priority to Patents; and (ii) any and all inventions
arising therefrom. Notwithstanding anything to the contrary in the University
License Agreement, ownership of all Improvements (A) that fall within clause (i)
above will be assigned to the University; and (B) that fall within clause (ii)
above will follow inventorship as determined by U.S. patent law, except that the
University will own all Improvements made by its employees, whether alone or
jointly with Tekmira, under the 1999 CRA or 2007 CRA.

“miRNA Product” means a product containing, comprised of or based on native or
chemically modified RNA oligomers designed to either modulate a micro RNA
transcript and/or provide the function of a micro RNA transcript.

“Patent(s)” means, generally, the patents and patent applications, including
certain “Wheeler Patents,” listed on Schedule A to the UBC Sublicense Agreement,
and any claims of CIPs and of resulting patents which are to the UBC Sublicense
Agreement, and any reissues of such patents.

“Product(s)” means any RNAi Product or miRNA Product that, the manufacture, use
or sale of which would, but for the license granted herein, infringe a Valid
Claim of one or more of the Patent(s).

“RNAi Product” means a product containing, comprised of or based on small
interfering RNAs or small interfering RNA derivatives or other moieties
effective in gene function modulation and designed to modulate the function of
particular genes or gene products by causing degradation of a target mRNA to
which such small interfering RNAs or small interfering RNA derivatives are
complementary, and that is not an miRNA Product.

“Technology” means the Patent(s) and any and all knowledge, know-how and/or
technique or techniques invented, developed and/or acquired, being invented,
developed and/or acquired by the University solely or jointly with Tekmira
relating to the Patent(s), including, without

 

53

--------------------------------------------------------------------------------


 

limitation, all research, data, specifications, instructions, manuals, papers or
other materials of any nature whatsoever, whether written or otherwise, relating
to same.

“University License Agreement” means the License Agreement dated effective July
1, 1998, as amended, pursuant to which Tekmira is the exclusive licensee of
certain Patents owned by the University of British Columbia (the “University”).

 

54

--------------------------------------------------------------------------------